Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 1 of 251




            EXHIBIT
              “A”
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 2 of 251



                                                                   Page 1

1           UNITED STATES DISTRICT COURT
2           SOUTHERN DISTRICT OF NEW YORK
3           _________________________________________________
4
5           DANIEL KLEEBERG, LISA STEIN, AND
            AUDREY HAYS,
6
7                         Plaintiffs,
8
                       -vs-
9           LESTER EBER, ALEXBAY, LLC, F/K/A LESTER EBER, LLC,
            ESTATE OF ELLIOT W. GUMAER, JR., AND WENDY EBER,
10
11                        Defendants,
12
            and
13
            EBER BROTHERS & CO., INC., EBER BROS. WINE & LIQUOR
14          CORP., WINE & LIQUOR METRO, INC., EBER-CONNECTICUT, LLC,
            EBER-RHODE ISLAND, LLC, EBER BROS. ACQUISITION CORP.,
15          EBER-METRO, LLC, SLOCUM & SONS OF MAINE, INC., AND
            CANANDAIGUA NATIONAL BANK & TRUST COMPANY,
16
17                      Nominal Defendants.
            _________________________________________________
18
                    Deposition of FRANK TORCHIO, held pursuant to
19          Article 31 of the Civil Practice Law and Rules, at
            Underberg and Kessler, 300 Bausch and Lomb Place,
20          Rochester, New York, on the 23rd day of August, 2019,
            commencing at 9:30 a.m., before Leah Didsbury Reporter,
21          Notary Public.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 3 of 251



                                                                   Page 2

1           APPEARANCES:
2
            BROOK & ASSOCIATES, PLLC
3           BY: BRIAN C. BROOK, ESQ.
            100 Church Street, 8th Floor
4           New York, New York 10007
            Appearing for the Plaintiffs
5
6           UNDERBERG & KESSLER, LLP
            BY: COLIN D. RAMSEY, Esq.
7           50 Fountain Plaza, Suite 320
            Buffalo, New York 14202
8           cramsey@underbergkessler.com
            Appearing for the Defendants
 9
10          CALIHAN LAW, PC
            BY: ROBERT CALIHAN, ESQ.
11          620 Reynolds Arcade Building
            16 East Main Street, Suite 620
12          Rochester, New York 14614
            rcalihan@calihanlaw.com
13          Appearing for the Gumaer Estate
14
            WOODS, OVIATT, GILMAN
15          BY: ERIN ELMOUJI, ESQ.
            1900 Bausch and Lomb Place,
16          Rochester, New York 14604
            eelmouji@woodsoviatt.com
17          Appearing for Canandaigua National Bank & Trust Company
18
            Also Present: John Herbert (telephonically)
19                        Patrick Martin
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 4 of 251



                                                                   Page 3

1                                 INDEX TO WITNESS
2
                                                                         PAGE
3           FRANK TORCHIO
                                EXAMINATION BY MR. BROOK               5-200
4
5
6                               INDEX TO EXHIBITS
                              (Retained by counsel)
7
8           EXHIBITS            DESCRIPTION                               PAGE
9           Exhibit 126         Expert report                                 8
10          Exhibit 127         Glenn Liebman report                          16
11          Exhibit 128         Drawing                                       30
12          Exhibit 129         Eder-Goodman transaction                      41
13          Exhibit 130         Letter to Vincent DeBella                     80
                                from Wendy Eber
14
            Exhibit 131         Letter to Wendy Eber from                 194
15                              Mike Gallagher
16
17                                 REQUESTS
18          DOCUMENT                                        PAGE         LINE
19          Bruner site                                      45           16
20          Citations for number                            174           10
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 5 of 251



                                                                        Page 4

1                             COURT REPORTER:     Do you want him to read and

2                     sign?

3                             MR. RAMSEY:    Yes, please.

4                             COURT REPORTER:     Usual stipulations?

5                             MR. RAMSEY:    Other than read and sign,

6                     that's fine.

7                             MR. BROOK:    Actually, I don't as a matter

8                     of -- I've always been trained don't as a matter

9                     of what I've always been trained to do, agree to

10                    usual stipulations, because it seems everywhere

11                    usual stipulations means something different. I

12                    agree to the federal rules of civil procedure

13                    governing this deposition.

14                            MR. RAMSEY:    That's fine.

15         (Whereupon, the following stipulations were entered into

16         by the respective parties.)

17

18         It is hereby stipulated by and between counsel for the

19         respective parties that the oath of the referee is

20         waived, filing and certification of the transcript are

21         waived, and all objections, except as to the form of the

22         question, are reserved until the time of trial.

23                               FRANK TORCHIO,

24         of Rochester, New York, having been first duly sworn, was

25         examined and testified as follows:

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 6 of 251



                                                                        Page 5

1           EXAMINATION BY MR. BROOK:

2                   Q.   Good morning.        This is not your first time

3           being deposed, correct?

4                   A.   Correct.

5                   Q.   Is there anything about how this deposition

6           works that you would like to go over before we begin?

7                   A.   I don't think so.

8                   Q.   When is the last time you were deposed?

9                   A.   Let's see.      I think it was in May of this year.

10                  Q.   All right.      So if any issues come up, usually

11          the biggest one is just talking over each other.                I

12          sometimes am a little slow to get out my question.                  I am

13          sure the court reporter will let us know, but that's just

14          human nature.     So what is your understanding of what this

15          lawsuit is about?

16                  A.   Well, my understanding of my involvement in

17          this lawsuit is to valuation, principally of

18          Eber-Connecticut, the operating company that is owned by

19          Eber-Metro, in turn owned by Eber Wine and Liquor.

20                  Q.   Or was owned by Eber Wine and Liquor, rather?

21                  A.   Sorry.     That was correct.          Was owned at that

22          time.

23                  Q.   And do you understand this lawsuit is largely

24          about whether the transfer of Eber-Metro from Eber Wine

25          and Liquor to Alexbay was a valid transaction?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 7 of 251



                                                                     Page 6

1                   A.   Yes, I am.

2                   Q.   And what else do you understand about what the

3           issues are in this lawsuit?

4                   A.   Can you be a little more specific about what

5           issues you're talking about?

6                   Q.   Sure.     I know you were retained for a

7           relatively limited purpose.             But do you understand that

8           there are a series of transactions that are being

9           challenged in this case?

10                  A.   I understand the transaction that you're

11          referring to.        The foreclosure of stock that was through

12          the layers owned by the beneficiaries of the trust.

13                  Q.   Okay.     And so what is your understanding as to

14          how the ownership of Eber-Connecticut changed in terms of

15          the actual individuals who had an ownership interest as a

16          result of that transaction?

17                  A.   Well, at prior to the transaction and I think

18          my report has a pretty decent depiction of what the chart

19          looks like.     At the top is the trust that I understand

20          is -- I believe a third of a third of a third to Lester.

21          A third to Lester.        A third to another trust beneficiary

22          and a third to another trust beneficiary.             And as you

23          make your way down that chart, it is then the entity Eber

24          Wine and Liquor that owns assets and has other

25          liabilities.     The asset principally then of Eber Wine and

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 8 of 251



                                                                        Page 7

1           Liquor Eber-Metro.      And then the main company, the main

2           operating company -- the main asset of Eber-Metro is then

3           Eber-Connecticut.      And Eber-Connecticut is the principal

4           entity that I valued.

5                   Q.   You also looked at liabilities for the parent

6           companies at some point though, correct?

7                   A.   Parent companies if you mean Wine and Liquor

8           and Metro, yes.

9                   Q.   Why did you do that?

10                  A.   Well, in conducting a solvency opinion it is

11          necessary to assess the value of the assets vis-a-vis the

12          liabilities -- obligations that those entities have to

13          pay as a going to concern or in liquidation.

14                  Q.   And I will get more into this later.             Did you

15          conduct any sort of forensic accounting work as part of

16          your work?

17                  A.   I am not an accountant.             Therefore, I do not do

18          forensic accounting work.          Does that answer your

19          question?

20                  Q.   Sure.   How did you -- and so calculating

21          liabilities, what kind of work did you do for that

22          portion of your report?

23                  A.   There are a number of liabilities that sat

24          above -- Eber-Connecticut sat between.                Eber-Connecticut

25          and ultimately the trust.          My first assessment is to

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 9 of 251



                                                                    Page 8

1           provide a legal opinion of the from the attorneys about

2           whether or not those are legal liabilities of these

3           entities.     I am not a lawyer, either.         But principally

4           what I relied on is my expertise and valuing and

5           understanding how investors view a company and view

6           liabilities of a company.          So that is the -- you know,

7           once I had an established legal opinion that this was the

8           case then it was well, okay.            Now, let me do the

9           assessment as to how a willing buyer knowledgeable about

10          all the facts would assess the company.

11                  Q.   Okay.   So who provided the legal opinion on

12          what the liabilities were?

13                  A.   I posed the question to the attorneys that were

14          on this case and there were a number of them.            If you're

15          asking me who ultimately gave me that opinion, I couldn't

16          tell you.     But it was a conglomerate of the attorneys

17          that worked on this case.

18                  Q.   Okay.   Is it correct you did not reference that

19          legal opinion as something you relied upon in your

20          report, correct?

21                  A.   I don't know.      I thought I had.

22                  (Whereupon, Exhibit Number 126 was marked for

23          identification at this time.)

24                  Q.   Let's go ahead and mark this as our first

25          exhibit.     Officially, have you looked at this one?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 10 of 251



                                                                       Page 9

1                   A.   Okay.     I believe the materials relied upon are

2           stated in Exhibit B.         B as in boy.          Yes.

3                   Q.   If you want to take a quick look at it.            Maybe

4           I missed it, but I don't see any reference to a legal

5           opinion that you relied upon your report.

6                   A.   No.     I didn't mean to imply that there was a

7           written document.        These were in conversations I had.

8                   Q.   Okay.     So it's fair to say then that you only

9           mentioned written materials relied upon in this report?

10                  A.   That's correct.

11                  Q.   Is that your standard practice?

12                  A.   It is.

13                  Q.   And is it your understanding that -- are given

14          instructions to only include written materials?

15                  A.   No. This has been my practice for 30 years.

16                  Q.   Okay.     So let's go over then what else you

17          relied upon.       So outside the written materials, you

18          relied on at least a legal opinion of Underberg and

19          Kessler of Eber-Metro and Eber Wine and Liquor, correct?

20                  A.   That is right.

21                  Q.   What else that is not a written document did

22          you rely upon in forming your opinions?

23                  A.   Well, my experience.            I mean I can go through

24          this.

25                  Q.   I mean specific to the facts of this case.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 11 of 251



                                                                   Page 10

1                   A.   Well, specific to the case of this case.

2                   Q.   Did you have conversations with anyone else

3           other than the lawyers?

4                   A.   My staff, beyond that -- well, I know I spoke

5           with Lester and Wendy a number of times.

6                   Q.   Okay.     Then did you rely on those

7           conversations?

8                   A.   Well, I can't point specifically to anything

9           that I relied on for this particular question that you're

10          asking, but there were a number of things that I did

11          incorporate into my analysis.

12                  Q.   All right.      Let's go to one example and maybe

13          you can help me understand where you got it from.            So

14          please turn to Page 9 of your report on Exhibit 126.

15                  A.   Okay.

16                  Q.   In Paragraph 27 you refer to your understanding

17          of what Eber-Connecticut's financial situation was in the

18          winter of 2011 to 2012 and then you got a number of items

19          listed there.        Do you see that?

20                  A.   I do.

21                  Q.   Where did you get that information from?

22                  A.   Well, with a footnote 10 the information in

23          Paragraph 27 is referenced to the auditor's report.               And

24          the numbers A, B, C and D, they would have been from

25          conversations I had with the attorneys, with Wendy, with

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 12 of 251



                                                                            Page 11

1           Lester.      Was there anything else?               My recollection is I

2           also reviewed an affidavit that Lester signed.                    I believe

3           that it concerned the Harris Beach litigation.                    But it

4           did recount certain facts that lead to -- among other

5           things, the 2012 transaction.

6                   Q.    Okay.     And did you conduct any attempt to

7           determine the accuracy of the information that Lester and

8           Wendy provided either verbally or there in that

9           affidavit?

10                                MR. RAMSEY:       Form.       Go ahead.

11                  A.    Well, I certainly did look at the financials.

12          And I did have those financials recounted there in my

13          report.      I can't up come up with anything more specific

14          than that.      If you ask me some specific questions, I will

15          try to respond to them.

16                  Q.    Is it correct that you did not perform any work

17          to verify the accuracy of the financials?

18                  A.    No.

19                  Q.    Did you conduct any effort to determine the

20          truthfulness of the individuals who were providing

21          information to you?

22                                MR. RAMSEY:       I am not sure what you mean

23                        about that.       Form.

24                  Q.    Is it your practice in providing expert

25          opinions to rely on people and what they say if you

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 13 of 251



                                                                            Page 12

1          determine that those individuals are not trustworthy?

2                                MR. RAMSEY:    Form.     Go ahead.

3                   A.   I am not sure how to respond to that.             You want

4          me to determine whether someone is trustworthy or not?

5                   Q.   If someone provides information to you that

6          sounds absurd, would that be something that you would

7          rely on just because it was provided?

8                   A.   That sounds absurd.

9                   Q.   That sounds like it doesn't make any sense to

10         you?

11                               MR. RAMSEY:    Hypothetically, you're talking

12                       here?

13                  Q.   Yes, in your experience.

14                  A.   I mean I suppose.       I can't recall a situation

15         where someone's statement rose to the level of what you

16         would -- what I would consider absurdity.              I can't

17         recollect any particular instance of that occurring.                 I

18         suppose that if someone said to me, you know, the sun is

19         rising from the west.         I could consider that absurd, yes.

20         That hasn't happened to me.

21                  Q.   Okay.     And what about have you ever relied on

22         the statements of individuals who were determined to have

23         committed fraud?

24                  A.   Yes.     There have been instances.          Generally, my

25         approach is that if my opinion is predicated on something

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 14 of 251



                                                                   Page 13

1           that is given to me, recounted to me and it turns out to

2           be false, then I will respond whether or not in court

3           that particular issue has an impact on my analysis.

4                   Q.      If you included facts in your report, does that

5           mean it necessarily had any impact on your analysis?

6                   A.      Well, insofar as the background section is

7           giving the background.          That's basically what it's there

8           to do.        Provide whatever factual basis I have and my

9           understanding of the situation that occurred back in

10          2012.        You would have to be specific as to whether or not

11          a line of information or a particular piece of background

12          affects my opinion.

13                  Q.      So let's look at this Paragraph 27-B.      You said

14          it was your understanding that quote, "Eber-Connecticut

15          suffered as a result of the aggressive competitive

16          actions of Southern and other competitors and fliers."

17          Do you see that?

18                  A.      I do.

19                  Q.      Is that something that was important to your

20          opinion?

21                  A.      Indirectly.    It wasn't important to my opinion,

22          but it fit the circumstances of the case.          And I think

23          that piece of information was derived from the

24          affidavit -- the signed affidavit by Lester.

25                  Q.      What was your understanding of the relationship

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 15 of 251



                                                                       Page 14

1           between Southern and Eber-Connecticut at the time?

2                               MR. CALIHAN:        Objection to form.     Brian,

3                          what time period?

4                   Q.     Sorry.   Paragraph 27 refers to the winter of

5           2011 to 2012.

6                   A.     I believe during that time period Southern, as

7           I understood from the affidavit -- Southern basically

8           took over the business -- that's a poor way of putting

9           it -- made an effort to become a distributor in New York

10          State.       And for the most part, I think it was the single

11          biggest factor as to why Eber Brothers or whatever the

12          entity was in New York State left New York State.

13                  Q.     Well, this paragraph or this subpar paragraph

14          refers to Eber-Connecticut.             So it was only operating in

15          Connecticut, correct?

16                  A.     Sorry.

17                  Q.     And so was it your understanding that Southern

18          was affecting Eber-Connecticut?

19                  A.     You know, I don't recall.           I remember the

20          effect on Southern in New York State.                It may well have

21          been that they were trying to do the same thing in

22          Connecticut or attempting to, but I don't remember

23          specifically.

24                  Q.     And were you aware of any business relationship

25          between anyone associated with Eber-Connecticut and

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 16 of 251



                                                                             Page 15

1           Southern?

2                   A.      I recall an offer made for Southern for

3           Eber-Connecticut, an offer for 50 percent interest.

4                   Q.      Were you aware when you formulated your opinion

5           that Lester Eber was a paid consultant for Southern?

6                   A.      I do remember that, yes.

7                   Q.      And did that affect your opinion in any way?

8                   A.      It did not.

9                   Q.      Why not?

10                  A.      It just didn't.

11                  Q.      What is your understanding of how that

12          consulting agreement came to be?

13                  A.      I believe it had to do with the Southern's

14          movement into my New York State.                      And I can't remember if

15          there was a transaction of some kind, but there was some

16          payment made as I recollect from Southern to Lester or to

17          Eber Brothers.        I can't remember which.

18                  Q.      Other than speaking with a Lester and Wendy and

19          other lawyers from Underberg and Kessler, did you speak

20          with anyone else in connection with obtaining facts for

21          this case?

22                  A.      Again, I think I would include my staff in

23          that.        They assisted me going through documents -- those

24          conversations.

25                  Q.      Did your staff also speak directly with Lester

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 17 of 251



                                                                     Page 16

1           and Wendy?

2                   A.   With me, yes.

3                   Q.   Was it your practice to take notes of your

4           conversations with Lester and Wendy?

5                   A.   It's not my practice to take notes.

6                   Q.   Did you take notes in this instance?

7                   A.   No.

8                   (Whereupon, Exhibit Number 127 was marked for

9           identification at this time.)

10                  Q.   All right.      And since you've issued the report

11          my client's expert Glenn Liebman has issued a report.

12          Have you seen that?

13                  A.   I have.

14                  Q.   And I don't have any specific questions about

15          this now other than -- so after having reviewed this

16          report, you were given the opportunity to provide a

17          rebuttal report; is that right?

18                  A.   Could be.

19                  Q.   Why was the -- why didn't you end up providing

20          a rebuttal report?

21                  A.   I didn't feel it was necessary.         I can't

22          remember exactly if I was that specifically -- if I had

23          to do a rebuttal report, but I said I am not bothered by

24          anything in this report.            Let's go to trial.

25                  Q.   Okay.     And so let me go ahead and ask you about

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 18 of 251



                                                                       Page 17

1           this.        There were a couple of issues that Glenn Liebman

2           gave an opinion on that were not topics that you directly

3           addressed, correct?

4                   A.      If you can be specific, I will be happy to

5           respond.

6                   Q.      Do you recall Glenn Liebman provided an opinion

7           of the value of Eber-Connecticut as of May 31, 2018?

8                   A.      I think, as I remember, that there was some

9           criticism that the valuation date that I used was several

10          days removed from the valuation date that he was using or

11          determined to be appropriate.

12                  Q.      I will stop you.          That's not what I am not

13          referring to.           I am referring to 2012.

14                  A.      I beg your pardon.

15                  Q.      If you turn to Page 19 of Exhibit 127.          That

16          will refresh your recollection.

17                  A.      Page?

18                  Q.      19.

19                  A.      Okay.     I am there.

20                  Q.      So this was essentially based on the most

21          recently available financial information providing a

22          valuation of Eber-Connecticut using eventually the same

23          general approach that both you and Mr. Liebman used,

24          correct?

25                  A.      The same general approach, yes.

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 19 of 251



                                                                           Page 18

1                   Q.   And you reviewed this and you said you did not

2           see any problems with this; is that right?

3                                MR. RAMSEY:       Form.       Go ahead.

4                   A.   I was not asked to respond to this analysis.

5                   Q.   Okay.     And so you have not, in your work in

6           this case, formed any opinions as to whether this is

7           correct or not is that right?

8                   A.   Well, if you're asking me if I looked at this

9           and formed an opinion, I have.

10                  Q.   But that is not an opinion that you intend to

11          introduce in this case?

12                  A.   I would be happy to introduce it in the case.

13          You want to ask me what it is?

14                  Q.   Since it's not in a report, I think it's just

15          as well.     Well, look.        I don't think it changes the

16          admissibility.        So, go.     Please, do tell me your opinion

17          on part of it.

18                  A.   I didn't do a full assessment of the valuation,

19          but I tried to do a bit of a sanity check on this

20          valuation.     And my recollection -- and this was back at

21          envelope stuff.        But my recollection is that if you took

22          EBITDA ratio -- I believe that EBITDA ratio -- his value

23          to the -- pardon me.         His value to EBITDA as of 2018, I

24          believe that number is something like 40 times EBITDA.

25          The valuation is 40 times the amount of EBITDA in that

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 20 of 251



                                                                   Page 19

1           year.    So I asked my people, I said, "Well, it seems high

2           to me.    Let's see if that really is high."         So we went

3           and we have access to all the companies -- all the

4           publicly traded companies on Nasdaq and NYSE.           So there

5           was approximately 2,800 companies we downloaded their

6           EBITDA ratios for all those 2,800 companies.           The ratio

7           of 40 would put you into the upper 10 percentile bracket.

8           So the highest 10 percent of all 2,800 companies traded

9           in the United States.       This would put them in that

10          category.    So I said, "Well, that's interesting."          I said

11          that indicates, you know, substantial growth rate implied

12          by the EBITDA multiple.        I said let's take a look at the

13          last three years' growth rate -- compounded growth rate

14          for those companies in the upper 10 percentile --            these

15          public traded companies.         So the average and median

16          growth rates for the last three years leading up to the

17          2018 valuation was 14 and a half and 15 percent median

18          and mean.    So it is showing very substantial growth in

19          the last three years, which is consistent with a high

20          EBITDA multiple.     I then said let's look and said what

21          the growth rate has been for Eber-Connecticut over the

22          same three years.     Now that growth rate is something --

23          the compounded average growth rate is something like

24          three percent.     So you start to see the somewhat

25          inconsistencies here that this valuation at least at a

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 21 of 251



                                                                     Page 20

1           sanity-check level appears to be quite aggressive given

2           the growth rate that Eber-Connecticut has exhibited given

3           that the implied multiple is in the 40 percentile

4           bracket -- excuse me -- in the upper 10 percentile

5           bracket.      There is an inconsistency with the degree of

6           growth.      So effectively what this analysis would imply is

7           that you could -- one would expect given this multiple a

8           growth rate of 15 percent over the next three years

9           compound annual growth rate or more.              And that seems

10          highly unlikely to me.         So that is the, you know, the

11          only analysis I did.       Just to say -- this appears high.

12          Is it high?      It is high.      And it is inconsistent with the

13          market data.

14                  Q.    Well, the market data there is a lot of things

15          that doesn't account for any particular circumstances of

16          any particular company, right?             It's just you're looking

17          at a --

18                  A.    On average it does account for what the

19          expectation of growth rate is for companies that have

20          high multiples.      I mean, if you would like I can write

21          down for you the formula that explains the relationship

22          between a multiple and growth rate.              It is a algebraic

23          relationship.

24                  Q.    As a part of your -- did you do anything else,

25          as you called it, a sanity check on this number?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 22 of 251



                                                                   Page 21

1                   A.   No.   I think that's all I did.

2                   Q.   Did you consider the fact it's still a lower

3           number than what Eber-Connecticut was bought for 14 years

4           ago?

5                   A.   My sanity check is what it is.       I looked at the

6           analysis of how this fit with publicly traded companies.

7           And all I am saying it was well outside the norm for

8           these publicly traded companies that have those kinds of

9           EBITDA multiples.

10                  Q.   Are you aware of any publicly traded companies

11          that operate as wine or liquor distributors in franchise

12          states?

13                  A.   I know that we did search for that, but that

14          would have been as of 2012 from my valuation work.            And I

15          know why we limited it to those companies that had

16          negative EBITDA.      And we did not find any liquor

17          distributors -- pure-play liquor distributors that would

18          fit that criteria.

19                  Q.   And why didn't you even look to see if there

20          was someone that was in the same line of business, but

21          with a positive EBITDA?

22                  A.   There was a strong relationship between the

23          multiples -- valuation multiples and whether or not

24          you're profitable.      And at that point in time

25          Eber-Connecticut had exhibited a number of years -- I

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 23 of 251



                                                                    Page 22

1           think maybe as back as far as 2007 -- that showed

2           negative profit -- negative EBITDA.             So that has a very

3           specific relationship between your comparables.             One of

4           the strongest relationships between comparables that

5           you're going to choose.        So I limited it accordingly to

6           those companies that had negative EBITDA.

7                   Q.   You can do an enterprise value revenue

8           assessment of a company whether or not its EBITDA is

9           positive or negative, right?

10                  A.   You certainly can.        But it's not relevant if

11          the company you're looking at has extraordinarily high

12          profitability.     Let's say their profit margin is 10

13          percent and the company you are trying to             elevate has

14          continual profit margins of negative percentage 10, 15,

15          whatever the case may be.         That would imply those are not

16          comparable.     And one of the key areas for comparability

17          is profitability.

18                  Q.   So in your opinion when a company is

19          profitable, is the enterprise to value to revenue ratio

20          multiple higher or lower than when it's not profitable?

21                  A.   Generally when a company is not profitable the

22          radio is lower.

23                  Q.   So in this case on Page 19, the enterprise

24          value to revue multiple, that was based off of indicators

25          of value that occurred when Eber-Connecticut was not

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 24 of 251



                                                                     Page 23

1           profitable, correct?

2                   A.      I don't recall what he based it on.

3                   Q.      The Southern offer and Eder-Goodman transaction

4           refers to negative EBITDA on both of those time periods.

5           Do you see that?

6                   A.      So he is referring to the EBITDA of

7           Eber-Connecticut?

8                   Q.      Correct.

9                   A.      Yes.

10                  Q.      And so in your opinion then as of 2018, once

11          the company was profitable, value to revenue multiple

12          should actually be higher, correct?

13                  A.      Well, it would be higher than what it was in

14          2012.        Of course I disagree with the numbers he has got

15          here.        I've got numbers that are lower than that.

16                  Q.      If we used your numbers say, those would still

17          be too low as of 2018 profitable, correct?

18                  A.      I am sorry.

19                  Q.      Putting aside the exact number, it's your

20          opinion that once the company became profitable by 2018

21          at least that the enterprise value to revenue multiple

22          that was used from a period of unprofitability would be

23          too low to accurately value the company?

24                  A.      That is a plausible inference.        That would be

25          something that one would do in assessing.              To do to a

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com               516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 25 of 251



                                                                            Page 24

1           comprehensive analysis, I would certainly think about

2           that.        It wouldn't be the only thing I would think about.

3           As I said, I did not do an analysis valuation.                     I am just

4           giving my insights as to what the implications of his

5           valuation is period.

6                   Q.      What do you ever consider what settlement

7           offers have been made in a case in determining whether,

8           you know, a particular valuation meets a sanity check?

9           Have you ever considered --

10                  A.      A settlement offer in litigation like this?

11                  Q.      Yes.

12                  A.      To use that as the basis?

13                  Q.      Not as the basis.         You referred earlier to a

14          sanity check.          What did you mean by that?

15                  A.      Well, I think I fairly well described to you

16          what I mean by that sanity check is to look at the

17          implication in this instance -- the implication of the

18          valuation vis-à-vis companies that have a high EBITDA

19          multiples who have on average high growth rates.                     And

20          compare that with the growth rates for Eber-Connecticut

21          over that same pre-three-year time period.                     That was the

22          sanity check.          It's very simple.             It's just looking at

23          publicly traded companies and saying whether or not the

24          inference from this analysis makes sense with regard to

25          publicly traded companies.

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 26 of 251



                                                                     Page 25

1                   Q.   Does management's opinion of what a company is

2           worth ever affect your assessment of whether a valuation

3           is reasonable or not?

4                   A.   Well, I guess it depends on the assignment.             I

5           certainly listen to what management has to say.

6           Management are the frontline.              They know the business.       I

7           am not an expert in wine or liquor or any other business

8           for that matter other than consulting.              But I am a

9           valuation expert.        So I do consider anything that

10          frontline managers have to say about how they run their

11          business, how other companies run their businesses.                So I

12          consider it.       Whether or not it's used in any meaningful

13          way is -- that's really depending on the particular facts

14          and circumstances.

15                  Q.   Did you discuss the approximate current value

16          of Eber-Connecticut with Wendy or Lester?

17                  A.   No.

18                  Q.   So you did not ask Lester, for example, whether

19          he thought the value used by Mr. Liebman of 20.4 million

20          dollars was an reasonable valuation for the company at

21          this time?

22                  A.   No.

23                  Q.   Why not?

24                  A.   Well, as I said before, all I did was do a

25          sanity check based upon publicly traded companies.               I was

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 27 of 251



                                                                        Page 26

1           not trying to do my own comprehensive analysis or opinion

2           as to what the valuation was in 2018.                 I wasn't asked to

3           do it.       I didn't do it.       But I was curious, and I wanted

4           to see whether or not the numbers put forward by Liebman

5           made sense relative to publicly traded companies.

6                   Q.     This is not a publicly traded company though,

7           correct?

8                   A.     No.   Not that it matters.           But no, it's not

9           publicly traded.

10                  Q.     Why doesn't that matter?

11                  A.     Why would it matter?           Publicly traded companies

12          are often used to value private companies.                 Your question

13          seems to implicate or imply that it's not within the

14          principles valuation to use multiples for publiclytraded

15          companies to value a private company.                 That is false.

16          You can.       You do.     It's actually prescribed in valuation

17          textbooks like Pratt.           So I, you know, that's why I

18          answered the question that way I answered.                 The only

19          thing that is very important when you're valuing a

20          private company use public multiples is that you've got

21          to take an account of marketability for the private

22          companies.       So if anything the value is going to be

23          lower.       Not higher.

24                  Q.     So the inability for the private company owners

25          to transfer their shares, for example, results in a lower

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 28 of 251



                                                                          Page 27

1           valuation?

2                   A.   Yes.     There generally is a marketability

3           discount if you're trying to sell let's say, you know,

4           you're thinking about five shares to somebody.                   Well,

5           then you normally would be taking a marketability

6           discount because the buyers of a private company are

7           going to price protect themselves when they try to sell

8           those shares.

9                   Q.   I want to turn your attention next session,

10          which is another part of the Liebman report that was not

11          responding to something that you did.                   It's concerning

12          the economic rationality of the Eber Brothers board's

13          decision to consent to the transaction of Eber-Metro from

14          Eber Wine and Liquor to Alexbay.                   Did you review that

15          part of the Liebman report?

16                  A.   I know I read it, but point me to the page and

17          I will reread it.

18                  Q.   The very next page.

19                               MR. RAMSEY:       Do you want him to read the

20                       whole thing?

21                  Q.   I was just wondering if he had read it before.

22                  A.   I had, but it's been a while.

23                  Q.   Let me know when you had a chance to refresh

24          yourself.

25                  A.   Okay.     What is your question?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 29 of 251



                                                                      Page 28

1                   Q.   So did you form any opinions -- I understand

2           you didn't put it in a report and it's nothing official,

3           but I want to know -- did you form any opinions about

4           whether you agreed with any of the statements in this

5           section?

6                   A.   Well, I generally disagree with the conclusion,

7           you know.

8                   Q.   Just so we're clear, there are a couple of

9           conclusions in here, which conclusion are you referring

10          to?

11                  A.   There is no economic rationale.

12                  Q.   Okay.

13                  A.   When -- again, if you go to the hierarchy and

14          you look at the numbers that I came up with, yeah.                  I do

15          agree that Eber-Connecticut had positive value.               The

16          implication of expected values -- the present value of

17          those cash flows are greater than the liabilities at the

18          Eber-Connecticut level.        As you work that way up that

19          chain when the other liabilities start to present

20          themselves and are offset by these assets of

21          Eber-Connecticut, in my opinion, that turns negative.                    If

22          it's negative there is an economic rationale.

23                  Q.   What is that rationale?            Maybe I can direct

24          your attention to the fourth paragraph on Page 20.                  It

25          addresses that specific thing, and I am curious as to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 30 of 251



                                                                        Page 29

1           whether --

2                              MR. RAMSEY:       Let him answer the question.

3                   A.    I am not sure what -- you asked me about

4           rationale.      Let me explain it to you.            So I am just going

5           to draw you a picture.        You can have this.           This is

6           something that -- it's an analysis that applies option

7           theory to the various claims in a publicly traded

8           company.      So these are debt obligations and these are the

9           equity.      These are the payoff functions.             Now what

10          happens that when the value of the firm is high -- this

11          is the line that's the value of the firm -- when it's

12          high, the equity has value.           As the value of the firm

13          declines, we go this way.          You see the value of the

14          equity declines.      Ultimately it goes to zero when the

15          obligations kick in.       So you can think of -- this is kind

16          of a payoff of a call option.            But you can think of this

17          where this is the exercise price.                You can think of this

18          as face value of the liabilities.                Okay.   So if the value

19          in the case of Metro Wine and Liquor -- if the value of

20          that goes down such that now you got a situation where

21          the value of the company is actually less than the value

22          of the liabilities.       You're down here someplace.               Now, in

23          those situations the value of equity has zero value.                    Not

24          negative, but zero.

25                  Q.    At least at that sliver of time, right?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 31 of 251



                                                                    Page 30

1                   A.   Yes.

2                   Q.   Value changes over time all the time in a

3           company, right?

4                   A.   Well, I mean, look, you can always speculate

5           about whether value is going to go up or down.             But the

6           point up when you do a valuation as of a particular date,

7           you're doing a valuation that it accounts for, you know,

8           what those expectations are, what your best guess of

9           those expectations are.        That's how you do a valuation.

10          So there is the economic rationale.             If the value of that

11          equity goes to zero, then the debt holders become de

12          facto the residual claimant for those assets.             That's why

13          you see this thing declining.           It looks kind of like

14          equity, doesn't it?      That's exactly what happens.         The

15          debt holders become de facto the residual claimant or the

16          equity holder to the company.           And the equity holders go

17          away.

18                  Q.   So it's your understanding then --

19                  A.   You can keep that.

20                  Q.   We will mark that as Exhibit 128.

21                  (Whereupon, Exhibit Number 128 was marked for

22          identification at this time.)

23                  A.   This is actually an analysis by Robert Merton

24          who has won a Noble prize for this.

25                  Q.   Let me make sure I understand you correctly.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 32 of 251



                                                                          Page 31

1           So in your understanding of how a corporation works, once

2           a corporation determines that it is insolvent in that its

3           debts exceed the valuation of its equity or its assets --

4                   A.   Assets.

5                   Q.   Then at that point there is no longer any

6           obligation for that company to generate shareholder

7           value?

8                   A.   There is an -- this is interesting because once

9           a company goes to financial stress, the company not only

10          has an obligation to maximize shareholder value but to

11          maximum all claimants' values.

12                  Q.   Right.

13                  A.   So, yes.     That's right.             Now in this

14          situation --

15                  Q.   Let me stop you there because I think the

16          transcript is going to be a little crazy.                   So you said

17          not only maximize shareholder value --

18                  A.   Sure.

19                  Q.   So the obligation to maximize shareholder value

20          still exists then if the opportunity were to arise,

21          correct?

22                  A.   Sure.

23                  Q.   Okay.     It's not like the obligation to act for

24          the benefit of shareholders vanishes upon insolvency?

25                  A.   Right.     Let me finish.             Now you've got an

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 33 of 251



                                                                        Page 32

1           obligation to the debt holders, the obligors here in this

2           particular instance.            And you cannot then, you know, do

3           something that would harm them because of the equity

4           holders.        That would be incorrect.

5                   Q.      That would be a breach of judiciary?

6                   A.      Yes, it would.         So you can't just say, you

7           know, by gosh.           I like these shareholders.        I am going to

8           give them some carrot here to keep them going.                 And the

9           bondholders are going, wait a second.                 Wait a second

10          here.        You've got an obligation to me.           This thing is

11          below my face value of debt.                 Now the obligation goes to

12          me.     And you can't just wealth transfer to shareholders

13          because you like them.

14                  Q.      Well, can you wealth transfer to one creditor

15          the exclusion of the others?

16                  A.      Generally, you've got take in.           So I can make

17          this more complicated by looking at the priority of these

18          claims.        So you're going to have some claims that have

19          higher priority than others.                 Unsecured debt has a lower

20          priority than secured debt.                So you can have a series of

21          these kinds of charts where the first unsecured debt

22          starts to go down.           But the value of secured debt does

23          not change.

24                  Q.      Right.

25                  A.      Then if goes below the unsecured debt, now you

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 34 of 251



                                                                        Page 33

1           got a situation where the secured debt becomes the

2           residual claims.

3                   Q.   Are you aware that at least two of the

4           unsecured creditors of Eber Wine and Liquor ended up

5           suing in relation to the transfer to Alexbay?

6                   A.   I know that there was lawsuits.            I think you

7           might be referring to Harris Beach.

8                   Q.   And Harris Beach and also the Pension Benefit

9           Guarantee Corp -- PBGC?

10                  A.   Yes, absolutely.

11                  Q.   It was your understanding that Lester's loans

12          were secured, correct?

13                  A.   That is my recollection.

14                  Q.   And do you understand in the case the

15          plaintiffs have challenged the legitimacy of that

16          security agreement?

17                            MR. RAMSEY:       Form.       Go ahead.

18                  A.   That could be.      I don't remember.

19                  Q.   I will represent to you -- you're an expert.

20          So we do some hypotheticals.           So hypothetically speaking,

21          if the security agreement between Lester and the company

22          were invalidated --

23                  A.   The security agreement is invalidated.

24                  Q.   So those are not secured loans anymore.

25                  A.   It is a loan though -- unsecured loan.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 35 of 251



                                                                         Page 34

1                   Q.    In that instance, could the company have given

2           a preference to Lester's loans over other unsecured

3           loans --

4                              MR. RAMSEY:       Form.       Go ahead.

5                   Q.    -- when it was insolvent?

6                              MR. CALIHAN:       Objection to form.

7                   A.    It sounds like you're asking me for a legal

8           conclusion here.      I can tell you as an economist, as a

9           valuation expert, if you tell me it has priority over the

10          equity holders, that's all I care about.                Whether they

11          stand in line of or in front of PBGC, I am not sure at

12          all how that affects this analysis that I just provided

13          to you.      As I mentioned before, this would -- if I drew

14          this chart -- one more chart below these could be

15          unsecured debt.      The same analysis would apply.             They

16          stand ahead of -- they are in front of the secured debt,

17          but they certainly have priority on the equity.                 And

18          that's the question you initially posed to me, the

19          economic rationale of that transaction.                So I am not sure

20          how the hypothetical of whether it's secured or unsecured

21          affects this analysis.

22                  Q.    Let me ask you this then.            In terms of economic

23          rationale, in your opinion, was there any conceivable

24          benefit for the shareholders by consenting to let

25          Eber-Connecticut and Eber-Metro be transferred out of the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 36 of 251



                                                                             Page 35

1           trust assets and over to Lester Eber alone?

2                                MR. RAMSEY:       Form.        Go ahead.

3                   A.   Was there any benefit?                Could you repeat that

4           question?     That was confusing.

5                   Q.   I will rephrase.          I guess, let's just look at

6           this fourth paragraph.          There are a few statements and I

7           am curious whether you agree with them.

8                   A.   Okay.     Paragraph what?

9                   Q.   The fourth paragraph on Page 20.                   We will go

10          line by line.        In this paragraph -- and you don't have to

11          agree with the first one for the record.                   Here Mr.

12          Liebman states that the lack of economic justification is

13          apparent even if the net value was significantly lower or

14          even negative at the time.             And it was, just so we're

15          clear, in your opinion the net value was negative at that

16          time of the Alexbay transfer, correct?

17                  A.   Correct.

18                  Q.   So the next sentence says that is because

19          Eber-Metro reflected Eber Wine and Liquor Corp sole

20          operating asset.        The fact stated there that it was the

21          sole operating asset, you would agree with that, correct?

22                  A.   Yes.     You know, because Eber-Metro owned

23          Eber-Connecticut, which is the operating asset.                      With

24          that caveat, yes.

25                  Q.   And next sentence says quote, "As long as

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                          516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 37 of 251



                                                                        Page 36

1           company remains going concern it has the potential for

2           positive value."         Do you see that?

3                   A.    Uh-huh.

4                   Q.    Do you agree with that statement?

5                   A.    I mean as a general matter, that's fine.

6                   Q.    Next sentence quote, "This could happen in any

7           number of ways.         Even if it was insolvent it could

8           potentially restructure through bankruptcy proceedings

9           and emerge capable of generating positive shareholder

10          value."      Do you agree with that statement?

11                  A.    Sure, it's possible.            You can always imagine

12          restructuring.      This was a form of restructuring.               It's

13          eliminating the equity holders.                And it allows the debt

14          holder to become the residual claimant.                 So it is in fact

15          restructuring.      As far as I know, there is no legal

16          obligation to continue to keep equity holders as equity

17          holders when the value of their equity is zero.                  Again,

18          that's a legal determination.               And all I can tell you is

19          from my experience that's the case.                 Let me give you a

20          specific example.         There is a company that was in

21          Delaware -- a big case in Delaware called Trados.                   Very

22          similar circumstances to this.                It was a merger.     You can

23          think of it as a restructure.               And the preferred had --

24          again, it was a priority claim on the preferred

25          shareholders.      And the opinion is that because the

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 38 of 251



                                                                           Page 37

1           company did not do well -- wasn't doing well.                   And the

2           merger price -- it didn't even cover the value of the

3           preferred stock.          So in the merger the preferred stock

4           got all the proceeds from the merger.                 Common stock got

5           zero.        The common stock sued saying, "Well, you know, why

6           is the responsibility on us?"                The court says, "Doesn't

7           exist."        As of this date, this valuation is zero.

8                   Q.      So valuation was based on an actual

9           transaction?

10                  A.      Yes.    Well, the value -- the merger transaction

11          was the merger transaction.               The valuation was based upon

12          the value of the common stock at appraisal.

13                  Q.      Was that an arm-length transaction?

14                  A.      The price paid?

15                  Q.      Yes.

16                  A.      Certainly the judge accepted it as such.

17                  Q.      In this case, you understand that this was not

18          an arm's-length transaction that occurred between Lester

19          Eber and --

20                                 MR. RAMSEY:       Objection.    Form.    Go ahead.

21                  A.      I am sorry.

22                  Q.      In terms -- Lester Eber was an insider to the

23          company, correct?

24                  A.      Yes.

25                  Q.      And did the fact that Lester Eber was a

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 39 of 251



                                                                   Page 38

1           co-trustee of the trust that owned the company affect

2           your opinion in any way?

3                   A.   Are you asking me whether that it somehow

4           caused me to change the numbers or do a different

5           valuation?

6                   Q.   I am asking if it affected your opinion in any

7           way.

8                   A.   No, it didn't.

9                   Q.   Do you consider that to be more a legal matter

10          than a valuation matter?

11                  A.   Well, I am taking the structure as given.

12          Look, if somehow someway you convince the judge that none

13          of this stuff is valid.           Not my valuation, but the whole

14          structure of this thing is invalid, then my valuation

15          becomes invalid.        It's predicated on this being a valid

16          transaction on the company with providing me with valid

17          information.        If those things go out the window because

18          you've proven your case that everything is fraud, so be

19          it.     I am out of it.

20                  Q.   So is it fair to say -- let's step back.         Have

21          you ever heard of the entire fairness doctrine?

22                  A.   Yes.

23                  Q.   Is it fair to say -

24                  A.   This comes up in mergers.

25                  Q.   There are two components to that.        One is fair

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 40 of 251



                                                                           Page 39

1           value and fair process, correct?

2                   A.   Exactly.

3                   Q.   And is it fair to say you are only an expert on

4           the issue of valuation, not process?

5                   A.   I think that is generally the case.                 So I have

6           been in a number of appraisal actions where the process

7           as well as the price issues the contention.                    As a general

8           matter, I do not get involved in the process.                    If the

9           judge finds the process is invalid, well okay.                    So be it.

10          But my valuation is my valuation.

11                  Q.   Okay.     So let me ask you this.            So getting back

12          to the issue of the economic rationality.                  So you agree

13          there is at least potentially -- some potential for

14          positive value as long as the company has a going concern

15          as one of its assets; is that correct?

16                               MR. RAMSEY:       Form.       Go ahead.

17                  A.   I am sorry.

18                  Q.   Some potential for future positive value?

19                  A.   Maybe.     Maybe not.

20                  Q.   So that's a yes, there is potential?

21                  A.   It's possible.

22                  Q.   Once the going concern asset is removed from

23          the company and all that's left with is liabilities and a

24          small amount of cash that is way less than the amount of

25          liabilities, there is no possibility of future value,

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 41 of 251



                                                                        Page 40

1           correct?

2                   A.      Say that again.

3                   Q.      Once the company no longer has any going

4           concern assets and only has a huge amount of liability

5           and a much smaller amount of assets, at that point there

6           is no shareholder value for good, correct?

7                   A.      I mean it depends, right?           It depends on what

8           those assets are.

9                   Q.      Say it's just cash in a bank.

10                  A.      Cash in bank.      Okay.      Go ahead.

11                  Q.      So at that point, do you see any way in which

12          the shareholder can ever have positive value?

13                  A.      I don't know.      It could be.       Anything is

14          possible.

15                  Q.      Can you think of any way that would happen?

16                  A.      Boy.   I mean something that could cause the

17          liabilities to go down over time and the cash remain the

18          same.        I don't know.

19                  Q.      So short of liabilities being reduced and for

20          some reason the debt holder is deciding not to take the

21          cash --

22                  A.      You get double-digit inflation like we had in

23          the 1970s, you know.          It's very difficult to respond with

24          a specific answer to those kind of questions.                 It's a

25          strange hypothetical.

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 42 of 251



                                                                     Page 41

1                   Q.   Sure.     So let's use specific numbers if it's a

2           little bit easier.        Not the exact dollar amounts in your

3           analysis, but roughly there.              After the Alexbay transfer,

4           the debt to Lester Eber and Alexbay was eliminated,

5           correct?

6                   A.   Yes.

7                   Q.   So you were left with approximately eight

8           million dollars in debt owed by, according to your

9           report, Eber Brothers Wine and Liquor, and then a little

10          bit less than that, let's say 7.5 million by Eber

11          Brothers Metro.        Okay.    Does sound about right?

12                  A.   I think so.

13                  Q.   Okay.     So let's say 7.5 million dollars in debt

14          and $362,000 in assets for Eber-Metro.              Were those of the

15          holdings of the company short of stagflation and banks

16          deciding to pay incredible interest rates or making a

17          remarkable investment with that amount of cash, can you

18          think of any way in the normal operation of a business or

19          holding company that the shareholders in that situation

20          that the company could receive value -- positive value?

21                               MR. CALIHAN:       Objection to form.

22                  A.   I don't know.        Not sitting here I can't think

23          of a plausible way other than the things that I talked

24          about before.

25                  (Whereupon, Exhibit Number 129 was marked for

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 43 of 251



                                                                         Page 42

1           identification at this time.)

2                   Q.      This is Exhibit 129.         I am showing you what's

3           been marked as Exhibit 129.             Do you recognize this?

4                   A.      Yes.

5                   Q.      What is this?

6                   A.      This is the exhibit that underlies the

7           valuation based upon the Eder-Goodman transaction in

8           2008.        And it is revised to account for the incorrect

9           methodology of applying the premium reduction for two

10          items with regard to this transaction.

11                  Q.      Which two items are that?

12                  A.      So there are two things that are required to

13          adjust the actual purchase price.                  One is that the

14          transaction included -- both reflect the transaction

15          included certain valuable rights that were obtained by

16          Eder-Goodman extensively part of the purchase price.                   So

17          they have to be reduced -- the purchase price has to be

18          reduced to reflect the value of those particular rights

19          in order to come up with a valuation or an attempt to

20          come up with valuation of Eber-Connecticut absent the

21          rights.

22                  Q.      And so one of those rights, the right of first

23          refusal, you analogize to a control premium; is that

24          right?

25                  A.      Well, I don't know if the analogy is what I am

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 44 of 251



                                                                   Page 43

1           referring to.        I think it to put in a more direct

2           connection the ROFR effectively limit to obtain a control

3           premium in the future.

4                   Q.   So we're clear for the record, by ROFR you mean

5           right of first refusal?

6                   A.   Yes.

7                   Q.   So were these the corrections that were based

8           on what the Liebman report had pointed out in terms of

9           flipping a discount with a premium?

10                  A.   Exactly.

11                  Q.   In fact on some of your of analysis, you didn't

12          have to make the correction because you did it correct in

13          the first instance, right?

14                  A.   Correct.

15                  Q.   When you first did the calculation, you

16          combined the two premiums 15 percent and 25 percent and

17          then you did a 40 percent reduction, correct?

18                  A.   Yes, I don't remember.

19                  Q.   Okay.

20                  A.   It could be.

21                  Q.   All right.      If you want to take a look at

22          Exhibit 126.        If you want to check, 1.8 million, which is

23          the premium you calculated here, is 40 percent of

24          4.5 million, right?

25                  A.   Yes, it is.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 45 of 251



                                                                      Page 44

1                   Q.   Okay.     So it's fair to say that you took the

2           15 percent ROFR premium and the 25 percent preferred

3           premium and just combined them?

4                   A.   Let me double-check because it seems odd to me.

5           So does the discount.

6                                MR. RAMSEY:       She is taking down everything

7                        you say.     So keep it to yourself.

8                   A.   So I multiplied them independently and then

9           added up the one.        So it is .15 to times 4.5 million and

10          then .25 times and 4.5 million.               Added those two numbers

11          up.

12                  Q.   And so both instances you made sure the premium

13          was applied to the base price.               Not the enhanced price?

14                  A.   In the initial report.

15                  Q.   Do you believe that was incorrect?

16                  A.   Yes.     I think I agree with what Liebman said is

17          that these things should be divided by one plus premium.

18          I originally had written the report to reflect it as a

19          discounted and decided to change it to a premium and

20          somehow it didn't get to my people who did the

21          spreadsheets.

22                  Q.   There was a couple of sentences that seemed to

23          conflict with each other.            But treating it as a premium,

24          but you didn't just change the way it was calculated to a

25          discount to a premium.          You also made it so the premiums

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 46 of 251



                                                                         Page 45

1           were consecutive or accumulative in your revised chart.

2                   A.   That's the appropriate methodology after he

3           pointed out I didn't divide -- I multiplied the price

4           instead of dividing to get the stand-alone.                  I made sure

5           that we adhered to the way that the literature

6           suggests -- well, requires to accommodate that.

7                   Q.   So when dealing with the situation of multiple

8           premiums, the literature says that the way you calculated

9           in the revised C1 is the way to do it?

10                  A.   Yes.   I think it's Bruner that discusses this.

11          And if you give me a second, I think I can give you the

12          exact site.     Well, I can't seem to put my finger on it.

13          But I know the author is Bruner.

14                  Q.   I will --

15                  A.   I can dig it out.

16                  Q.   I will request that.           I am not saying it's

17          going to be sufficient for whatever disclosure reason or

18          anything, but I request that the underlying rationale,

19          whatever is being used to support the calculation

20          methodology, be disclosed to us.                  I just want to make

21          sure we're talking about the same thing.                  In your view,

22          if you take what the adjusted price -- the base price --

23          the real equity value of the common shares --

24                  A.   Uh-huh.

25                  Q.   -- you then add a premium for the preferred.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 47 of 251



                                                                       Page 46

1                   A.     Yes.    And divide by one plus the premium for

2           the preferred.

3                   Q.     Okay.    So once you actually -- after having

4           calculated the preferred, but I am actually doing it

5           backwards.       Not how you got to here.           I am just trying to

6           see how it works and to make sure this is right -- sanity

7           check.       Starting from the adjusting price.

8                   A.     Yes.    Okay.

9                   Q.     So you're saying that the way, you know, if you

10          were calculating what Eber or Eder-Goodman should have

11          paid based on that price, you would add a two premiums,

12          right?       One for preferred and one for right of first

13          refusal, correct?

14                  A.     So I would first account for the preferred

15          premium by multiplying the stand-alone price times one

16          plus the premium.         Then I get a value.         Then I take that

17          value and multiply it times one plus the ROFR.

18                  Q.     And why do you do the preferred premium first?

19                  A.     You can do the ROFR first if that's okay.

20                  Q.     Does that affect the ultimate value?

21                  A.     No.

22                  Q.     And so why is it appropriate to apply -- if you

23          can do it either way, why is it important to apply one

24          premium to the enhanced value or the already premium

25          enhanced value rather than applying both to the based

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 48 of 251



                                                                   Page 47

1           value, right?       Because it's a premium paid on the true

2           equity value, shouldn't the premiums both be based on

3           that true equity value and not taking into account a

4           totally separate premium?           Because then you're paying a

5           premium on a premium, right?

6                   A.   No.    I think that's the formula.

7                   Q.   In this instance the parties themselves did not

8           break out any particular allocation of premiums, correct?

9                   A.   No.

10                  Q.   And in terms of how it affects your ultimate

11          opinion on insolvency, it's actually very important to do

12          it the way that you did and not the way I was describing

13          where you apply both premiums to the base value, correct?

14                  A.   To my ultimate opinion?

15                  Q.   Yes.

16                  A.   No.

17                  Q.   So you haven't done the math to see that if you

18          do it the way you originally did it and apply the

19          premiums to the base value that it actually ends up being

20          a solvent company?

21                  A.   I think you're suggesting does that particular

22          valuation result in a positive number if you did the --

23          computed the premiums differently.

24                  Q.   Yes.

25                  A.   And the answer to that is yes, it would.         Would

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 49 of 251



                                                                         Page 48

1           it change my opinion?        No, it would not.

2                   Q.   So this was -- so in fact in addition to

3           correcting the error that the Liebman pointed out, you

4           corrected another error.          And that helped you to maintain

5           an opinion --

6                             MR. RAMSEY:        Form.       Go ahead.

7                   A.   So that's the appropriate methodology to assess

8           the premiums.     When you have discrete premiums for

9           different rights that are being applied.                So I adhered to

10          what the literature stated to do.                The prior analysis had

11          to do with discounts.        And as I discussed earlier, that

12          was a mistake.

13                  Q.   Right.

14                  A.   It was an error made in that calculation.

15                  Q.   And because actually when you're doing it in

16          terms of discounts, doing it the way you originally did

17          it resulted in the lowest number, right?

18                  A.   Well, it does.

19                  Q.   You have been shopping before, right, and they

20          say take an additional 10 percent off.                That doesn't end

21          up being accumulative.        That's how the stores actually

22          make you feel like you're getting a better discount than

23          you are.     You did in the way the first instance that

24          would result in the lowest number.                And in the second

25          instance you switch the order and did it again in the way

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 50 of 251



                                                                    Page 49

1           that results in the lowest number?

2                                MR. RAMSEY:       Form.

3                   A.     I don't know if that's true.        I just tried to

4           correct the error that Liebman pointed out and tried to

5           correct it in the proper way based on what the literature

6           suggests.

7                   Q.     I look forward to seeing that literature.           Is

8           there any margin of error when you conduct a valuation?

9                   A.     Well, no valuation is so precise that it is

10          with 100 percent certainty.             So there is always some

11          degree of uncertainty that reflects a valuation.             That's

12          why you do a number of different valuations, you know,

13          try to do different measures to try to understand, if you

14          will, the degree of uncertainty and to account for that

15          in having a range of values that obtains from different

16          measures of valuations.

17                  Q.     Suppose you're -- we're talking hypothetical

18          world.       Say that you are dealing with a valuation.           You

19          don't have anything except for one sort of calculation.

20          Not like the five here.           You got one prior transaction

21          and that's what you're basing your valuation on.             Are you

22          saying in that instance there would not be any margin for

23          error in your valuation?

24                  A.     No.   I am not saying that.

25                  Q.     So there is -- is there any sort of way to

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 51 of 251



                                                                         Page 50

1           quantify that margin of error in that valuation method?

2                   A.   Well, you could.         You could.        I think the

3           key -- let's go through each of the valuations.                  So I

4           would say that the key problems with these valuations are

5           the kinds of things that you would do sensitivity

6           analysis on to see whether or not or see how that affects

7           the --

8                               MR. RAMSEY:       Are we still in hypothetical

9                        world here?

10                  Q.   We're talking about general principles of

11          valuation.

12                  A.   Yes.    Sorry.    Thank you.

13                  Q.   Were you talking specifically about --

14                  A.   Let me respond to your question correctly.                 So

15          what would one do is look at the key variables that are

16          responsible for the uncertainty.                  And you first -- in

17          your determination, depending upon which side you're on,

18          you decide you go with an expected value for those key

19          variables that are conservative.                  Then you start making

20          changes to those values of that variable to see how it

21          affects the valuation.         That would be one way to ascribe

22          a degree of uncertainty to a particular valuation or to a

23          range of valuations.

24                  Q.   I know you're not a CPA, but are you familiar

25          with the concept of materiality and gap?

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 52 of 251



                                                                      Page 51

1                   A.   Well, I am.    Materiality is one of those loaded

2           phrases that means different things to different people,

3           you know, legally, accountants, economists.               So, you

4           know, if you want to give me a definition, I will be

5           happy to use it.

6                   Q.   Well, I think there -- I am not going to

7           purport to try to define it either.               Basically, is it

8           fair to say that the concept of materiality takes into

9           the consideration that there is margin for error in any

10          sort of financial reporting under gap --

11                            MR. RAMSEY:       Form.

12                  Q.   -- and that sometimes that it's small enough

13          that it doesn't really matter?

14                  A.   I have a hard time agreeing with that

15          characterization.     The latter part seems to be perfectly

16          reasonable.     If something that, you know, if it's General

17          Electric and in the market cap is billions of dollars and

18          General Electric has a truck blow up, is that small

19          enough not to -- if that value is small enough not to

20          report to shareholders -- it's not material enough.                  I

21          would agree with that.       It's small.          Whether that's

22          because of uncertainty -- that's kind of a new concept

23          that I have not heard.

24                  Q.   Let me put it this way.            So I am talking mainly

25          in terms of let's say income numbers.               So accounting can

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 53 of 251



                                                                   Page 52

1           oftentimes lead to -- especially when you're talking

2           about accrual accounting and companies have things coming

3           in after the end of the year, it's not clear where you

4           put it, different accounting methodologies being applied

5           to the exact same numbers can result in significant

6           differences in terms of reported income for a company; is

7           that fair to say?

8                   A.   Can you repeat that question back?         That was

9           kind of a long-winded setup.           Make sure I got it all.

10                  Q.   I will rephrase.       Is it fair to say that the

11          choice of accounting policies by a company can affect

12          what its reported financials say in terms of the dollar

13          amount of income earned?

14                  A.   Yes.

15                  Q.   So if an accounting policy were to simply be

16          changed, then the numbers would be different?

17                  A.   Yes.

18                  Q.   And in not all instances would those

19          differences necessarily be materials to the value of the

20          company; is that fair to say?

21                  A.   So there is a lot of literature -- economic

22          literature on this particular point.            And the upshot of

23          the literature is that investigators see through

24          accounting fiction.      So if one company is using some

25          straight-line depreciation and another company is using

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 54 of 251



                                                                         Page 53

1           accelerated depreciation, are those companies valued

2           differently?     No.     Investors see through those kind of

3           accounting choices that companies make, and they are able

4           to adjust their valuations accordingly.                  I don't know if

5           that answers your question.             That's kind of my reaction

6           to your point about accounting choices.

7                   Q.   Let's say putting aside that kind of thing.                 So

8           are you familiar with the concept of how sometimes income

9           might be taken all at once, or it might be amortized,

10          capitalized over time or same thing with expenses, right,

11          sometimes say there is a three-year contract, but a

12          company gets paid all up at once.                  The accountants would

13          probably say you have to report that over a three-year

14          period, the life of the contract; fair to say?

15                  A.   Could be.

16                  Q.   So in that instance how would that -- does the

17          choice of whether or not to record that money all up

18          front or over time affect a valuation analysis?

19                  A.   Well, I mean the choice certainly has an effect

20          on the numbers.        But does it affect a            valuation?    Let's

21          deal with the situation of an expense.                  If you have a

22          cost that's capitalized, what you're basically saying is

23          that the benefits from this particular expenditure are

24          going to accrue over a number of years.                  And is it

25          appropriate to reflect a fraction of that cost in a given

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 55 of 251



                                                                   Page 54

1           particular year, yes, because that's kind of how the

2           economics relates to the accounting numbers.

3           Consequently, if you have a cost that is a one-time

4           period expense, then you would reflect it in that

5           particular year because the benefits from that particular

6           expenditure are expected to happen in the year that those

7           expenses are occurred and recorded as an accounting.

8                   Q.   Right.   I actually wanted to stay away from

9           expense because an EBITDA capitalized expense is actually

10          taken out of the calculation, right, because it's part of

11          amortization?

12                  A.   So the depreciation on the equipment?

13                  Q.   Yes.

14                  A.   Fair enough.

15                  Q.   I mean the --

16                  A.   The reason that it's done is because you've

17          got -- you're trying to assess the cash flow.           And EBITDA

18          is probably the closest accounting number to cash flows

19          because that's true.        It doesn't account for

20          depreciation, but it doesn't account for the offset

21          capital expenditures.        So in a simplified world where

22          capital expenditures equals depreciation or they're

23          similar, it is reasonable to and it is done by a lot by

24          financial analysists and in security reports that you

25          would use EBITDA as a closest surrogate proxy, if you

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 56 of 251



                                                                   Page 55

1           will, for cash flows from the accounting income

2           statement.

3                   Q.   Okay.     So going back to my example if a company

4           that has a three-year contract, gets paid all upfront.

5           Let's say the company is valued after year one.

6           Depending on whether that company amortizes that income

7           or records it all at once, its reported income that would

8           be going into your valuation analysis could be very

9           different, correct?

10                  A.   Well, if you're reporting income that in one

11          year that you had not earned, then that's a mistake.               And

12          that would be a, you know, in my experience in security

13          litigation, which is the last 30 years, that would be a

14          big problem.     And you would get sued for misrepresenting

15          your revenue.        So like I said, whether it's income,

16          whether it's expenses, if you are reporting numbers that

17          you shouldn't be reporting, does that make a difference,

18          yes.     And you're going to get sued for misrepresenting

19          your income for that particular year.

20                  Q.   I am not trying to get into liability issues

21          right now.     Is it fair to say in accounting there are a

22          number of gray areas in consistently evolving standards

23          where contracts have complexities that, you know, would

24          not be encompassed easily within a hypothetical question

25          in a deposition?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 57 of 251



                                                                      Page 56

1                               MR. RAMSEY:       Form.

2                   A.    You're asking me an accounting question?

3                   Q.    No.   I'm asking you -- accounting answers are

4           not always black and white; fair to say?

5                               MR. RAMSEY:       Form.

6                   A.    I suppose no answer is black and white.

7           Accountants have problems with how they do their job just

8           like economists do.

9                   Q.    So let's just assume that for the sake of this

10          hypothetical that this income and whether it's recorded

11          all at once or over time is within a gray area and that

12          both would be reasonable accounting choices.

13                  A.    Well, that sure doesn't fit the example that

14          you gave me about a revenue.             You better come up with

15          another example if you accept that as a hypothetical.

16                  Q.    Let's say that it is revenue that is connected

17          to a vendor with whom there is a separate contractual

18          relationship and a number of different ties with it such

19          that there are arguably -- I am getting way ahead of

20          myself.      Let's stop this line here.           Is it fair to say

21          that if accounting decisions are made that affect the

22          numbers that go into your equation, that effects the

23          ultimate valuation number that gets spit out?

24                              MR. RAMSEY:       Form, go ahead.

25                  A.    I am trying to understand what that question

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 58 of 251



                                                                      Page 57

1           means.

2                             MR. RAMSEY:         Are you saying if he's

3                        providing different numbers by accounting, it's

4                        going to change his number?

5                   Q.   I am just saying -- yeah.            If a company

6           restates its financials, for example, after a valuation

7           date -- ?

8                   A.   Uh-uh.

9                   Q.   -- is that going to affect the ultimate number

10          potentially in terms of your valuation?

11                  A.   So would the restatement -- if I had been

12          provided with the restated numbers at the time they

13          incorrectly provided their profit, would that affect the

14          valuation?     Sure.

15                  Q.   Now in the --

16                  A.   It could if it's material.

17                  Q.   When you're valuating a company on a particular

18          date when a transaction occurred and trying to say that

19          the transaction say, had fair value, do you use the

20          financial numbers as they were believed to be at the time

21          by the participants of the transaction, or do you use the

22          real numbers if they thought the numbers were different?

23                            MR. RAMSEY:         Form.

24                  Q.   Just to be clear, so before a restatement

25          occurs later.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 59 of 251



                                                                           Page 58

1                   A.     So with regard to statement?

2                   Q.     Yes.    Say you're using -- do you use the

3           unrestated financials that are referenced at the time of

4           the transaction or the restated financials?

5                   A.     You know, that's a difficult question to answer

6           without the facts and circumstances surrounding it.                       Let

7           me try to give you the best response I can.                    It is a

8           principal in valuation that you're not allowed to peek

9           forward.       That has been upheld in a number of litigation

10          cases.       So, you know, as a general matter of what you're

11          trying to do is put yourself in the position of someone

12          at that particular point in time that has access to all

13          relevant information about the asset, the company is

14          object -- subject of the valuation.                    And as a general

15          matter, it's called no peeking.                I think that's kind of a

16          silly phrase.         That's how the courts have viewed it.                And

17          that's how people like Shannon Pratt talk about it.

18          Bruner talks about it.           Cornell talks about it.              You're

19          trying to understand how someone at that particular point

20          in time with the information available to them would have

21          valued that particular asset company.                    So if your

22          hypothetical -- if your assumption is that they should

23          have had that information, fine.                    Like a restatement.

24          Restatement is one of those situations where look -- this

25          is what should have been reported.                    It's not like it's

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 60 of 251



                                                                            Page 59

1           information that is new.            It's that information that was

2           there, but they incorrectly reported it.                   They

3           fraudulently reported the information.                   So if the

4           question is, well, what would the valuation had been had

5           investors known the fraudulent information?                     Okay.   Then

6           you would reflect it.          Then if the question is, well,

7           what is the valuation given the information that's

8           available to any given investor that's a willing buyer at

9           that point in time?         That's a different question.

10                  Q.   Right.

11                  A.   So that's the best way I can respond to your

12          question is to kind of give you my full explanation.

13                  Q.   Right.     So in this case, is it fair to say that

14          you were looking at the valuation of Eber-Metro and

15          Eber-Connecticut as it was understood by the people who

16          were involved in the transaction at the time and not

17          trying to second guess it based upon what they should

18          have known based upon subsequent events?

19                              MR. RAMSEY:        Form.        Go ahead.

20                  A.   Yes.     I always try to not peek to events that

21          happen after the valuation date.                   So I think you're

22          talking about the valuation date of 2012.

23                  Q.   Yes.

24                  A.   So yes, I do.        I do.      You know, whether there

25          were specific outcomes that happened after 2012, I try

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                         516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 61 of 251



                                                                      Page 60

1           really hard not to have that effect, you know, my opinion

2           as to what the valuation was at 2012.

3                   Q.      In terms of a -- does that apply for both

4           assets and liabilities?

5                   A.      Yes, as a general matter it does.         You know,

6           look, there are many circumstances in which after the

7           valuation date -- I will give you a perfect example.                  I

8           have been involved in a number of cases, appraisal

9           actions in Delaware, involving pharmaceutical companies

10          involving a drug that is it pending.               Well, you know, the

11          drug that is pending, you've got to take a particular

12          view as to what that drug is going to yield in the

13          future.        And two years down the road it got FDA approval.

14          Well, that changes the picture, but you didn't know it

15          was going to get FDA approval at that particular point in

16          time.        So, you know, those are the kinds of things that

17          you don't want to peek ahead and say well that was known

18          by everybody.        Yes, it was known that it would be get

19          approval.

20                  Q.      So in that instance where there is the

21          uncertainty about whether this future event will occur

22          that would increase the likelihood of this drug going to

23          market, was there a discount applied for the earlier

24          uncertainty?        How did that work?

25                  A.      Well, the cash flows where the cash flows.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 62 of 251



                                                                     Page 61

1           And, you know, when we looked at cash flows that were

2           projected by management at that particular point in time,

3           those were the cash flows that we used, and it was a

4           discounted cash flow analysis that I am referring to.

5           And we used those cash flows because those were the cash

6           flows available to management at that time and reflected

7           what it reflected.        We didn't adjust them.

8                   Q.   Okay.     Now, this is a case where you did not

9           have projections to rely on; is that right?

10                  A.   That's correct.

11                  Q.   Did you get any explanation as to why there

12          were no projections provided to you?

13                  A.   No.     I certainly got the information that there

14          weren't.     Not uncommon for small private companies.             They

15          don't spend a lot of time preparing forecasts in my

16          experience as do large companies that have staff that do

17          nothing but prepare budget forecasts.              I don't prepare a

18          budget forecast for my company.

19                  Q.   I am shocked.

20                  A.   It is shocking.

21                  Q.   So talking about liability.

22                  A.   Uh-huh.

23                  Q.   As a general matter, how is a contingent

24          liability valued?

25                  A.   Well, again, you're kind of in the realm of

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 63 of 251



                                                                     Page 62

1           accounting here.

2                   Q.   In your analysis, how do you -- if you know

3           something is a contingent liability --

4                   A.   Uh-huh.

5                   Q.   -- or maybe like a disputed liability, how do

6           you end up figuring out what number to use?

7                   A.   Generally, if it's truly a contingent liability

8           that you're waiting for some outcome, I kind of take the

9           approach that accountants take.              Is there a way to

10          estimate first what the value is of this particular

11          liability?     Well, that's kind of generally going to be

12          value of the lawsuit.         What are they suing for and to

13          look at that particular lawsuit and what the numbers

14          represent.     And the second piece is well, is it probable?

15          Those two things get into the valuation.              Again, the idea

16          is to put yourself in the position of an investor at that

17          particular point in time.           If you're looking at a

18          particular lawsuit and unpaid invoices for example, well,

19          you've got to a particular number there.              And what is the

20          dispute?     Why isn't it paid?          If it's not paid because

21          you don't have the money, then it's probable that

22          liability exists.

23                  Q.   And if it's probable, do you include the full

24          amount of the potential liability, or do you discount it?

25                  A.   It depends upon the liability, but, you know,

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 64 of 251



                                                                    Page 63

1           so, for example, for companies that I have been involved

2           with where they provide their estimate of what that

3           liability, is if there is a contention of what that

4           liability is, and if it's listed as a contingent

5           liability, then it's generally used -- that number is

6           generally used in assessing the valuation of a firm.

7                   Q.     In this case -- turning to Page 12 of the

8           report.       You listed a number of liabilities for

9           Eber-Metro and Eber Wine and Liquor?

10                  A.     Yes.

11                  Q.     And a lot of these numbers you got them from

12          documents that were not existent at the time of the

13          transaction in 2012, correct?

14                  A.     There were a couple that were past the

15          transaction, but my view the numbers would have been

16          known.       It wasn't like it was hidden, but in the

17          documentation I had, some of them were not too far away,

18          but they did go past.

19                  Q.     Did you see any documentation or evidence

20          regarding the probability of these liabilities -- the

21          second component that you mentioned?

22                  A.     How probable they were?

23                  Q.     Yes.

24                  A.     I mean indirectly.        I did read the complaint

25          that Harris Beach filed.           I think that's what you're

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 65 of 251



                                                                        Page 64

1           talking about -- the Harris Beach and Benderson

2           Development.          So these were two items that unlike a --

3           let's say unlike a product liability lawsuit or a

4           class-action security lawsuit, these were specific

5           invoices that were not paid.                 They were owed, but not

6           paid.        I didn't see any dispute that these were

7           legitimate invoices.            My take on this is that they were

8           amounts that were for whatever reason there wasn't enough

9           monies to be paid, and these guys were not happy about it

10          and sued.        So in my view when I looked at this, I said

11          these are numbers that can be estimated.                 They are

12          estimated.        And it is probable that it exists.

13                  Q.      So for the Harris Beach litigation, would it

14          have affected your analysis that these were just invoices

15          that were not disputed if you learned that there was a

16          counterclaim for malpractice?

17                  A.      No.

18                  Q.      Why not?     Isn't that a dispute of the invoices?

19                  A.      It could be.       I viewed this as probable.

20                  Q.      And did you discuss whether this was a probable

21          liability with anyone as part of forming that conclusion?

22                  A.      Well, as I said, I did discuss these

23          liabilities with the attorneys, with Wendy and Lester.

24          And I was satisfied that these were legitimate

25          liabilities of the company.

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 66 of 251



                                                                    Page 65

1                   Q.     Which company?

2                   A.     Well, in the case of --

3                   Q.     Let's say Harris Beach.

4                   A.     Harris Beach, both Metro and Wine and Liquor.

5                   Q.     Okay.   And how did you conclude that this was a

6           liability of both entities?             Is that typical to have two

7           entities?       You know, I am not referring to the first two

8           lines here where you mentioned one is a guarantor.             The

9           next four lines or three lines say Metro and Wine and

10          Liquor.

11                  A.     So this duck tailed into the legal world and

12          again, as I said before, I asked specifically as a legal

13          matter because it just gets beyond my area of expertise

14          to determine whether or not it is an obligation

15          specifically of Wine and Liquor or Wine and Liquor and

16          Metro.       So that was something that I relied upon --

17          counsel.

18                  Q.     Okay.   And this was an opinion from counsel

19          now.     Not one that had been provided at the time of the

20          transaction?

21                  A.     No.

22                  Q.     Okay.   So --

23                  A.     What their basis was I don't know.

24                  Q.     Okay.   So wouldn't it be more important for

25          your analysis to determine what the probability was

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 67 of 251



                                                                   Page 66

1           believed to be at the time of the transaction?

2                   A.   Well, that was the question posed, yes.         You

3           asked me if it was an opinion that they provided to me

4           now, or if it was an opinion they provided in 2012.              It

5           was an opinion provided now but related to what was in

6           existence in 2012.

7                   Q.   Okay.    So you asked them legally which entities

8           were on the hook for this; is that right?

9                   A.   That's correct.

10                  Q.   Did you ask anyone what management believed the

11          probabilities were in terms of the entities being on the

12          hook at that time on in 2012?

13                  A.   I don't know if I couched the question in that

14          way.     But I certainly did talk to Wendy and maybe just

15          Wendy at that particular instance about these

16          liabilities.

17                  Q.   And what did she tell you about that?

18                  A.   That these were real liabilities that the

19          company had.

20                  Q.   Which company?

21                  A.   Well, again, for Harris Beach it was Metro Wine

22          and Liquor.

23                  Q.   Right.

24                  A.   For Benderson it was wine and liquor.

25                  Q.   Now, you cite a number of documents here.           You

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 68 of 251



                                                                          Page 67

1          read the Liebman report.             You know that in his view none

2          of those documents indicate any liability from Eber-Metro

3          for the three times in the middle there.

4                   A.    Three times in the middle.

5                   Q.    Pension plan determination, Teamsters and the

6          Harris Beach.          Do you see anything different in those

7          documents that indicate liability by Eber-Metro?

8                                 MR. RAMSEY:     Object to form.    That's really

9                         a legal question.

10                                MR. BROOK:     He cited these documents.

11                                MR. RAMSEY:     He also said he's relied on

12                       what was going to be a legal obligation.          Go ahead

13                       with that objection, if you can answer.

14                  A.    I lost track of the question.

15                  Q.    Sure.     Where you cited the reference documents,

16         were you just citing that for the amount that you listed

17         there and not for the obligor?

18                  A.    The citations are principally for the amount.

19         So I can put some numbers down and do the quantification.

20         But, you know, I do have some experience with pension

21         obligations.       I worked for the PBGC on a number of cases.

22         So I have an understanding from an economic perspective

23         of how investors perceive the liabilities owed to the

24         PBGC or how the PBGC handles these things.               And

25         consequently I have a fairly good understanding of how

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 69 of 251



                                                                   Page 68

1           investors would account for these kind of obligations. So

2           that -- and in fact, one of the courses I teach on merges

3           and acquisitions take in account hidden liabilities.               One

4           has to do with pension obligations and how that affects

5           the buyer's decision to move forward.           So there is, you

6           know, that layered on top of the legal determination is

7           my experience and my understanding of how investors treat

8           pension obligations.

9                   Q.   In this case, just so we're clear on

10          everything, in this case the investor is also management

11          of the company, right?       So is it fair to say that --

12          would you agree with that statement here?

13                  A.   No. I mean, take a look at that first page of

14          what I discussed in terms of what I am trying to

15          accomplish here.     The amount in which the property would

16          change hands between the willing seller and buyer when

17          neither is acting under compulsion and when both have

18          reasonable knowledge of the relevant facts.           So that's

19          what I am trying to -- I know it's a bit esoteric, but

20          that's kind of the general approach that I am trying to

21          take here.

22                  Q.   But you understand that overall your opinion

23          will be used to argue that the transfer of Eber-Metro to

24          Alexbay was a transfer that was done for fair value; is

25          that correct?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 70 of 251



                                                                   Page 69

1                   A.   A transfer done for fair value.         I am not sure

2           I can agree with that.       It's a transfer that was done

3           consistent with the valuation I performed.            I am

4           valuing -- specifically valuing the entity,

5           Eber-Connecticut.     And in my opinion when you go up the

6           chain, it yields a conclusion that the solvency -- that

7           Eber-Metro and Eber Wine and Liquor are not solvent.                So

8           I am -- and yes, that supports the transaction, but I am

9           not if you can find an opinion where I am opining on the

10          transaction's fairness, I don't.

11                  Q.   Well, you picked the valuation date that you

12          did because that was when the transaction was deemed

13          commercially reasonable by a court, correct?

14                  A.   I didn't pick the valuation date.         I was asked

15          to perform a valuation as of that particular date.

16                  Q.   Understood.    And your primary task though was

17          to value Eber-Metro, not Eber-Connecticut?

18                            MR. RAMSEY:       Form.

19                  A.   Well, if you read my report, I specifically say

20          that Eber-Connecticut is the only operating asset of

21          Eber-Metro and Eber Wine and Liquor.            So ultimately what

22          I am valuing is the Eber-Connecticut valuation.              From

23          that valuation I subtract the liabilities for Eber-Metro

24          and Eber Wine and Liquor.         But I am not -- the only

25          valuation I am doing of Eber Wine and Liquor is

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 71 of 251



                                                                   Page 70

1           predicated on my valuation of Connecticut.

2                   Q.   Right.   I am just looking at your report

3           Paragraph 1.     I have been asked to provide an opinion

4           regarding the market value of equity of the capital stock

5           of Eber Brothers Wine and Liquor Metro, Inc. as of May

6           23, 2012.

7                   A.   Right.

8                   Q.   But in your view, the work you were focused on

9           was just the Eber-Connecticut asset; is that right?

10                  A.   If you go further, I think I actually state

11          this.

12                  Q.   I don't think there is a dispute here.           I am

13          going to you know, I guess, what I am trying to

14          understand a little better, you know, if you're really

15          saying you were focused on Eber-Connecticut, then that

16          would make sense as to why you did not spend much of your

17          report analyzing the liabilities involved here.

18                  A.   If you look at Paragraph 4, that puts my

19          analysis in perspective.          So it builds up from that

20          valuation.     That's the valuation.

21                  Q.   Right.

22                  A.   There is no operating asset at Metro.          There is

23          no operating asset at Wine and Liquor.           The only

24          operating asset is their ownership of Eber-Connecticut.

25          So all the valuation work I did revolved around

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 72 of 251



                                                                       Page 71

1           Eber-Connecticut.

2                   Q.   Right.   And then -- but you also valued

3           Eber-Metro and Eber Wine and Liquor to the extent that

4           you said it was they were insolvent no matter what the

5           value of Eber-Connecticut was, right?

6                             MR. RAMSEY:        Form.

7                   A.   I wouldn't say it that way.

8                   Q.   No matter which valuation of yours you used for

9           Eber-Connecticut, right?

10                  A.   My opinion is that the value of

11          Eber-Connecticut was plus any other assets of Metro and

12          Wine and Liquor were less than the liabilities.

13                  Q.   And do you understand why it is that I am

14          drawing a distinction between Eber-Metro and Eber

15          Brothers Wine and Liquor for the liabilities?

16                  A.   You know, I have a vague understanding that

17          it's some kind of legal machination that's going on here.

18          From my perspective as an economist, what I am looking at

19          is what I think is relevant is what the heck is the value

20          to these ultimate -- the beneficiaries of this trust.

21          And in order to do that, you've got to go up the chain of

22          command.     Now, I understand there is some reason why it's

23          important to assess Metro vis-à-vis Wine and Liquor.                 I

24          don't pretend to understand that.                It doesn't make

25          economic sense to me.        If it doesn't make economic sense,

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 73 of 251



                                                                          Page 72

1           then it must be some kind of legal stuff that's going on

2           here that allows you to put a wedge between Wine and

3           Liquor -- put a wedge between Wine and Liquor that

4           ultimately puts a wedge between what the beneficiaries of

5           the trust really own.

6                   Q.    Right.   I think -- let me help you put it in

7           perspective here.       So maybe we can have a more productive

8           discussion.      So Lester Eber foreclosed on debt that was

9           owned by Eber-Metro and guaranteed by Eber Wine and

10          Liquor.      And the company agreed to just give him

11          Eber-Metro.      And eliminate the debt to Eber-Metro too, as

12          a result.      So there is a legal question certainly as to

13          whether that was done for fair value.                 Did Lester Eber,

14          given his fiduciary obligations and his various roles,

15          get more value by acquiring Eber-Metro through the amount

16          of his loans?      And so that's why drawing this line here

17          is fairly significant.         And do you understand at least

18          the general fact patterns as I described it?

19                             MR. RAMSEY:        Form.       Go ahead.

20                  A.    I am trying.

21                  Q.    So would you agree that if Eber-Metro did not

22          have all of the liabilities for the pension and Harris

23          Beach that you mentioned on this chart here, then the

24          value of Eber-Metro would have been significantly higher

25          than the 3.8 million dollars in debt that you listed here

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 74 of 251



                                                                           Page 73

1           that was owed to Lester Eber?

2                                MR. RAMSEY:       Form.       Go ahead.

3                   A.   When you say, "did not have", what do you mean

4           by that?

5                   Q.   Equal that it was not legally -- at the time of

6           the transaction it was believed that Eber-Metro would not

7           be liable for any of those debts.

8                   A.   So --

9                                MR. CALIHAN:       Objection.

10                  Q.   Let me sort of give you my take on this.                And I

11          mentioned to you before in one of your questions my

12          experience.     And again, putting myself in the position of

13          willing buyer with knowledge of all the relevant facts.

14          I know from experience that when you try -- when you try

15          to play a shell game with a PBGC about who was the

16          controlling entity and who owns what and where does this

17          liability set, you run an awful risk.                  I have seen it

18          firsthand.     I worked in the case called White

19          Consolidate.     That is not unlike this where the company

20          itself tried to say this is not -- the pension is not our

21          liability.     It belongs to -- and they sold the company

22          and without the liabilities.              And did not have enough

23          money to pay those liabilities.                And said, well PBGC, you

24          pick up the rest.        And the PBGC said nuts to you.             We're

25          going after you.        This is fraudulent conveyance.             Now,

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 75 of 251



                                                                     Page 74

1           that kind of knowledge is the kind of thing that any

2           individual investor would reflect.              So you can tell me

3           well, you know, legally I've got a legal opinion that

4           says this these pension obligations don't -- have nothing

5           to do with Eber-Metro.       And I can -- I feel fairly

6           confident that had they sold Eber-Metro and the proceeds

7           were not enough to cover the amount of that pension,

8           either the PBGC is going to say you can't do this

9           transaction or in the case that I have seen, they go

10          after the buyer.     And say well, now you bought this.

11          Those liabilities are now on your books and you have more

12          assets than what you just bought because you merged with

13          Connecticut.     So now you're on the hook to pay those.

14          And, you know, again, these kinds of quote hidden

15          liabilities are the kind of things that are affected in

16          the ultimate purchase price even if one is -- if a

17          purchase price is offered because they-re going -- a

18          buyer is going to price protect themselves.              They're not

19          going to sit there and say, I got this great legal

20          opinion that is not going to be a problem.              I can

21          separate the assets from this pension liability.

22                  Q.   But what if it actually happened in this case?

23                  A.   What if what actually happened?

24                  Q.   What if the buyer in this case, Alexbay because

25          it bought it by giving up debt, actually believed that by

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 76 of 251



                                                                          Page 75

1           engaging in this transaction it would acquire Eber-Metro

2           free and clear of pension obligations, would that be

3           relevant to your analysis?

4                              MR. RAMSEY:       Form.       Go ahead.

5                   A.    No. Again, if you go back to that paragraph, I

6           am talking about a willing buyer aware of the facts.                    You

7           seem to be focused on what is kind of referred to as

8           specific investigators valuation as opposed to a fair

9           market value.      Again, we seem to be flipping over into

10          the process as to why something was done and was it done

11          for legitimate reasons.         I am out of that.            That's not my

12          right here.

13                  Q.    You have not made any opinion on whether in

14          this case because Lester Eber was a judiciary, his

15          opinion of the valuation would be relevant to this

16          litigation?

17                             MR. RAMSEY:       Form.

18                  A.    I don't know what the judge is going to

19          consider relevant or not relevant.                I am telling you what

20          is relevant to my valuation is what I have done in this

21          report.      You know, whether Lester thought that he could

22          skate on the PBGC, that's Lester's view.                I am telling

23          you as a measure of fair market value under the

24          definition that I provided here an investor is going to

25          take into account those obligations for sure.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                         516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 77 of 251



                                                                        Page 76

1                   Q.   Are you sure that was the case in 2012?              There

2           has been a number of elements of the law recently.

3                   A.   My involvement going back before 2012 -- I mean

4           look, I didn't -- I don't see anything that would

5           contradict that.        The PBGC, as far as I can see, fight

6           like a dog when you try to hide, you know, or skirt and

7           force the PBGC to pay for or to be the trustee for

8           pension obligations.         You know, you're in for a fight.             I

9           guarantee that.

10                  Q.   To what extent in connection with your work in

11          this case did you become familiar with the fight that

12          erupted between PBGC and the Eber entities?

13                  A.   Well, you know, I familiarized myself with some

14          of the analysis that the PBGC did.                 And I think there was

15          a document that I saw that provided some kind of -- I

16          don't know.        I guess call it a settlement of some kind.

17          I don't know if that's the right legal term.                 I read

18          those things.

19                  Q.   For this chart, the summary of liabilities, did

20          you consider whether there was other obligors beyond

21          Eber-Metro and Eber Wine and Liquor for any of these

22          debts?

23                               MR. RAMSEY:       Form.

24                  A.   No.     I don't specifically recall that.

25                  Q.   Would that affect your analysis of the

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 78 of 251



                                                                   Page 77

1           liabilities if there was a third obligor?

2                               MR. RAMSEY:       Form.

3                   A.   Possibly.

4                   Q.   So are you aware of that after the Alexbay

5           transfer PBGC put a lien on Eber-Metro?

6                   A.   Yes.

7                   Q.   Are you aware that at the same time PBGC put a

8           lien on Eber-Connecticut?

9                   A.   Yes.    I think that is consistent with my view

10          of how the PBGC operates.           They take fraudulent

11          conveyance very seriously.            If they think you're trying

12          to escape, they're going to certainly at least do that.

13                  Q.   So is it fair to say then that in addition to

14          Eber-Metro and Eber Wine and Liquor in your opinion

15          Eber-Connecticut was also an obligor for pension

16          liability?

17                              MR. RAMSEY:       Form.

18                  A.   Certainly from an investor's perspective that's

19          exactly what they are going to expect to happen.

20                  Q.   Does it affect your ultimate valuation analysis

21          as to whether you put that liability in the

22          Eber-Connecticut analysis or further up the chain?

23                  A.   So if the liabilities are at the

24          Eber-Connecticut level, that would reduce valuation for

25          Eber-Connecticut by the pension.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 79 of 251



                                                                         Page 78

1                   Q.   Okay.     But you did not do an analysis with

2           running the numbers in that way; is that right?

3                   A.   No.

4                   Q.   Do you think that you perhaps should have?

5                                MR. RAMSEY:       Form.

6                   A.   Well, I don't think -- it doesn't matter.                 So I

7           didn't -- it's kind of like a -- what is the point?                    The

8           solvency opinion has to do with Eber-Metro and Eber Wine

9           and Liquor.        For I mean -- this gets back to what I said

10          before about the economics of it.                  I am still a little

11          fuzzy about why the hell it matters between Eber Wine and

12          Liquor and Eber-Metro.          But notwithstanding, to me it

13          didn't really matter whether I put the liabilities of

14          Connecticut as long as they are there with Eber-Metro

15          when I am doing a solvency analysis of Eber-Metro that's

16          what counts.        So it's like what's the point.

17                  Q.   So would you include the liabilities at each

18          level for the balance sheet of all three companies?

19                  A.   If the total liability is at Eber-Connecticut,

20          then I've accounted for the liability relative to

21          Eber-Metro.        I netted it out against the Eber-Connecticut

22          assets.

23                  Q.   How do you decide where that goes?

24                  A.   As I said, it's difference.               Not a distinction.

25          It doesn't matter to me.            It's an economic matter.        You

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 80 of 251



                                                                   Page 79

1           know, what is the point to make more paper?            To say well

2           if it's Eber-Connecticut then Eber-Connecticut value is

3           lower, but then it's the same flip side that Eber-Metro

4           has less operating assets.           I am not sure I understand.

5           I know it must make such kind of legal difference, but

6           from my perspective, I just don't see what the point

7           would be to do that analysis.

8                   Q.   We were talking about PBGC.         What about the

9           Teamsters liability?       What is your basis for believing

10          that is something -- that a reasonable investor would

11          attribute to Eber-Metro?

12                  A.   Same basis.     I think -- I know that there was a

13          lawsuit over payment of the Harris Beach amount.            And

14          they sued for fraudulent conveyance.

15                  Q.   Do you know the timing of those lawsuits?

16                  A.   That would have been a post-valuation date.

17                  Q.   Right.

18                  A.   But my point is that from an investor's

19          perspective, it's like day follows night.            You start

20          playing around with pension obligations whether it's the

21          PBGC insured and pension from Teamsters, you are going to

22          price protect yourself.         And I think the same holds true

23          with the other obligations as well.

24                  Q.   If a liability is contingent upon a creditor

25          successfully pursuing a fraudulent conveyance lawsuit, is

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 81 of 251



                                                                      Page 80

1           it really in your opinion appropriate to include that as

2           probable contingent liability?

3                   A.   That's not what I said.

4                   Q.   For Harris --

5                   A.   I said that day follows night.            If you tried to

6           separate the liabilities from the operating assets,

7           you're going to get fraudulent conveyance.               An investor

8           is going to certainly reflect that.               They will not say,

9           "I will roll the dice on this."            No.     These are serious

10          obligations.     Particularly the PBGC and I would also

11          include the Teamsters in that.            And the only point I

12          raise about the Harris Beach is that look, that's exactly

13          what an investor is going to anticipate.               You try to hide

14          liabilities from the assets, and this is what you're

15          going to get.     An investor knows that.            You just can't

16          ignore that.     You can't put blinders on and say this

17          doesn't matter.     Yes, it matters.            It matters a lot.

18          Particularly with a company for which the assets are less

19          than the liabilities, it matters a whole hell of a lot.

20                            MR. RAMSEY:       Take another five, Brian.

21                  (Whereupon, Exhibit Number 130 was marked for

22          identification at this time.)

23                  Q.   Let's do one more document for now.            So for the

24          record, I am showing you what's been previously marked as

25          Exhibit 73 and newly marked Exhibit 130.               Have you seen

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 82 of 251



                                                                         Page 81

1           either of these documents before today?

2                   A.      Let me read it.         I think I have seen

3           Exhibit 74 before.           It looks familiar.         I am not sure I

4           recollect 130.

5                   Q.      So looking at Exhibit 74 then, you see it is a

6           confession of judgment signed by Wendy Eber on behalf of

7           the Eber Brothers Wine and Liquor Corp.                  And that's as to

8           the Teamsters liability?

9                   A.      Right.

10                  Q.      And that number matches within five cents the

11          number you've got in your summary of liabilities, right?

12                  A.      Yes.

13                  Q.      Do you see that this confession of judgment

14          only as to Eber Brothers Wine and Liquor Corp and not

15          Eber-Metro?

16                  A.      So I think you're referring to the heading in

17          there that says the defendant is Eber Wine and Liquor

18          corporation.

19                  Q.      Yes.

20                  A.      Yes.     It says Eber Wine and Liquor Corporation.

21          It does not say Eber-Metro.

22                  Q.      Then looking at 130.            That's the exhibit in

23          front of you.          Wendy Eber is explaining the reason for

24          that.        She says in the last paragraph, "I had modified

25          the confession of judgment to reflect that it is against

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 83 of 251



                                                                    Page 82

1           Eber Brothers Wine and Liquor Corporation and not the

2           Eber companies."        Do you see that?

3                   A.   I see that.

4                   Q.   So is it your opinion that these documents

5           reflecting that the liability was only against

6           Eber Brothers Wine and Liquor Corp does not change your

7           assessment that that liability belonged to Eber-Metro?

8                                MR. RAMSEY:       Form, legal opinion.

9                                MR. CALIHAN:       Objection to form.

10                  A.   Yeah.     You keep saying belonged to.          I am

11          saying that an investor is going to take that into

12          account.     They are not going to put little compartments

13          and say this is not the obligation of Metro.             You know,

14          what this says, it says.            It doesn't alter my opinion as

15          to how an investor is going to look at these kind of

16          obligations.

17                  Q.   And by these kind of obligations, do you mean

18          pension obligations specifically, or any debt belonging

19          to the parent company that is transferring its

20          subsidiary?

21                  A.   Most certainly it's going to reflect the

22          pension, both the PBGC as well as the Teamsters, but yes.

23          Clearly for a company that -- I say the company -- for

24          the situation where the assets of Metro are such that

25          obligations, even if you consider them up the line, can't

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 84 of 251



                                                                          Page 83

1           be covered, yes.        It will.       They just -- it just can't be

2           ignored.

3                   Q.   Because of the likelihood of fraudulent

4           conveyance?

5                   A.   That is a distinct possibility.                Like I said, I

6           think that any time you have a situation where you're

7           selling assets and you're receiving a price that is less

8           than the liabilities, that is exactly what you're going

9           to encounter and an investor is going to know that.

10                  Q.   So focusing on Harris Beach, that's not a

11          pension obligation.         Does it change your conclusions in

12          any way that at the time of the Alexbay transfer in 2012

13          the only party being sued by Harris Beach and that owed

14          money to Harris Beach according to its engagement

15          agreement was Eber Brothers Wine and Liquor?

16                               MR. RAMSEY:       Form.        I will make the same

17                       objection.      I think you're looking for a legal

18                       conclusion here.

19                  A.   Yeah.     I mean -- look, I know that they did sue

20          all the entities at some point for payment.

21                  Q.   I do want to be clear.                I am not looking for a

22          legal conclusion because your valuation is not based upon

23          what the actual law was, right?                What the actual

24          liabilities were as determined by later courts, correct?

25                  A.   Fair enough.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 85 of 251



                                                                    Page 84

1                   Q.      Just as if you're doing a valuation based upon

2           what people knew at the time, they wouldn't be based upon

3           what restated numbers were a year later, correct?

4                   A.      Fair enough.

5                   Q.      So in this instance, why isn't the

6           determination of what the liabilities of Eber-Metro were

7           something that should be based on what the understanding

8           was at the time of management and the purchaser of what

9           the liabilities of what Eber-Metro would be?

10                               MR. RAMSEY:       Form.

11                  A.      Because I am trying to understand how an

12          investor, a willing buyer, is going to view this company.

13          That is my analysis.           I mean, I don't know how else to

14          say that.        I've said it five times now.       And you keep

15          trying to say, "Well, don't you want to value it the way

16          that Wendy valued it?"           No.    That's not my task here.      I

17          mean, she did what she did.             She wrote what she wrote.

18          Her view is what it is.           I am telling you how I am doing

19          the valuation.

20                  Q.      And I am just -- I am not trying to be obtuse

21          here.        I'm trying to get a clear record.       So the

22          reasonable investor in your view would conclude that

23          Eber-Metro would still be on the hook because upon

24          transfer, Eber Wine and Liquor was left with insufficient

25          assets to meet its debt; is that fair to say?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 86 of 251



                                                                         Page 85

1                   A.    You're talking about all the items?

2                   Q.    Yes.

3                   A.    So number one, there is the legal determination

4           that I said before.

5                   Q.    Right.

6                   A.    That I have been given.              Number two, it makes

7           absolutely sense to me from an economic perspective.

8           That any investor is going to price protect themselves,

9           particularly for a company that's in financial distress.

10          And that I think there is no dispute.                  Certainly without

11          question even Eber-Metro is in financial distress.                     And

12          when you are a company in financial distress and you've

13          got liabilities attached to those assets, boy, oh boy,

14          you know, you just can't ignore that.                  And that's my

15          opinion.      That investor would not ignore that.              And would

16          not put it in compartments notwithstanding what Wendy

17          thinks.      It's interesting, but it doesn't affect my

18          opinion.

19                  Q.    Okay.    Let's take that break.

20                  (Whereupon, there is a short recess in the

21          proceedings.)

22                  Q.    Okay.    So going to your report in general, you

23          did five valuation analyses for Eber-Connecticut; is that

24          correct?

25                  A.    Yes.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 87 of 251



                                                                   Page 86

1                   Q.   But you did not offer an opinion on which of

2           those valuation is most reliable or some combination of

3           them to arrive at a final number, did you?

4                   A.   No.     I provided a range of values from each of

5           those five.        The range of values results from each of

6           those five measurements.

7                   Q.   Why didn't you offer an opinion on what the

8           correct value should have been?

9                   A.   Well, in my view, the range that I developed

10          and applied told me that this was an insolvent company.

11                  Q.   Not Eber-Connecticut though?

12                  A.   No.     Up the chain, yes.

13                  Q.   Right.     But as we have been suggesting, there

14          are potential questions as to whether or not the numbers

15          for the debt are correct or legally relevant or something

16          like that.

17                               MR. RAMSEY:       Form.

18                  Q.   So in that instance, wouldn't it be important

19          about to what the value of Eber-Connecticut is if the

20          value would determine whether or not it was solvent --

21          the parent companies were solvent?

22                  A.   You mean a point estimate?

23                  Q.   Yes.

24                  A.   Well, if you want a point estimate.        Just take

25          the midpoint, that's fine.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 88 of 251



                                                                   Page 87

1                   Q.   Why is that appropriate?

2                   A.   There are five measures of value.        Each of them

3           has problems.     But these are the kinds of things -- not

4           with understanding problems -- these are the kind of

5           thing that investors are going to look at in formulating

6           their opinion.     If you're so inclined to only want to

7           point an estimate, I mean, you know, in my view a

8           reasonable range is more informative.           I think it

9           provides more information.

10                  Q.   Do you think --

11                            MR. RAMSEY:       Go ahead, finish your answer.

12                  A.   I think a reasonable range provides more

13          information.     It is un essence the sensitivity analysis

14          or effective sensitivity analysis of what you were

15          referring to earlier about well, is there uncertainly

16          with numbers.     Well, the more numbers you have, the more

17          certain you are about what ultimately that range of value

18          is.

19                  Q.   Do you consider all five methods to be equally

20          reliable?

21                  A.   You know, so first I would say that these

22          measurements are things that an investor would look at.

23          Each of these methods has problems perhaps multiple

24          problems.     I think if you start with the offers or the

25          transactions.     So start with the Eder-Goodman

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 89 of 251



                                                                   Page 88

1           transaction.     That has a significant problem because of

2           the substantial rights.        I've got two pages in my report

3           talking about the substantial rights.           Now, I try to do a

4           conservative estimate as to what those rights are to come

5           up with some value.      But, look, for a company in

6           financial distress in particular, the preferred stock

7           aspect of it is going to be huge -- absolutely huge.               So

8           is that a problem?      Yeah. I mean you try to adjust away

9           from it.     That is a problem.        You know, that is one of

10          those things that make that valuation uncertain.

11          Southern offer to a lesser extent -- the Southern offer

12          also has this right of first refusal that causes one to

13          do again an adjusted valuation of the Southern offer.

14                  Q.   And the Southern offer wasn't actually

15          accepted?

16                  A.   Look, you know, the Southern offer wasn't

17          accepted, but I view that as a bona fide offer.            And a

18          bona fide offer is a reasonable thing to use in the

19          analysis.     So I wouldn't -- I am not going to discount it

20          because it wasn't an actual transaction.           I think it's

21          still relevant.

22                  Q.   Can you please explain what you mean by bona

23          fide offer?

24                  A.   Well, there were something -- I think it was

25          like 14 amendments.      It was far along.       There was a lot

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 90 of 251



                                                                            Page 89

1           of paperwork involved -- due diligence.

2                   Q.      I mean in general what a bona fide offer is?

3           Like how does something constitute that?

4                                MR. RAMSEY:         Form.

5                   A.      I draw a distinction between, you know, saying

6           I have, you know, a preliminary offer of interest.                        That

7           I wouldn't consider a bona fide offer.                     But if you've got

8           a substantial amount of paperwork behind an offer with a

9           lot of conditions and things that have been formulated,

10          that to me is a bona fide offer.                     That's what I view

11          anyway.

12                  Q.      Is a --

13                  A.      You want me to finish my answer?               I was not

14          done.        So we can go back to any one you want to.               So with

15          regard to the Pole-Bridge Bowman offer, that to me has

16          problems too.        It's a transaction that I am not 100

17          percent comfortable with that being the measure of value.

18          I don't know that I would -- I think that has problems as

19          well.

20                  Q.      Why aren't you comfortable with it?

21                  A.      Well, I am concerned that it could possibly not

22          be an arm-lengths transaction.                 I can't make a

23          determination one way or the other, but it causes me

24          concern.

25                  Q.      Why -- just to follow up on that, what about it

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 91 of 251



                                                                      Page 90

1           does not appear to be arm's-length?

2                                MR. RAMSEY:       Form.

3                   A.   I was concerned that the company was

4           repurchased at the same price.               It could be -- there

5           could be explanations why that occurred, but the fact of

6           that doesn't sound right to me.

7                   Q.   I am sorry.       What do you mean by that?

8                   A.   It was unwound.

9                   Q.   Okay.     The terms of the exercising how Wendy

10          Eber ended up acquiring it?

11                  A.   Yes.     I didn't see anything contemporaneous to

12          the transaction itself that could indicate this.               The

13          ultimate unwinding caused me a little bit of questioning

14          whether the transaction was a pristine transaction.                  And

15          also problem -- the other problem I had with that is that

16          there was a right of first refusal in that offer.               So you

17          have to adjust that.         Now with regard to the farmers --

18                  Q.   I just want to stay on that one for a second,

19          then we will jump to the other just so the transcript

20          is -- in forming your opinion, were you aware of who were

21          the owners of Pole-Bridge Bowman and Partners?

22                  A.   I know that it was a gentleman named Steurm was

23          the principal.

24                  Q.   And what is your understanding of what his

25          relationship was to the Ebers?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 92 of 251



                                                                       Page 91

1                   A.   He was the consultant.             My understanding he was

2           a consultant.     Maybe the term is workout consultant for

3           companies in financial distress to get to them to work

4           out of their distress.       And I think he was a lawyer.

5                   Q.   And are you aware that the Ebers have said that

6           he was their lawyer?

7                             MR. RAMSEY:       Form.

8                   A.   I know he was their consultant.             I don't know

9           that he gave legal opinions.

10                  Q.   Would it affect your assessment of whether this

11          was an arm-length transaction if you found out that Glenn

12          Steurm had an attorney/client relationship with the Ebers

13          individually or with one of their companies?

14                  A.   No, I don't think so. I am not sure why that

15          would affect my view of things whether he is providing

16          consulting services or legal services.                I am not sure

17          that matters.

18                  Q.   Is a fiduciary relationship an arm-length

19          relationship in your opinion?

20                            MR. RAMSEY:       Form.

21                  A.   Is a fiduciary relationship an arm's-length

22          relationship?     I am not sure what you mean by that.

23                  Q.   Do you understand the term fiduciary

24          relationship?

25                  A.   The transaction -- because he is a fiduciary

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 93 of 251



                                                                   Page 92

1           that the transaction would not be arm's-length.

2                   Q.   I am asking if the fact that there is a

3           fiduciary relationship between two individuals prevents

4           that transaction for being characterized as an

5           arm's-length transaction?

6                             MR. RAMSEY:       Form.

7                   A.   I would think it would be just the opposite.            I

8           think the fiduciary would have an obligation to make sure

9           that whatever transaction took place was a fair market

10          value unless I am missing something.            You seem to have a

11          different --

12                            MR. RAMSEY:       I think we're in the legal

13                       realm here.

14                  Q.   So the term arm-length, is that fair to say

15          that is a term that is important to your valuation work?

16                  A.   Well, it is a shortcut to Page 1 of my report

17          that talks about a willing buying and willing seller with

18          knowledge of all relevant facts and no compulsion to buy

19          or compulsion to sell.       And so those are the things that

20          in my view constitute an arm's-length transaction.

21                  Q.   So let me pose to you the hypothetical.         If the

22          transaction was entered into between a lawyer and his

23          client to acquire an equity interest in a company and the

24          lawyer did not actually want to buy that interest, but it

25          was done for structural your purposes to benefit the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 94 of 251



                                                                      Page 93

1           client, would you consider that to be an arm's-length

2           transaction?

3                               MR. RAMSEY:       Form.

4                   A.   Structural purposes to -- that's way beyond --

5           I mean I don't know how to answer that question.

6           Structural purposes to benefit --

7                   Q.   One simple thing.         I will rephrase.    If a

8           person -- you refer to as a will buyer?

9                   A.   Yes.

10                  Q.   What did the buyer actually did not have any

11          economic interest in acquiring the equity and he did it

12          solely to fulfill his legal obligation to a client.

13                              MR. RAMSEY:       Form.

14                  Q.   Could you rely on that transaction to determine

15          the value of the equity?

16                  A.   You're saying a fiduciary would have a legal

17          obligation.

18                  Q.   I am not saying necessarily as a fiduciary.            I

19          am talking about a particular circumstance where a lawyer

20          decides -- a lawyer specifically says, "I do not want to

21          buy this, but I will do so if I have to.            So that the

22          sale can go through."

23                              MR. RAMSEY:       Form.

24                  Q.   Is that just impossible to believe?

25                  A.   It's a little hard to believe.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 95 of 251



                                                                         Page 94

1                   Q.   I will show you a document.

2                   A.   Okay.

3                   Q.   All right.     I will read for you a memo from

4           Glenn Steurm, the owner of Pole-Bridge Bowman.

5                   A.   Uh-huh.

6                   Q.   To Pat Dalton, a lawyer for Wendy and Lester

7           Eber and copying Wendy and Lester Eber dated May 26,

8           2010. That is I think two days before -- two to four days

9           before the effective date of the Pole-Bridge Bowman

10          transaction?

11                  A.   Okay.

12                  Q.   This memo states, "The current proposal is for

13          a single-member LLC New-co to acquire the interest and

14          that I be the only equity holder of the new LLC.                  Here

15          are the terms that we discussed.                  One, New-co purchases a

16          six percent equity interest in Connecticut for a secured

17          non-recourse note in the amount of blank dollars.                  Wendy

18          Eber has an exclusive right of first refusal to purchase

19          the entire equity interest from New-co.                  If Ms. Eber

20          does not exercise her right, then Metro has the next

21          right of first refusal to purchase the entire equity

22          interest. If Metro does not exercise its right, then

23          Eder-Goodman has the final right of first refusal to

24          purchase the stock.        If neither Ms. Eber, Metro or

25          Eder-Goodman elects their right, then New-co will be

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 96 of 251



                                                                       Page 95

1           required to retain its interest.                The Ms. Eber will have

2           a proxy to vote the equity interest held by New-co and a

3           limited Power of Attorney.          I have no pride of authorship

4           in this outline.     If we can find a different structure

5           that works that would be better for me.                Based on that

6           memo, does that sound like a transaction that was

7           negotiated at arm's-length?

8                             MR. RAMSEY:       Form.

9                   A.   I am trying to understand.             How these items

10          that you listed to me indicated that it's not arm-length.

11                  Q.   Those items actually aren't.             I was mostly

12          doing that because you don't have the document in front

13          of you and I want to be fully transparent and read

14          everything.     I think the point I want to focus on is that

15          you said -- I actually left out the first line.                That's

16          really important.     Pat, as we discussed this morning, we

17          need to identify an alternative purchaser of the six

18          percent interest the Connecticut, LLC.                The current

19          proposal is for a single-member LLC.                New-co to acquire

20          the interest and that I be the only equity holder of the

21          LLC.     And then at the end he says if we can find a

22          different structure that works that would be better for

23          me.

24                  A.   So read that first sentence again?

25                  Q.   As we discussed this morning, we need to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 97 of 251



                                                                          Page 96

1          identify at an alternative purchaser of the six percent

2          interest in the Connecticut, LLC.

3                             MR. RAMSEY:       And what is the question.

4                   Q.   So the question is, based on the fact that

5          Glenn Steurm is saying Wendy and Lester Eber and their

6          lawyer -- that he does not want to actually buy the six

7          percent, does that sound like an arm's-length transaction

8          to you?

9                             MR. RAMSEY:       Form.     I am not sure that's an

10                       accurate interpretation.

11                  A.   I am -- you're asking me to interpret this

12         letter to mean that he does not want to buy this?

13                  Q.   I am asking you if someone were to conclude --

14         so this is a hypothetical now.            If someone were to

15         conclude that Glenn Steurm did not actually have an

16         economic interest in purchasing the six percent equity

17         that was sold to Pole-Bridge Bowman and Partners, would

18         that affect your opinion of whether that was an

19         arm's-length transaction?

20                  A.   It could.    If there is no economic interest --

21                            MR. RAMSEY:       You've answered it.     It could.

22                  A.   It could.

23                  Q.   Have you ever heard of a round-trip

24         transaction?

25                  A.   Well, I know a round-trip transaction with

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 98 of 251



                                                                    Page 97

1           regard to a security.         You buy and then you sell it.

2                   Q.   Are you familiar with a round-trip transaction

3           in which it creates an appearance of economic substance,

4           but in fact because money is going both ways there is no

5           real economic substance to it?

6                   A.   Yes.    I've actually offered opinions on this

7           for the Department of Justice.

8                   Q.   And in the case of the Pole-Bridge Bowman

9           transaction, it was funded by the note for the same

10          purchase price.       Do you see any similarities between that

11          and a round-trip transaction?

12                              MR. RAMSEY:       Form.

13                  A.   I mean note in lieu of cash.          I mean it's a

14          still an asset on the balance sheet for the company.               So

15          I am not sure what you mean.             That only cash counts?

16                  Q.   No.    I am just saying if someone supposedly

17          purchases equity in a company, but they receive the money

18          to do that from the company itself such as a company

19          receives no cash.

20                              MR. RAMSEY:       Form.

21                  Q.   Does that affect?

22                  A.   If the asset has value whether it's cash or

23          not, it shouldn't matter.

24                  Q.   Well, okay.

25                  A.   If the buyer is providing a note saying, "I owe

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 99 of 251



                                                                            Page 98

1           you this money."          There is a note.             That's my obligation

2           to you in lieu of giving cash.                 You seem to be drawing a

3           distinction between the value of a note and the value of

4           cash.        Is that what you're saying?

5                   Q.      I am not necessarily drawing a distinction

6           there.        What I am saying is, you know, let's step back

7           for a minute.          For what reasons does a company -- a

8           privately held company generally sell equity in a company

9           that it holds?

10                  A.      You mean like a secondary offering?

11                  Q.      A secondary offering or where like in this case

12          where Eber-Metro sold some of the interest it held in

13          Eber-Connecticut?

14                  A.      Well, for a secondary offering they generally

15          are trying to sell new shares to investors too, you know,

16          for a variety of reasons.              But, for example, make a

17          capital investment of some kind.                     Selling shares, selling

18          existing shares held by some other entity.                     You know,

19          selling existing shares doesn't raise any new capital per

20          se.     Other than that, I don't know how to answer your

21          question as a general matter.

22                  Q.      Did you review the critique of this

23          transactions economic substance from Glenn Liebman?

24                  A.      Yes.    My recollection is that he also had

25          issues with regard to whether this was arm's-length.

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 100 of 251



                                                                           Page 99

1                    Q.      Right.     And one of the things he pointed out

2            was the interest rate on the note was only two percent

3            when the company was at the time borrowing money from

4            Lester Eber at 12.5 percent.                 Does that make sense to

5            you?

6                                   MR. RAMSEY:        Form.

7                    A.      You know, I have a hard time with that.             When

8            the company borrows money, it's paying.                   And it's the

9            company credit that dictates the interest rate.                   So if a

10           company is in financial distress and it wants to borrow

11           money, it's likely that it's going to pay a high interest

12           rate.        Now, in this case, this is an asset that is being

13           provided to the company.               A company is not borrowing

14           this.        Unless I am missing something.

15                   Q.      Isn't the company loaning money?

16                   A.      Huh?

17                   Q.      The company is loaning money, is it not?

18                   A.      How?     If it's an asset on the company's

19           books -- it's giving shares to the LLC and the LLC is

20           getting a note.

21                   Q.      Right.     So it's giving up shares that were in a

22           company a going concern, right?                   So that comes off the

23           balance sheet?

24                   A.      Yes.

25                   Q.      And on the balance, it gets this nonrecourse

                                        Veritext Legal Solutions
      212-267-6868                        www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 101 of 251



                                                                      Page 100

1            note?

2                    A.     Right.

3                    Q.     At the end of the day the only thing it can

4            really get for that is just the shares back that is

5            initially transferred if it were to foreclose on, right?

6                    A.     Where does it say that?

7                    Q.     It's a nonrecourse note, right?

8                    A.     They couldn't pay it.

9                    Q.     Would it matter whether Pole-Bridge Bowman had

10           any other assets to you?

11                   A.     No.   I am just questioning your -- you draw a

12           conclusion that the only way -- you said that the only

13           way is to get the shares back.               And I never saw that

14           written anywhere.

15                   Q.     I realize that.       And that's where I was jumping

16           ahead.       I may have left out some facts from here.          Do you

17           know anything about Pole-Bridge Bowman and what kind of

18           investments or businesses it was involved in?

19                   A.     I know it was an LLC.          I know that Steurm was

20           the principal of that LLC.             Beyond that, I don't.

21                   Q.     Would it affect your assessment of whether this

22           was an arm's-length deal to find out that Pole-Bridge

23           Bowman was an entity that was created with no other

24           assets solely for purposes of engaging in this

25           transaction?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 102 of 251



                                                                           Page 101

1                                MR. RAMSEY:         Form.

2                    A.    No.   I don't think so.

3                    Q.    So if an entity has no other assets and it's a

4            nonrecourse note, if the note isn't repaid, then isn't it

5            true that the company's only recourse is to require the

6            shares that it initially distributed?

7                    A.    Well, I mean, imagine that if one state of the

8            world is where the value of the shares go up -- would the

9            LLC just say, "Oh.         Okay.      Here is your shares back."

10           Why wouldn't they just pay off the note and keep the

11           shares?      That makes economic sense to me.                And you're

12           dismissing that as a possibility.

13                   Q.    Well, isn't that what actually happened?                  The

14           value of the company definitely went up once it become

15           profitable, right?

16                   A.    It became profitable, but I can't say I am

17           hypothesizing -- look, you said the only possible outcome

18           is if they give the shares back.                    And I'm saying that

19           doesn't make sense to me.             I can imagine -- I am not

20           saying it happened.          But I can imagine the state of the

21           world where it is in the economic interest to Steurm to

22           say, "Hey, the values of these shares is increased 10

23           times what it was in 2010.              Hell.        Here is the money for

24           the note.      We will close this off.                I will take the

25           shares."      Why not?

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 103 of 251



                                                                    Page 102

1                    Q.   Would it affect your assessment with whether

2            the Pole-Bridge Bowman transaction was arm's-length if

3            you were to learn that it was engaged in part to

4            compensate Glenn Steurm for his services?

5                    A.   Well, I don't think that would be a sufficient,

6            you know, indication to eliminate that as an indication

7            of value.

8                    Q.   Would it require an adjustment at least?

9                              MR. RAMSEY:       Form.

10                   A.   Look, you know, you want to have an assessment

11           as to whether it was a deal at fair market value.               That's

12           ultimately what you're talking about.             Do stock

13           transactions occur for parties that are consultants to

14           particularly small firms?         Yes.      Does it mean that they

15           are necessarily not an arm's-length transaction?               Well,

16           no. In fact, I can imagine, you know, that you would want

17           to strike a deal at fair market value.             So I don't know

18           that I can agree that it's a de facto collusion that

19           someone is being -- instead of providing cash, they are

20           given stock in a company.         I don't know that is

21           necessarily a non-arm's-length transaction or to put

22           differently that transaction took place at something

23           other than fair market value based solely on that.

24                   Q.   Isn't it a reason to question the fair market

25           value more though?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 104 of 251



                                                                            Page 103

1                    A.     Well, it's certainly one of those indications

2            that you are concerned about it.                     And that's what I said

3            a minute ago, I am concerned.                I think it is a

4            transaction that an investor is going to look at.                     But

5            with full knowledge at least of the information that I

6            had, yes.       I would say that there are problems with it.

7            Just like there is problems with all these transactions.

8            I mean everything has an issue.                 There is no question

9            about that.          So that's the best way I can answer your

10           question.       It's a concern.          It's a problem, but all these

11           metrics have problems.            And that's why the range is

12           important to get a sense as to whether there is some kind

13           of assessment of valuation range each year that allows

14           you to draw a conclusion.

15                   Q.     Just so I am clear, and correct me if I am

16           wrong.       In your opinion, the fact that the Pole-Bridge

17           Bowman transaction was in part compensation to Glenn

18           Steurm would not necessarily affect any of your

19           calculations in terms of what the valuation would be

20           based on the Pole-Bridge transaction?

21                   A.     No.     Not in and of itself it would not.

22                   Q.     But just on the broader point, if a fact-finder

23           were to conclude that a transaction was not conducted at

24           arm's-length, would that mean in your view the

25           transaction should be excluded from a valuation analysis?

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 105 of 251



                                                                          Page 104

1                                 MR. RAMSEY:        Form.

2                    A.      Well, I think the question is whether the trier

3            of fact would conclude that it's outside of it.                   Not so

4            much a valuation expert.             If a trier of fact concludes

5            that it's not arm's-length transaction, could well be I

6            am not going to consider this transaction.                   From my

7            perspective, I guess I kind of take in a little different

8            view of this.        Like I said, the ultimate determination is

9            whether it's a fair market value.                   And one of the things

10           that is kind of interesting is whether or not the

11           valuation is within the range of other evaluations.

12           That's kind of interesting to me.                   That may not convince

13           a trier of fact.         The trier of fact says, "No.            It's not

14           arm's-length.        I am not going to think about that."

15           Okay.        So be it.   Cross it off your list.            But for me --

16           and I think for an investor it is a data point of

17           interest.

18                   Q.      For an investor, do you believe that would be

19           appropriate to rely solely on the Pole-Bridge Bowman

20           transaction as a basis for value?

21                   A.      If it was determined to be non-arm's-length?

22                   Q.      Either way.     Just based on the facts that you

23           know about the transaction where you question it, do you

24           believe that it would be appropriate for an investor to

25           base valuations solely on that transaction and not

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 106 of 251



                                                                         Page 105

1            consider any other valuation method?

2                              MR. RAMSEY:       Form.       Go ahead.

3                    A.   The way I can answer that question is I don't

4            know that I would look at any of these five alone and say

5            that's the only thing you should look at or if that was

6            the only thing available.         Is it a precise, accurate

7            measure of value?     The only one that I really like that I

8            think has the least amount of problems is the Prospect

9            Beverage.     That one -- I mean the problem with that is

10           that it's 10 years old at that time of transaction.                    But,

11           you know, look at the other dates.               I mean the

12           Eder-Goodman is four years old -- five years old.

13                   Q.   You're missing -- -

14                   A.   Six years old.      Like I said before, so each of

15           these has problems.      You've got all of these right issues

16           in many of these transactions.            The Prospect, is in my

17           view, one of the tightest comparable transactions that I

18           have encountered in doing valuations.

19                   Q.   Is it a coincidence that is the transaction

20           that results in by far the lowest value for

21           Eber-Connecticut?

22                             MR. RAMSEY:       Form.

23                   A.   It is a coincidence.         It turns out that way.

24           But maybe that is not a coincidence.               Maybe that really

25           reflects what the value of what Eber-Connecticut was.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 107 of 251



                                                                     Page 106

1            And that the value that I ascribed to the rights for

2            let's say Eder-Goodman and Southern are just way too low.

3                    Q.   Did you perform any sort of sanity checks on

4            that given that is so far away from what the actual

5            transactions involving Eber-Connecticut were?

6                    A.   I am not sure what you mean.

7                              MR. CALIHAN:       Objection to form.

8                    A.   It is what it is.       It depicts exactly what the

9            valuations are from each of these metrics.

10                   Q.   Isn't it important to perform a sanity check on

11           each of these valuation metrics that you arrive at?                You

12           mentioned that earlier today.

13                   A.   The numbers are here.          What is it in addition

14           to this that you think is necessary that I am not

15           understanding?

16                   Q.   Well, does it seem rational to you that the

17           company would be worth under $700,000 for its equity just

18           a few years after it was purchased for 21.6 million

19           dollars?

20                             MR. RAMSEY:       Form.

21                   A.   Sure, sure.    Valuations change all the time.

22                             MR. RAMSEY:       You've answered the question.

23                   A.   Look at Hewlett Packard.           They were worth

24           billions.     How much are they worth now?

25                   Q.   That earlier transaction was closer in time to

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 108 of 251



                                                                        Page 107

1            the Prospect Beverage transaction, right?                 2005 Slocum

2            acquisition for 21.6 million dollars.                 That was much

3            closer in time than Prospect Beverages, right?

4                    A.      Yes.

5                    Q.      And did you try to see whether using the

6            Prospect Beverages ratios matched up with the price that

7            was paid for Slocum in 2005 as a sanity check?

8                    A.      I don't have financials for Slocum in 2005.

9            What I do know is that there are similarities between

10           what the state of affairs -- good similarities for what

11           the state of affairs was for Eber-Connecticut in 2012 and

12           what Prospect looked like in 2010.                 You know, I talk

13           about that.        The market cap was very close.           The amount

14           of revenues was close.          It was negative EBITDA, which is

15           what the position of Eber-Connecticut was in.                 They are a

16           distributor of alcoholic beverages.                 That's pretty darn

17           good.        The only concern is the time value.           And you will

18           note because of the time difference here there is

19           deduction that is applied to the revenue ratio to account

20           for the general change in the market conditions.                 Well,

21           look.        Even if you eliminate that adjustment, you know,

22           you're still getting values of Eber-Connecticut, you

23           know, maybe two and a half -- three million.                 So, you

24           know, the one problem -- even if you transported that

25           ratio to today or to 2012, it's still not a very big

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 109 of 251



                                                                        Page 108

1           number.       And the characteristics in my view are quite

2           tight.

3                    Q.    I am going to do a couple more things on

4           Prospect Beverages before we go to Farmers.             Looking at

5           Exhibit C4.       You're missing a lot of numbers there for

6           the total price, premium for additional rights,

7           percentage ownership, things like that.             Why is that?

8                               MR. CALIHAN:     Brian, could you repeat that

9                          question, please?     I lost you.

10                   Q.    I was asking why it is that there are a number

11          of line items for which there is missing information,

12          such as total price for the transaction?

13                              MR. CALIHAN:     You referred to a page number.

14                   Q.    Sorry.   Exhibit C4 in Exhibit in the Torchio

15          report.

16                   A.    Because I was able to obtain the enterprise

17          value and the recent revenue figures from I believe it's

18          Capital IQ.

19                   Q.    How do you know that those numbers are reliable

20          when you don't have the price for the transactions?

21                   A.    They are as reliable as Capital IQ is reliable.

22          So if you're asking me whether I am relying on Capital

23          IQ, I am.

24                   Q.    And did you attempt to find out why Capital IQ

25          didn't have data on the total price?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 110 of 251



                                                                  Page 109

1                    A.   No.

2                    Q.   Did you look at the SCC filings in connection

3            with this acquisition?

4                    A.   I don't recollect.

5                    Q.   Are you aware that this was not a complete

6            asset sale?        It was more of a merger?

7                    A.   Yes.

8                    Q.   And so Prospect Beverages ended up with four

9            seats on the new company for example?

10                   A.   Yes.

11                   Q.   Okay.     Did that factor into your analysis?

12                   A.   No.

13                   Q.   Aren't those additional rights that need to be

14           accounted for?

15                   A.   No.     You're effectively merging your companies

16           together.     That's a controlled transaction.       I don't draw

17           a distinction there.

18                   Q.   So when do you -- so if an acquisition involves

19           additional rights, when do you decide to include that in

20           value or not?

21                   A.   This involved a sale of control, which is even,

22           you know, considering the fact that the ROFR that existed

23           as of 2012 was a significant deterrent of sell control, I

24           am still reflecting that the value of control in this

25           transaction.        So this is not a minority interest

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com               516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 111 of 251



                                                                        Page 110

1            valuation.     This is a valuation of control.              You're

2            taking this company and you're merging it with your

3            company.     That's a control transaction.

4                    Q.   Were you conducting a minority interest

5            valuation in this case?

6                    A.   No, I did not.        But if you're going to assess

7            whether what the price would be to disburse investors,

8            then you would have to take into account what the

9            minority interest is or, put more specifically what the

10           marketability discount it is.

11                   Q.   Are you aware that under my New York law, when

12           you do value a minority interest in a company, an

13           appraisal valuation expert is not permitted to make any

14           discounts for lack of control?

15                               MR. RAMSEY:       Form.       You're asking for a

16                        legal conclusion.

17                   Q.   I am asking if he is aware in that work.

18                   A.   In the context of a merger when you're

19           assessing fair value for a company, you are not allowed

20           to take discounts for a minority interest or discounts

21           for marketability.

22                   Q.   And would that be the case also in assessing a

23           freeze-out merger?

24                   A.   Yes.

25                   Q.   Did you make those discounts in this case?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 112 of 251



                                                                        Page 111

1                    A.      No.

2                    Q.      By removing the controlled premium or right of

3            first refusal premium, which has some similarities to it,

4            didn't you effectively make those discounts?

5                                  MR. RAMSEY:       Form.

6                    A.      No.   That's not true.          What I am assessing is

7            the ability for the company to get a controlled premium.

8            To the extent there is a merger and the merger provides a

9            controlled premium and you're trying to assess fair

10           value, you're assessing that fair value relative to what

11           they got.        How much of that controlled premium is being

12           paid?        And what fraction of that controlled premium is

13           part of fair value?          And what I am saying here is

14           different.        What I am saying here is that it's highly

15           unlikely that there would be a controlled premium paid

16           given the existence of the ROFR.

17                   Q.      And you say that even though you're aware of

18           what happened in 2012 with the transfer of Eber-Metro?

19                                 MR. RAMSEY:       Form.

20                   A.      I don't understand that.

21                   Q.      Well, was it your understanding that the ROFR

22           was implicated of the transfer to Eber-Metro?

23                   A.      Was implicated?

24                   Q.      Did Eder-Goodman have a right to try to acquire

25           it instead of Alexbay?

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 113 of 251



                                                                            Page 112

1                    A.   I don't know.

2                    Q.   Okay.     I will represent to you for the sake of

3            our, you know, discussion here hypothetical-type-thing

4            since I know you don't have time to look it at and

5            you're not a lawyer.         Assume that Eber-Metro and its

6            control was not restricted at all by the Eder-Goodman

7            transaction.     That they did not cover for that

8            contingency while Eber-Metro could not sell its units in

9            Eber-Connecticut, it could sell itself and with it

10           control of Eber-Connecticut bypassing all of

11           Eder-Goodman's rights.          Do you follow me?

12                   A.   Okay.

13                   Q.   And in that circumstance, shouldn't Eber-Metro

14           and its interest in Eber-Connecticut receive a control

15           premium?

16                                MR. RAMSEY:       Form.       Go ahead.

17                   A.   Let me make sure I understand this.                 You're

18           saying that the ROFR in Eber-Connecticut was relevant or

19           nonbinding to the sale of Eber-Metro?

20                   Q.   Correct.     There was no change of control clause

21           in there like you would see in certain contracts to

22           trigger a, you know, a bonus or gold parachute or

23           something.     They did not include that in the document.

24                   A.   Uh-huh.

25                   Q.   So taking that representation that that's the

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 114 of 251



                                                                      Page 113

1            lay of the land, would that affect your valuation here?

2                    A.   I have to think about that.            My natural

3            reaction is how is that going to Eber-Connecticut?

4                    Q.   What do you mean?

5                    A.   Well, if you sell Eber-Metro, who is still

6            controlling Eber-Connecticut?           What about the decisions

7            at the level of the operating company?

8                    Q.   Eber-Metro continues to be the legal entity

9            that controls it.

10                   A.   I get that.    I understand that.          But when it

11           comes to making decisions about Eber-Connecticut the

12           actual operations of that company and the ability to

13           merge that company with, you know, another large

14           distribution company -- I mean, look, I am not a lawyer.

15           I can't -- it sounds strange to me that you could

16           effectively merge the assets -- merge the company of

17           Eber-Connecticut with another company.

18                   Q.   By selling its parent?

19                   A.   By selling its parent.

20                   Q.   That's exactly what happened in 2012 though,

21           isn't it?

22                             MR. RAMSEY:       Form.

23                   Q.   It went from Eber Wine and Liquor to Alexbay.

24           Abdomen.

25                   A.   What operating company?            What operating company

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 115 of 251



                                                                    Page 114

1            merged with them?

2                    Q.   I'm not suggesting it's necessarily an

3            operating company.

4                    A.   That's the point.        Let me explain something to

5            you because I think you don't understand the concept of

6            what a control premium constitutes.

7                    Q.   Okay.   Explain it to me.

8                    A.   Look, a control premium is not something that

9            is going to be given on high.            This is a transaction

10           where there must be a control premium.             A control premium

11           comes from the fact that by combining assets with another

12           company that you can have synergies.             Synergies means one

13           plus one equals three.        Are you with me?

14                   Q.   I am with you so far.

15                   A.   All right.    So now -- and what happens in a

16           merger is that when you've got synergies when you can

17           take that company and you can do something different with

18           it by combining it with other assets and create

19           synergies.     You take some of that synergies and you pay

20           the target above and beyond its stand-alone value.               That

21           part of the synergies that's paid to the company above

22           and beyond its stand-alone value, that's what's referred

23           to as the control premium.           Let me finish.    Now, if you

24           got a situation where you're trying to get a control

25           premium what are you going to look for?             Who is going to

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 116 of 251



                                                                     Page 115

1            pay the control premium?         It's going to be a company that

2            when you combine it -- when you put those assets together

3            it creates synergies.       Well, there is no synergies

4            created by Alexbay.      That's just a shell game.          And what

5            the ROFR is intended to prevent -- effectively prevent

6            from Eder-Goodman's standpoint is they don't want these

7            assets to merger with, for example, Southern or any other

8            distribution to get a leg in.           They are using that as a

9            means of preventing or almost de facto establishing a

10           quasi-monopoly in order to prevent that from happening.

11           And I didn't see anything in transaction with Alexbay

12           that would put -- that would create a control premium.

13           There is no synergies involved that would constitute a

14           control premium.

15                   Q.   I thought you were not focusing on these

16           particular parties, right?          It doesn't matter that it's

17           Alexbay.     It could be any reasonable investor.           Which is

18           it?     Is it Alexbay?

19                   A.   Any reasonable investor.           That's exactly right.

20                   Q.   Forget Alexbay.      We're talking about any

21           reasonable -- say it's Carol Icon.              He's not in the

22           business yet, but he loves to get into companies and pay

23           control premium.     You with me so far?

24                   A.   Yes.

25                   Q.   You are you telling me he wouldn't pay a

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 117 of 251



                                                                    Page 116

1            control premium for this?

2                    A.   Only if he could combine it.          And I can't

3            understand how with the ROFR that he could combine the

4            asset of Eber-Connecticut.             That seems like it would be

5            directly ---

6                    Q.   Isn't it fair to say that synergies is only one

7            way in which a control premium can come about?             And do

8            you agree with that much or no?

9                    A.   No.

10                   Q.   Is it fair to say that a control premium is

11           paid where a person believed -- the buyer believes he can

12           manage the company more effectively?

13                   A.   That's fine.       You can refer to that as a

14           synergy.

15                   Q.   Okay.     So they aren't necessarily in the

16           business themselves already active, correct?

17                   A.   Fine.

18                   Q.   And so what you've seen from the

19           Eber-Connecticut financials, is it fair to say that the

20           reasonable investor can look at that and go almost anyone

21           can manage that company better?

22                   A.   No.

23                   Q.   Do you have any reason to believe that it was

24           well managed?

25                                MR. RAMSEY:       Form.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 118 of 251



                                                                   Page 117

1                    A.   I mean I have no reason to believe it wasn't

2            managed.

3                    Q.   Right.

4                    A.   Operating the company for decades as far as I

5            can remember.        No, I don't see that as a plausible

6            scenario.

7                    Q.   They have been run out of business in New York,

8            right?

9                    A.   Yes.

10                   Q.   And then in Connecticut this company that had

11           been making money was then losing money for six years in

12           a row?

13                   A.   Yes.

14                   Q.   Do you think a reasonable investor would think

15           that company has been well managed?

16                                MR. RAMSEY:       Form.

17                   A.   Sure.     That in and of itself is not to dictate

18           that it's poorly managed.            I mean there is exogenous

19           events -- competition.          That just doesn't follow.

20                   Q.   So let's say -- I am not saying necessarily,

21           but let me rephrase then.            Do you think that a reasonable

22           investor could conclude that the company was not well

23           managed based on the facts that I just described?

24                   A.   No.

25                                MR. CALIHAN:       Form.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 119 of 251



                                                                        Page 118

1                              MR. RAMSEY:        Form.

2                    A.   Could or would?

3                    Q.   Could.

4                    A.   You can draw any kind possibilities, yes.

5                    Q.   We're focused only on reasonable possibilities?

6                    A.   Then I am not sure that it was reasonable.               I

7            think that the facts about the degree of competition that

8            occurred is going to dictate whether or not any other can

9            manage this any better.

10                             MR. RAMSEY:        Whenever you get to a good

11                        breaking point, but the lunch is here.

12                   Q.   Almost there.      Let me just finish up this train

13           of thought.     Just so we're clear then, you can't foresee

14           any circumstances in which you think a control premium

15           would apply to Eber-Metro's controlling interest in

16           Eber-Connecticut; is that right?

17                   A.   The essence of the control premium is going to

18           come about by someone who is able to combine assets.                  And

19           that's exactly what the ROFR is trying to prevent.                 And

20           even -- I mean, look, even if you thought you could run

21           it better, you're not going to pay for something that

22           you're not going to get value out of.                 And if you're not

23           going to significantly improve the valuation beyond the

24           stand-alone value, you're not going to pay a control

25           premium.     That's just economics.              That's all I am saying.

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 120 of 251



                                                                      Page 119

1            The big synergies and consequently the control premium

2            come about by combining, let's say, Eber-Connecticut with

3            Southern.     And Southern wanted in Connecticut.              And that

4            could be a way for them to get in.               And this is exactly

5            what the ROFR is meant to prevent.

6                    Q.   Right.   So what if as a matter of law to

7            conclude that the ROFR did not prevent Southern in

8            combining with or acquiring Eber-Metro and control of

9            Eber-Connecticut, would that affect your opinion on the

10           valuation?

11                             MR. RAMSEY:        Form.

12                   A.   It could have an effect.            I would have to think

13           about what -- what does that mean as a matter of law.                  Is

14           that definitive --

15                   Q.   In determining the contract.

16                   A.   That an investor would completely know that

17           that's the case.      That the ROFR that exists at the level

18           could not be used to prevent the merger of assets.                 I

19           don't know.     You know, it's again -- it is a legal point.

20           And if I am told that no -- Eder-Goodman screwed up.

21           They had a loophole they didn't think about.                 This could

22           be accomplished through this loophole.               Okay.

23                   Q.   Let's take our lunch break.

24                   (Whereupon, there is a short recess in the

25           proceedings.)

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 121 of 251



                                                                         Page 120

1                    Q.   So still talking a little bit about Prospect

2            Beverages, which you said you think is the best of the

3            different --

4                    A.   I said I liked it, yes.

5                    Q.   You liked it the best.               You know what the

6            literature says the best of the five would be?

7                    A.   The literature?

8                    Q.   Yes.

9                                MR. RAMSEY:       Form.

10                   Q.   The literature in your field of valuation.

11                               MR. RAMSEY:       Literature of what?        I missed

12                        the last part.

13                   Q.   In your field of valuation.

14                   A.   Well, I mean it's all based on facts and

15           circumstances.       I don't know whether literature is going

16           to say definitively which metric is the best in all

17           circumstances.       As I said in my report, you know, if you

18           have the legitimate transaction close in time, that's a

19           very good indication of value.

20                   Q.   Legitimate transaction for the company in

21           question?

22                   A.   For stock in the company.               That's a good one.

23           Comparables are good, but comparables can be, you know,

24           disputed about whether it's comparable enough.                  That's

25           with regard to the training comps.                  Ideally you would

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 122 of 251



                                                                    Page 121

1            like to find a company that is the exact perfect mirror

2            image of the company you're trying to value.             That never

3            occurs.      So you're left with trying to find enough

4            sufficient characteristics that the same microeconomics

5            that drive -- are comparable of driving your company.

6            And if that exists then there is a pretty good chance

7            that is a decent measure.          But more often than not, what

8            the literature is going to suggest is that you have a

9            number of different valuations.             Relying on one is

10           chancy.      And the more you have, the better you get a fair

11           assessment as to what the value of the company is.

12                   Q.    Now, in terms of Prospect Beverages, did you

13           see the microeconomics as being -- let me step back and

14           ask that.      When you say the microeconomics are

15           comparable, what are the degrees of comparability and how

16           do you factor in the differences to weigh those?                Just

17           walk me through the process when you look at --

18                   A.    So going to start SIC code.         Let me look at the

19           SIC code and see who is the SIC code that encompasses the

20           company in question.       That's problematic because many

21           companies that have a SIC code --

22                   Q.    Let's define SIC code for the record?

23                   A.    Standard industrial classification.         And so now

24           you're kind of looking at maybe a four-digit SIC code or

25           maybe look at individual companies in that SIC code and

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 123 of 251



                                                                   Page 122

1            try to understand based upon the general characteristics

2            of the company whether there is a good fit or not a good

3            fit.    So if you're looking at a company that is

4            publiclytraded or is a transaction, you know, you're

5            going to look for the kind of characteristics that

6            generally dictate risk and reward in that particular

7            industry or that SIC segment.           So the size of the company

8            matters.    So, you know, the market capitalization

9            matters.    The growth -- the historic growth of a company

10           matters.    Probability matters.          The line of business can

11           also be a relevant factor.          Those are the, you know,

12           generally the kinds of things that one looks at.               Now,

13           with that said I taught and I have been involved in a

14           number of transactions.        And all those transactions the

15           investment bankers use and rely on comparable

16           transactions, comparable trading multiples.            And

17           notwithstanding that you're never going to find a pure

18           play that matches your company exactly.            So you try as

19           best you can in understanding that from an investor's

20           perspective what you're looking at is effectively risk

21           and reward.     You're trying to understand the growth rate

22           and the riskiness of the company is similar.            And those

23           characteristics that I talked about generally go to those

24           characteristics.     So that's kind of what you're going to

25           focus on.     And then secondary is whether the same kinds

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 124 of 251



                                                                         Page 123

1            of general economic factors that dictate the expected

2            growth are similar.          So, for example, you know, while not

3            a close fit looking at distribution companies to the

4            extent there are no pure play liquor distribution

5            companies, it's reasonable.              Is it great?      No.     It's one

6            the problems with the trading comp that I am using.                      It's

7            not a tight condition.           There are a similarities with

8            regard to the economics, but not great.                  So can you rely

9            on that solely?         Probably not.

10                   Q.     What were the products that Prospect Beverages

11           distributed?

12                   A.     I believe it was mostly beer.             I think Pabst

13           maybe.

14                   Q.     Pabst.    And some malt liquor as well?

15                                MR. RAMSEY:        My favorite brand.

16                   Q.     I am not from Rochester.             No offense.     And what

17           do you see as comparable about that to Wine and Liquor?

18                   A.     Well, look, I saw what Mr. Liebman said that to

19           me is a difference without substance.                  If you're asking

20           any investment banker, would you think it's comparable to

21           look at a distribution company that sells beer and a

22           distribution company that sells wine?                  And I would

23           guarantee you that ten out of ten would say yes, that's

24           comparable.        Are they exact matches?            Is it a mirror

25           image?       No.   But the economics are the same.               Not exactly

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 125 of 251



                                                                        Page 124

1            the same, but they are similar enough.

2                    Q.   Is it true in New York?

3                    A.   Pardon?

4                    Q.   Did you adjust that view for the geographic

5            locations?

6                    A.   That's the other thing.              I mean, come on.     In

7            other words, you know, if I took what Mr. Liebman is

8            saying literally I would have to find a company that

9            distributes wine in Connecticut and that sells Spanish

10           wines -- Australian wines.            I mean, come on.       That is

11           such a straw man.       That I mean -- it just to me that was

12           ridiculous.     I have to say.

13                   Q.   Didn't you have a comparable like that?

14                   A.   Did I have a comparable like what?

15                   Q.   Eber-Connecticut had gone through a couple of

16           prior transactions it was engaged in and it had those

17           similarities because it was still in Connecticut and

18           doing those sorts of thing.

19                   A.   I did look at those transactions.

20                   Q.   Right.    So isn't the point that given the

21           distinctions and the difficulty in finding other

22           comparables, given the legal landscape for the

23           regulations of wine and liquor, isn't it better to use

24           the comparables of the actual prior transactions for the

25           company in this instance because everything else is just

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 126 of 251



                                                                          Page 125

1            too different and too many different variables?

2                                 MR. RAMSEY:       Form.

3                    A.   No.     I think you mischaracterized and

4            misinterpreted what I just said.                   I think these

5            differences that are being put forward, that it does

6            business in Connecticut and not New York, that it sells

7            wine and not beer, those are differences without

8            distinction.        From an investor's perspective is that

9            really going to matter?           Does that change the riskiness?

10           Does that change the potential growth rate?                   I think

11           that's just -- like I said, it's a fallacy.                   It's a straw

12           man.     If you're asking me --

13                   Q.   Have you actually asked any business people

14           about that?        You're saying if you asked a business person

15           or an investor, you know, about the difference they

16           wouldn't see one.        Have you actually asked anyone that or

17           are you just speculating?

18                                MR. RAMSEY:       Form.

19                   A.   It's not speculation.             It's by experience.

20                   Q.   Have you actually asked anyone that?

21                   A.   No.

22                   Q.   Do you see a difference between beer

23           distribution and wine and liquor distribution?

24                   A.   Of course there is a difference.                But it's a

25           difference without a distinction.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 127 of 251



                                                                    Page 126

1                    Q.   Have you asked anyone that question?          My

2            question is, have you asked anyone else that question?

3                    A.   No.

4                    Q.   Why not?

5                    A.   I don't have to.          I know how to do valuations.

6            I know how to look at comparable companies.             I have been

7            doing it for 30 years.          I don't have to ask anybody.

8            That's my belief.        That's what I am going to.       That's

9            taught in school.        That's what investment bankers do all

10           the time in merges.         That's what I am using.

11                   Q.   Have you ever valued a power company or energy

12           company?

13                   A.   Yes.

14                   Q.   What kind of energy company was that?

15                   A.   It was an electric and generation and gas

16           distribution company.

17                   Q.   How did it generate electricity?

18                   A.   They had coal fire power plants.          They had

19           nuclear power plants and gas.

20                   Q.   And were the -- did you value the different

21           components of that separately nuclear from coal?

22                   A.   The different generations of electricity?

23                   Q.   Yes.

24                   A.   No.

25                   Q.   Do you believe that a nuclear company -- say a

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 128 of 251



                                                                     Page 127

1            company is just doing nuclear and another company is

2            burning coal.      Do you believe that those two companies

3            would be deemed comparable?

4                    A.   I would include, yes.           You got to take into

5            account that there are different characteristics, but in

6            terms of developing a range of values, yeah.              I would

7            include them.

8                    Q.   Riskiness factors are very different, correct?

9                               MR. RAMSEY:       Form.

10                   A.   There is risk for a variety of different

11           reasons.     Nuclear plants have risk because the risk of

12           regularity control is quite substantial.              Although small,

13           the risk of something, a catastrophe happening.              Coal

14           fire plants have risk because you're going to have

15           environmental regulations that you've got to adhere to

16           that make those plants very costly.              And can result in

17           some substantial, you know, uncertainty about the future.

18           So there are differences in risk characteristics, but

19           there are risks that cross all those kinds of powers

20           plants.

21                   Q.   So the difference in regularity control is

22           something that has to be taken into consideration; is

23           that fair to say?

24                   A.   No.   What I said is that the riskiness of each

25           of those things can be narrowed down to where it comes

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 129 of 251



                                                                      Page 128

1            from.        And the riskiness, it permeates the industry

2            itself.

3                    Q.      Did you, for purposes of this case, familiarize

4            yourself with the Connecticut franchise laws for liquor

5            and wine distributors?

6                    A.      You know, I have some recollection.         I didn't

7            read anything.        I have some recollection of discussing

8            some of that with either Wendy or Lester?

9                    Q.      And what did they tell you about that?

10                   A.      I don't recall specifically.

11                   Q.      If you don't recall specifically, do you recall

12           what you concluded based on what they told you?

13                   A.      Well, that like many states in the northeast

14           there is a lot of regulation involving liquor sales.                The

15           principal discussion I remember having is what would

16           happen under a liquidation scenario.               And that there

17           would be limited buyers for inventory under a liquidation

18           scenario due primary to the restrictions in the

19           Connecticut law.        But there were similar restrictions in

20           the other states, particularly those states in the

21           northeast.

22                   Q.      Did you discuss with them how those same laws

23           also create barriers and entry for competitors?

24                                MR. RAMSEY:       Form.

25                   A.      You know, I do remember talking about that.            I

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 130 of 251



                                                                         Page 129

1            remember also reading something.                  I think it might have

2            been in Lester's affidavit about the differential

3            barriers to entry.       And I think it was concerning the

4            notion of an exclusive distributorship and that vague

5            recollection about ways in which other distributors can

6            become distributors of the products that you're carrying.

7                    Q.   Okay.    So is it fair to say that barriers for

8            entry for competitors is something -- if there are such

9            barriers, that is something that reduces the riskiness of

10           the business?

11                   A.   It's possible.

12                   Q.   I will show you a business plan from December

13           2009 from Eber-Connecticut that's been previously marked

14           as Exhibit 65.       And I want to draw your attention to the

15           second to last paragraph there.

16                   A.   Okay.    I see that.

17                   Q.   Is that consistent with what Wendy and Lester

18           told you?

19                   A.   Well, let me -- so I am reading from the

20           affidavit from Lester that the Connecticut laws do not

21           insulate a distributor from the risk of losing exclusive

22           right or to sell wine product in Connecticut.                  Rather at

23           most they prevented a distributor from being completely

24           excluded from the sale of a wine product.                  Although,

25           Connecticut law prevents a supplier from completely

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 131 of 251



                                                                       Page 130

1            terminating its relationship with the distributor --

2            which I think what this paragraph says -- without good

3            cause, a supplier may still dual -- in quotes -- dual a

4            distributor at any time.            Meaning that the supplier can

5            sell to a new preferred distributor in addition to the

6            original distributor.          Thus the original distributor can

7            be deprived of the benefit of being an exclusive

8            distributor of a product within Connecticut without any

9            protection under the franchise law.                In my experience,

10           the new preferred distributor typically ends up selling

11           the majority of the supplier's particular product in

12           Connecticut since the new preferred distributor receives

13           marketing support and programming that is not offered to

14           the original distributor.            So I think that paragraph is

15           consistent with what I just read, but also the paragraph

16           provides additional information that is not reflected in

17           that paragraph.

18                   Q.   Okay.     But combining what you just read with

19           what Lester and Wendy just told you about the limited

20           number of people out there, it's fair to say that the

21           competitive pressures facing Eber-Connecticut given

22           Connecticut's regulations were lower than they would be

23           for a similar company in a state that did not have those

24           franchise laws protecting it?

25                                MR. RAMSEY:       Form.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 132 of 251



                                                                     Page 131

1                    A.   I mean there is some protection, but based upon

2            what I just read, it's minimal.              If you can basically

3            skirt those laws by having new supplier and while they

4            have to still -- sorry -- new distributor -- and while

5            the supplier still has to sell to you under the law, if

6            they have taken away your business -- it's really pretty

7            much a hollow guarantee.          I mean it's -- you can lose

8            your business.      And according to this article, it's not

9            uncommon.

10                   Q.   Well, in a case of -- do you know how many

11           distributors of wine and liquor there were at the time of

12           the transfer?

13                   A.   No.

14                   Q.   Would that be important information for you to

15           know?

16                   A.   No.

17                   Q.   So if it was just Eber-Goodman and Eber

18           Brothers.     And Eber-Goodman was an investor in this

19           company and subject to all sorts of restrictions in terms

20           of poaching their different customers, you're saying that

21           wouldn't affect your opinion?

22                              MR. RAMSEY:       Form.

23                   A.   It didn't factor into my opinion and no.           I

24           mean, you set up very extreme examples that I don't think

25           exist in order to try to get me to answer to a

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 133 of 251



                                                                          Page 132

1            hypothetical that is outrageously simplified.

2                    Q.      It's more I am testing the integrity of your

3            opinion.

4                    A.      But the integrity of my opinion is based on

5            reality.        Not upon some figment of the hypothetical world

6            where one distributor exists in the State of Connecticut.

7            It didn't factor into my opinion.                   If ultimately at trial

8            you think it is a factor, bring it up and we will discuss

9            it.     And let the court decide.

10                   Q.      In New York is beer sold in the same place as

11           wine and liquor to customers?

12                   A.      No.

13                   Q.      Did that affect your opinion at all?

14                   A.      It did not factor into my opinion.

15                   Q.      Have you ever worked with companies that are

16           involved in retail sales of beer?

17                   A.      Retail sales of beer.           So conjunctively I have

18           been involved in valuations of grocery stores that sell

19           beer.        And I have been in valuations of producers of

20           beer.        Close as they come.

21                   Q.      So is it fair to say the customer profile for a

22           beer distributor is very different than the customer

23           profile for a wine and liquor distributor in the State of

24           New York?

25                                 MR. RAMSEY:       Form.

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 134 of 251



                                                                     Page 133

1                    A.   I don't know about very different.

2                    Q.   The same stores can't sell the same things,

3            right?

4                    A.   That's true.    Ultimately there is a drive

5            demand for alcohol.      The demand comes from customers and

6            that's the key.     That's where the sales come from.             If

7            the customers aren't buying as a distributor, you're not

8            making sales.     So the economic model -- it starts for the

9            retail customer who is buying alcohol.              And what drives

10           those customers' desire for alcohol.              And so that's

11           what's driving.     And whether you're selling to a grocery

12           or a wine or liquor store, it's still the same derived

13           demand that is the ultimate microeconomic factors that

14           are driving sales and just driving the value to the

15           distributor.

16                   Q.   Are you aware of -- well, if you dealt with

17           grocery stores did you encounter -- what kind of size of

18           grocery store chain are we talking about here?              National?

19           Regional?

20                   A.   I think it was regional.           It was stores owned

21           by the Half Brothers.       I think it was down in Virginia or

22           D.C.

23                   Q.   And did they operate largely on generating

24           profits through vendor credits?

25                   A.   I don't recall.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 135 of 251



                                                                  Page 134

1                    Q.   Are you familiar with how vendor credits work

2            in the retail industry?

3                    A.   I don't remember.

4                    Q.   And do you know how purchase orders are placed

5            by wine and liquor companies in New York?

6                    A.   No.

7                    Q.   So in your report you noted that generally

8            forward projections provide a better way of valuating a

9            company than past results; is that a correct statement?

10                   A.   Well, let me put a fine point on it.        A company

11           valuation is predicated on the present value of future

12           cash flows to the extent that the history provides you

13           with a yardstick to estimate future cash flows.           That's

14           the importance of the historical numbers.

15                   Q.   But if history -- are there circumstances in

16           which history does not provide a useful yardstick?

17                   A.   Sure.

18                   Q.   Like what?

19                   A.   Well, like a complete shift in the business of

20           a company.     You getting into something different.        You

21           develop a new product.       Could be all kinds of reasons

22           that history is not an indication of the future.

23                   Q.   And so, for example, if a company had recently

24           hired a strategic consultant and changed the focus of its

25           business, is that one reason why historical results would

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 136 of 251



                                                                  Page 135

1            be a less reliable yardstick?

2                              MR. RAMSEY:       Form.

3                    A.   Well, I don't know about a consultant but

4            clearly.

5                    Q.   Following your consultant's advice.

6                    A.   If you're changing your business, if you're

7            doing something different than you did historically you

8            could -- it could alter your expected growth in the

9            company.     Different products of course have different

10           expected growth rates or potential growth rates.

11                   Q.   In a valuation analysis, if a company doesn't

12           have its own projections at the time of the transaction,

13           have you ever attempted to create projections based upon

14           what historical cash flows have been?

15                   A.   It's been my practice not to do that.        I think

16           it entails speculation.        And effectively what your -- the

17           most I have done is to try to assess what the expected

18           growth rate is.     But I generally do not when there are no

19           projections, I generally do not try to come up with my

20           own projections.

21                   Q.   In those circumstances is it relevant to the

22           analysis if management believes, without putting a

23           particular number on it, that the business is turning

24           around and will be profitable in the new future?

25                   A.   I think management expectations are always

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 137 of 251



                                                                          Page 136

1            consideration I would say.

2                    Q.     And what is your understanding of what

3            management's expectations were at the time of the Alexbay

4            transfer in the terms of the business returning to

5            profitability?

6                    A.     My recollection is that there was no immediate

7            return of profitability and no substantial change in the

8            growth rate from the historical numbers.

9                    Q.     And where did you get that understanding?

10                   A.     Discussing it with Wendy.

11                   Q.     Okay.     And if Wendy made different statements

12           at the time and around the transaction such as to banks

13           expressing her optimism in the business improving in the

14           future, would you consider those statements more reliable

15           or statements in further interest of her litigation?

16                                  MR. RAMSEY:       Form.

17                   A.     Yeah.     I think there are -- look, my experience

18           with providing information to banks, you're always

19           presenting an optimistic case because you want funding.

20           And you're not going to say that it looks like we're

21           going down the tube.           Why would you want to give us any

22           money?       Would I weigh those things?             Sure.   I consider

23           those two.       Those are equally important.

24                   Q.     So the context in which someone makes a

25           statement about management expectations is relevant?

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 138 of 251



                                                                      Page 137

1                                 MR. RAMSEY:       Form.

2                    A.   It's relevant.

3                    Q.   Put a spin on it for whatever reason, fair to

4            say?

5                    A.   Sure.

6                    Q.   And much more so than historical earnings it's

7            easier for management to play with the numbers a little

8            bit when it comes to forward projections without doing

9            anything that might get them sued for security fraud; is

10           that fair to say?

11                                MR. CROWE:      Form.

12                   A.   I don't know what you mean.

13                   Q.   In terms of taking a more aggressive position

14           than what the projections are.

15                   A.   Behavior being what it is.            You know, certainly

16           if you're banker and you're being presented with

17           projections and not projections, but with some kind of,

18           you know, qualitative view as to what you think is going

19           to happen.     You take it into account.            I hear you.   But

20           the historic numbers don't bear that out.               What is it

21           that you're going to do differently that is going to

22           create better profits?          I mean -- look, to the extent

23           that something has positive valuation what is baked into

24           that is profits in the future.               There can't be a positive

25           valuation if it's never expected to generate profits.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 139 of 251



                                                                         Page 138

1                    Q.      In the case of Eber-Connecticut although it had

2            not yet turned profitable, it's correct that the company

3            was reducing its losses consistently every year as of

4            2012, right?

5                    A.      There was big losses that I occurred in the

6            maybe 2008/2009 time frame in the recession.                  But it was

7            still negative as of 2012.             And I think it stayed

8            negative until I don't know, 2015 or 2016 is my

9            recollection.

10                   Q.      But the overall trend was going towards

11           positive, correct?

12                                MR. RAMSEY:       Form.

13                   A.      Well, let's take a look.           Okay.   So I am

14           looking at Paragraph 50 that shows the financials or

15           revenue profit from operations and EBITDA from 2007 to

16           2012.        So the first line revenue indicates that the

17           growth is actually somewhat flat or declining from 2007.

18           The profitability from operations that is pretty

19           volatile.        It's negative $656,000 in 2007.            And then it's

20           improved slightly in 2008 to $140,000 negative.                  But then

21           in 2009 -- I think this is what I was referring to -- in

22           2009 it's minus 2.3 million.              And 2010 it is $920,000

23           negative.        And then we're kind of back to where we were

24           in 2007.        In 2011 the profit from operations is negative

25           $687,000, which is similar to what it was in 2007.                   And

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 140 of 251



                                                                     Page 139

1            then there was an improvement in 2012 that reduced the

2            loss to negative $299,000, which is again sort of similar

3            to what happened in 2008.            So if you're asking for a

4            discernable trend there, no.              I don't see that.   It's

5            bouncing around.        It's sort of -- the only improvement

6            that I see there is -- is well, it looks like the same

7            improvement.        I mean, you know, if you look at the

8            difference between 2007 and 2008 and say that's

9            improvement.        Then in 2009 it's negative 2 million.            You

10           look at the improvement -- well, then in 2010 it's

11           negative $120,000.

12                   Q.   So looking at 2009 to 2012 each of those years

13           it goes from really bad to bad to less bad each year

14           after that?

15                                MR. RAMSEY:       Form.

16                   A.   Let's look at 2007 to 2012.           Why are you

17           limiting?

18                   Q.   Do you know what happened in 2009?

19                   A.   Yes.     There was a recession.

20                   Q.   No.     Do you know what happened to

21           Eber-Connecticut in 2009 that explains that?

22                   A.   I don't recall.

23                   Q.   Are you familiar with the brand Yellow Tail

24           wine?

25                   A.   Yes.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 141 of 251



                                                                        Page 140

1                    Q.      And you heard about how Eber got dualed?

2                    A.      Dualed.

3                    Q.      They also tell you that Yellow Tail in any

4            event was a very low margin wine for them?

5                                    MR. RAMSEY:       Form.

6                    Q.      They sold a lot of volume, but never made much

7            profit off it.

8                    A.      Okay.

9                    Q.      And in 2010 that's when the company retained

10           Glenn Steurm and began to reorganize and restructure

11           their business plan.             Did you know that?

12                   A.      Yes.

13                   Q.      And did you ask when that Wendy and Lester --

14           whether they actually were implementing changes that

15           explained the positive trend from 2009 to 2012?

16                                   MR. RAMSEY:       Form.

17                   A.      To explain the trend?             No.

18                   Q.      Does it matter why the financials were

19           improving from 2009 to 2012 in your analysis?

20                   A.      Well, I mean I am looking at the whole series

21           and I don't see any drastic improvement.                 You want to

22           focus on 2009.           Okay.    That explains a big loss in that

23           year.        I just don't -- looking at the numbers it doesn't

24           look like -- you can say the same thing.                 Put a blinder

25           on and look at 2007 and 2008.                 And by your conclusion you

                                        Veritext Legal Solutions
      212-267-6868                        www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 142 of 251



                                                                          Page 141

1            would say, "Oh, my gosh.              Look at the improvement.          It

2            lost $656,000 in 2007, but it only lost $140,000.                      What a

3            drastic improvement.           This is great.          What a growth rate

4            it's going to be.          Let's look at 2009.           There is

5            explanations, but look at the loss for 2009.                   Look at

6            2010.        There is a big loss for 2010.             So taking a

7            snapshot of 2007 and 2008 didn't give a very good

8            indication about what was going to happen in 2009 and

9            2010, did it?

10                   Q.      And by the same token it does -- looking at

11           2007 and 2008, including that with all this and refusing

12           to look at the trend within the most recent four years,

13           doesn't give you a very good snapshot of what the future

14           is going to hold, does it?

15                   A.      Well, I think the more data you have, the

16           better you can understand what the trend is.                   Looks to me

17           as it's bouncing around.              I get it.       They hire Steurm.       I

18           don't see any drastic improvement here.                   It's bouncing

19           around.        Big negatives.       Slightly less negatives.           Big

20           negatives.        Slightly less negatives.

21                   Q.      It didn't happen that many times.

22                   A.      It did.    Big negative 2007.           Slightly less

23           negative 2008.        Big negative 2009.             Slight less negative

24           in 2010.        Big negative in 2011.           Slightly less negative

25           in 2012.

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 143 of 251



                                                                       Page 142

1                    Q.   You just did it wrong there.             It went slightly

2            less negative in 2010.        Slightly less negative in 2011.

3            Slightly less negative in 2012.              That's the trend as far

4            as earning goes.      It doesn't jump back up, does it?

5                               MR. RAMSEY:       Form.       Are you testifying,

6                         Brian, or are you asking him the question?

7                    A.   I am looking at the bouncing around.             It's

8            bouncing.

9                    Q.   Do you see that revenue?

10                   A.   I see it.    Do you see it?           You're trying to

11           assess a trend here.       I don't see a trend.

12                   Q.   Do you see revenue is essentially flat from

13           2010, 2011 and 2012 right around 36.5 million dollars?

14                   A.   Here is what I see.         I see that the beginning

15           of this series looks like the end of the series.                That's

16           what I see.

17                   Q.   So you would predict based on this that in

18           2013 there would be another huge loss like after 2008?

19           Is that what you're saying?

20                              MR. RAMSEY:       Form.

21                   A.   No.   I said what I said.            I am looking at what

22           the profitability looks like in 2007 and 2008.                That

23           looks awfully similar to what happened in 2011 and 2012.

24           So where is the trend?

25                   Q.   Do you think that the Yellow Tail was going to

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 144 of 251



                                                                     Page 143

1            dual them again?

2                    A.   Yellow Tail went out in 2009.           That's what you

3            just told me.

4                    Q.   So past event couldn't reoccur, right?

5                                 MR. RAMSEY:       Form.

6                    A.   Whether it could occur with another wine, I

7            don't know.

8                    Q.   Do you know whether Yellow Tail --

9                    A.   I am looking at these numbers and I don't see

10           the trend that you see.

11                   Q.   Okay.     That's fine.        And as part of your

12           analysis you did not attempt to determine whether Lester

13           and Wendy Eber were making changes in the business to

14           improve profitability; is that right?

15                                MR. RAMSEY:       Form.

16                   A.   My analysis reflects and all these analysis

17           reflects that there will be improvement in profits

18           because it's positive equity value for Eber-Connecticut.

19           So in all those scenarios, there is improvement in

20           profit.

21                   Q.   As part of your analysis you've reviewed the

22           May 23, 2012 order of the court in which it declared that

23           Alexbay's acceptance of Eber-Metro's stock in

24           satisfaction of the debt was commercially reasonable,

25           correct?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 145 of 251



                                                                  Page 144

1                    A.   Yes.

2                    Q.   Did you rely on that in any way?

3                    A.   No.

4                    Q.   Did you make any attempt to asses whether that

5            the information to provided to that court was accurate?

6                    A.   No. I mean only to the extent that I am doing a

7            valuation with regard to Pole-Bridge Bowman, which the

8            court relied on.

9                    Q.   And do you know if the court actually relied on

10           anything?

11                   A.   I thought so.       I may be mistaken, but thought

12           the transaction was the key factor that the court used.

13                   Q.   It was disclosed to the court.        But did you see

14           anything indicating that the court actually looked at the

15           papers given that it was uncontested?

16                               MR. RAMSEY:       Form.

17                   A.   Maybe if you show me the document, I can

18           refresh my recollection.           Sitting here today, I don't

19           remember.

20                   Q.   Do you remember that action was not contested?

21                   A.   I don't remember.

22                   Q.   In terms of what was submitted to that court,

23           did you consider the description that Lester Eber gave to

24           the court of what Eber-Metro was worth in your analysis?

25                               MR. RAMSEY:       Form.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 146 of 251



                                                                   Page 145

1                    A.    My valuation analysis is indicated in this

2            report.      I don't remember what Lester said when

3            reflecting my valuation.           So I would have to look at what

4            he said.      Maybe what he said is in there.        I just don't

5            know.

6                    Q.    Okay.   This is previously marked Exhibit 45.

7            It's an affidavit from Lester Eber dated March 14, 2012.

8            I am going to direct your attention specifically to

9            Paragraph 6.      Okay.

10                   A.    If you don't mind, I am going to read the

11           context of this.

12                   Q.    Sure.   Okay.

13                   A.    Okay.

14                   Q.    Have you seen this before today?

15                   A.    I don't remember seeing this.

16                   Q.    And is there any new information in there for

17           you?

18                   A.    I don't know if this is new.        It is valuing

19           Eber-Connecticut at 4.6 million.

20                   Q.    And that's based on the Pole-Bridge Bowman

21           transaction you understand, correct?

22                   A.    It doesn't say that.

23                   Q.    I guess it says very recent arm's-length sales

24           on the open market.        Do you think that's referring to

25           Pole-Bridge Bowman?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 147 of 251



                                                                            Page 146

1                                   MR. RAMSEY:       Form.

2                    A.     I don't know.

3                    Q.     Is it your understanding that the Pole-Bridge

4            Bowman transaction was conducted on the open market?

5                    A.     I think by open market it means at fair market

6            value.       I don't know.       I am not sure what open market

7            means in this context.            But does it say that Pole-Bridge

8            Bowman is n here somewhere?

9                    Q.     I am not sure it's in this document.                I will

10           represent to you another document filed by the lawyers

11           reference only the Pole-Bridge Bowman transaction and did

12           not reference any other transactions involving the

13           company.

14                   A.     Okay.

15                   Q.     So I want to draw your attention in particular

16           to the last line there.             It says, "Because it,

17           Eber-Connecticut, is Metro's only significant asset that

18           79 percent interest valued 3.66 million itself

19           establishes the value of Metro."                     So he didn't mention

20           anything about any liabilities there, correct?

21                   A.     No.

22                   Q.     Do you know why that is?

23                                  MR. RAMSEY:       Form.

24                   A.     No.

25                   Q.     Do you consider this statement by the purchaser

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 148 of 251



                                                                   Page 147

1            of Eber-Metro about his understanding of its value to be

2            relevant to your analysis?

3                    A.   Well, it seems to be contradicted on its face

4            anyways.     It seems to contradict what I have been

5            provided as a legal assumption.            I don't know.   I mean,

6            you know, whether -- so this seems to be consistent with

7            your legal definition as opposed to the legal definition

8            that I was provided with.         But it also seems to

9            contradict what I said earlier, that an investor would

10           certainly reflect those liabilities and any assessment of

11           Eber-Metro.     Best I can do with that.

12                   Q.   And I think you may have answered this before,

13           but I wanted to make sure I understand.            In your opinion,

14           the purpose that Lester Eber and Eber Wine and Liquor

15           had for entering into this transaction doesn't affect

16           your valuation analysis; is that right?

17                   A.   The purpose?

18                   Q.   Such if the purpose was to shield assets from

19           creditors, would that affect your analysis?

20                   A.   I mean it doesn't affect my solvency opinion.

21           It doesn't affect my valuation the Eber-Connecticut.

22           Those stand independent.         Whether the trier of fact

23           somehow because of what you say is true that they think

24           this transaction should be undone accordingly -- that's

25           really a finding that the court may or may not.             But it

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 149 of 251



                                                                          Page 148

1            doesn't -- no.        It doesn't really affect my opinion.

2                    Q.   Okay.

3                    A.   Unless I am missing something.

4                    Q.   If the transaction is engaged in for the

5            purposes of shielding assets, doesn't that affect the

6            probability that contingent liabilities would be assessed

7            against it?

8                                 MR. RAMSEY:       Form.

9                    A.   I think if that was the -- for example, if an

10           investor -- let's hypothetically say Lester did that, it

11           may affect his view -- specific investment view.                   But it

12           doesn't affect, you know, what I think that a reasonable

13           investor would assess in this particular instance.

14                   Q.   So in your opinion, you think a reasonable

15           investor would look at this transaction and think that it

16           would not be a successful way of shielding Eber-Metro and

17           its interest in Eber-Connecticut from the creditors of

18           Eber Brothers Wine and Liquor Corp; is that right?

19                   A.   I think that's fair.

20                   Q.   Now, you have done a lot of corporate

21           transactions and valuating them.                   Have you ever seen a

22           transaction with the same general setup as this, where an

23           officer or director of a company transfers it to himself

24           on the grounds that he is a creditor foreclosing on a

25           loan that he had given to the company?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 150 of 251



                                                                         Page 149

1                    A.   It's pretty specific facts.

2                    Q.   We can open it to officer or director.

3                    A.   Okay.     I mean the best I can think of -- I have

4            been involved in cases where the company has been taken

5            private by officers or directors.                  And as I said, there

6            has been cases in which in a transaction the common

7            shareholders got nothing because of priority claims.                   But

8            nothing is coming to my mind about a single case that

9            contains all those facts.

10                   Q.   Right.     I think is it fair to say the

11           distinguishing feature is how this company was acquired

12           through a creditor foreclosure attempt as opposed to a

13           more transparent sale or purchase?

14                                MR. RAMSEY:       Form.

15                   A.   So you're asking me if I have been involved in

16           a case --

17                   Q.   Let me step back.          In those cases where

18           management acquired the company, took it private and

19           whatnot, is it fair to say there were a number of

20           procedural protections that were involved to ensure that

21           shareholders were not getting shafted?

22                                MR. RAMSEY:       Form.

23                                MR. CALIHAN:       Form.

24                   Q.   Ensure that shareholders were not being taken

25           advantage of?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 151 of 251



                                                                   Page 150

1                                MR. RAMSEY:       Form.

2                                MR. CALIHAN:       Form.

3                    A.   So the cases that I am thinking about are cases

4            in which the shareholders believed they were being taken

5            advantage of and the process to determine that was in

6            litigation, if that answers you.

7                    Q.   Were there any steps taken by management at the

8            time of the transaction?           Did they get a fairness

9            opinion?

10                   A.   Yes.    There were steps, but the steps were

11           contested.

12                   Q.   Was the transaction disclosed to the

13           shareholders before it was commenced or closed?

14                   A.   Yes.

15                   Q.   And do you know whether this transaction in

16           this case was disclosed to the trust beneficiaries before

17           it was concluded?

18                   A.   Well, let's see.         My recollection is that the

19           other trust members or beneficiaries were provided with

20           the opportunity to participate in raising new capital.

21           That I do remember.        I have seen a letter.      And I just

22           don't remember whether that particular letter also

23           contained the -- or any other letter contained the, you

24           know, my words -- the foreclosure, the extinguishing of

25           the common equity.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 152 of 251



                                                                         Page 151

1                    Q.      So I think I know what you're referring to.              I

2            think you're referring to giving other trust

3            beneficiaries, you know, the opportunity to loan money to

4            the company under the line of credit that Lester

5            established?

6                    A.      Kind of like a rights offering.            You want to

7            maintain your position, you've got to pony up the money

8            or else you're going to get left out.                  It's kind of like

9            that.        Not exactly.

10                   Q.      An equity offering is different than a loan

11           offering, right?        Typically creditors don't get to just

12           convert their debt to equity unless it's clearly labeled

13           as a convertible note of some kind?

14                                MR. RAMSEY:       Form.

15                   A.      Or unless the equity is worth zero.

16                   Q.      Then you're saying in that case the creditor

17           would convert the debt to equity that's worth zero?

18                   A.      The creditor de facto becomes the residual

19           claimant, I.E. the equity holder.                  If there is no equity

20           above it, it becomes the front line and it bears all the

21           risk and reward for the prospects of the that company at

22           that point in time, which is what happened here.

23                   Q.      Do you know what the typical remedy is for a

24           creditor who is trying to foreclose on a debt that has

25           not been paid by a company?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 153 of 251



                                                                   Page 152

1                                 MR. RAMSEY:        Form.

2                     Q.   What usually happens?

3                     A.   Sorry?

4                     Q.   So a creditor loans money to a company.

5            Company doesn't pay it.            Creditor tries to foreclose on

6            the debt.      Does he acquire ownership of the company?

7                                 MR. RAMSEY:        Form.

8                     A.   You're kind of in an area, I am not sure what

9            the legal steps are.          My recollection here is that there

10           is -- if you default on your debt payments, the next step

11           is bankruptcy.         And then following bankruptcy there could

12           be      some kind of reorganization or it could be that the

13           debt holders become the residual claimants.

14                    Q.   Did you inquire as to why there was no

15           bankruptcy in the case of Eber-Metro, Eber Wine and

16           Liquor or Eber-Connecticut?

17                                MR. RAMSEY:        Form.

18                    A.   No.    That goes beyond what I was considering.

19           You know, if you're suggesting to me that was illegal to

20           do that, that's not under my purview.

21                    Q.   In your report you also offer an opinion on the

22           reasonableness of the interest rates on Lester's loans,

23           correct?

24                    A.   Yes.

25                    Q.   Now, is it fair to say you didn't conduct any

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com               516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 154 of 251



                                                                   Page 153

1            sort of work like forensic accounting and whatnot to

2            determine whether those loans were correctly stated or

3            validly entered into in the first place?

4                    A.   No.

5                    Q.   So you simply assumed them to be valid on their

6            face at the stated rates of interest?

7                    A.   Yes.

8                    Q.   And you used the 9 percent interest rate on the

9            2006 loan even though it was just handwritten in by

10           Lester?

11                   A.   I did.

12                   Q.   Have you seen that before, where the person who

13           is getting the interest unilaterally increases the

14           interest rate by a handwritten notation?

15                               MR. RAMSEY:       Form.

16                               MR. CALIHAN:       Objection to form.

17                   A.   I don't remember one way or other.

18                   Q.   And one of the things you said it was -- those

19           rates were consistent with the debt by distress companies

20           that you had tracked?

21                   A.   Yes.

22                   Q.   Would it affect your opinion about whether the

23           interest rates that Lester, himself, was receiving were

24           reasonable if Lester, himself, was responsible for the

25           company being distressed?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 155 of 251



                                                                       Page 154

1                              MR. RAMSEY:       Form.

2                    A.   So you're saying that there was some

3            impropriety and I don't know purposely driving down the

4            value or something?

5                    Q.   If something like that happened, would that

6            affect the reasonableness of the interest rates?

7                              MR. CALIHAN:       Form.

8                    A.   Well, it goes well beyond the reasonableness of

9            the interest rate.     No.     I don't think -- the interest

10           rate is predicated on the financial distress of the firm.

11           If you're saying the firm itself is in financial distress

12           because Lester wanted it to be in financial distress that

13           goes to the valuation in its entity.

14                   Q.   And so you're saying that if there was evidence

15           and a fact finder concluded that Lester wanted the

16           company to be in financial distress so he could foreclose

17           on his loan and take ownership of it, that would make

18           your valuation analysis less reliable?

19                             MR. RAMSEY:       Form.

20                   A.   Let me be specific.        If there -- I mean

21           analysis implies that this company is being run to

22           maximize shareholder value.          There is no fraud being

23           imposed upon shareholders.          And that there is no purpose

24           in fully driving down the value.                If the finder of fact

25           concludes that's the case, then yes.                You know, the

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 156 of 251



                                                                       Page 155

1            financial numbers that I am using would be fraudulent.

2            It's kind of like your example of statements.                I don't

3            know what I would do with that.

4                    Q.   Would diverting corporate opportunities outside

5            the company constitute conduct on your view -- would be

6            the sort of misconduct to drive down the value of the

7            company along the lines that you mentioned?

8                              MR. RAMSEY:       Form.

9                    A.   Well, you've can kind of gone to, you know, if

10           a trier fact concluded there were improprieties.                Now

11           that I am drawing conclusions about improprieties.

12           That's not in my purview.

13                   Q.   You mentioned fraud.         Is it fair to say that

14           diverting corporate opportunities is another kind of

15           misconduct that could be something that would affect

16           valuation?

17                             MR. RAMSEY:       Form.

18                   A.   That's not my purview.             If the judge determines

19           it, so be it.     I am not going to weigh in what

20           constitutes whether it's poor management, mismanagement,

21           fraudulent management.       Those are not issues that I am

22           going to weigh in on or I consider my expertise.

23                   Q.   Have you ever been retained to value a

24           corporate opportunity under the doctrine of usurp -- of

25           corporate opportunities or diversion of corporate

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 157 of 251



                                                                          Page 156

1            opportunities?

2                    A.   I don't even know what that is.             Doctrine of

3            what?

4                    Q.   You're not familiar with the corporate

5            opportunity doctrine?

6                    A.   No.

7                    Q.   So is it correct to say that you have not, in

8            connection with this case, looked at all into whether

9            Lester Eber diverted corporate opportunity when he

10           received $600,000 a year from Southern while he was still

11           being employed as the president and CEO of Eber Brothers?

12                              MR. RAMSEY:       Form.       Go ahead.

13                   A.   I have not.

14                   Q.   And you have not conducted an analysis to see

15           whether if Eber Brothers was receiving $600,000 a year

16           from Southern from 2007 through 2012 or how that would

17           have affected the valuation as of mid-2012; is that

18           right?

19                              MR. RAMSEY:       Form.

20                   A.   As a side payment thing?             Is that what you're

21           saying?

22                   Q.   I will set the facts from you.             Lester Eber has

23           part of the transaction in which -- and we're just -- I

24           am not necessarily saying these are the facts.                  We can

25           call this a hypothetical.          Lester Eber when he is

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 158 of 251



                                                                   Page 157

1            negotiating the sale of assets New York, Ohio and

2            Delaware of Eber Brothers.            And money for that is

3            transferred to Eber Brothers from Southern.            He also

4            negotiates a side deal for himself in which he gets

5            $600,00 a year for five years for Southern for consulting

6            while remaining president of Eber Brothers and also

7            becoming president of Eber-Connecticut and receiving a

8            salary in accordance with that work at the same time.              So

9            with that fact pattern and what my question is, did you

10           conduct any sort of analysis to see whether if $600,00

11           more income had been paid to Eber Brothers rather than to

12           Lester Eber for that five-year period, the valuation of

13           the company as of 2012 would have been significantly

14           positive?

15                               MR. RAMSEY:       Form.

16                   A.   No.

17                   Q.   On Page 16 of your report footnote 25, you've

18           got a citation notion case where it says, "While it is

19           true that an arm's-length transaction thus so called

20           willing buyer, willing selling test is the best evidence

21           of and often the easiest method to determine fair market

22           value is by no means the only such evidence."            Do you see

23           that?

24                   A.   Yes.

25                   Q.   Do you agree with that statement, that an

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 159 of 251



                                                                          Page 158

1            arm's-length transaction is the best evidence of fair

2            market value?

3                    A.      Well, it's certainly a key piece of evidence if

4            the arm's-length transaction is for the same thing.                     As I

5            said before, when the transaction itself has substantial

6            rights being granted to either the purchaser or the

7            seller, then you can't use that transaction on its face.

8            You have to make adjustments.              And those adjustments of

9            course become, you know, a difficult thing to measure in

10           and of themselves.        What is the value of those particular

11           rights?        And that tends to be a function of the facts and

12           circumstances of function of the value of the company

13           itself -- the capital structure.                   So it's just difficult.

14           And that's kind of the situation that were at here.

15                   Q.      So it sort of leads me to my next point.             So on

16           the Eder-Goodman transaction is the most obvious

17           arm's-length transaction -- closest in time, anyway.                     Why

18           didn't you make any -- I understand you made adjustments

19           for the additional rights that Eder-Goodman for some of

20           them.        You didn't make any adjustments in the other

21           direction for the restrictions on their stock that was

22           atypical, did you?

23                   A.      Restrictions on their stock?             I thought the two

24           issues that I thought were highly material and highly

25           valuable had to do with the ROFR and, you know, the

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 160 of 251



                                                                   Page 159

1            preferred characteristics.            There are other rights that

2            they got that I did not value that presumably had value.

3            And, you know, not as much as those two.            To the extent

4            there were restrictions, I don't remember the exact

5            restrictions.     But the thing I was most concerned about

6            were the two key -- the two key rights that without

7            question have value.        I mean I think even in your

8            complaint suggested that is significant value to the

9            rights of first refusal.           I don't think there is any

10           disagreement.

11                   Q.   We certainly appreciated that part of your

12           opinion.     So, no.    I am not talking about that.       You

13           earlier testified that a restriction of marketability is

14           something you need to discount for; is that still your

15           view?

16                   A.   If you're trying to sell to an individual -- a

17           number of small individuals -- then marketability becomes

18           an issue.     If the marketability discount generally when

19           you ask a practitioner -- a valuation practitioner and

20           you're saying I am selling a large block of shares, then

21           the marketability discount becomes pretty much de minimis

22           and nobody factors that in.            So it's really relevant if

23           you're selling one share or two shares and trying to

24           understand, you know, what would you get if you sell, you

25           know, a very, very small fraction of the total shares.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 161 of 251



                                                                           Page 160

1                    Q.      Are you aware of whether there were

2            marketability restrictions on Eder-Goodman's 15 percent

3            interest?

4                    A.      I don't remember.

5                    Q.      Direct you to -- this is what's been previously

6            marked as Exhibit 57, Section 7.1.                    Restriction on

7            disposition.           And actually I'll let you take a look at

8            that.        I need to take a five-minute break here.

9                    (Whereupon, there is a short recess in the

10           proceedings.)

11                   Q.      Let's go back to this.

12                   A.      Uh-huh.

13                   Q.      All right.      I want to ask you a little bit more

14           about your decision to not consider the acquisition of

15           Slocum in 2005 as a valuation.

16                                   MR. RAMSEY:       Are we not doing this?

17                   Q.      I am sorry.       I didn't have it in my hands.

18           Let's stick with that.             You had a chance to review

19           Section 7.1?

20                   A.      Yes.

21                   Q.      And do you see there that it limits the

22           potential transferees of Eder-Goodman's interest to the

23           parent companies of Eder-Goodman?

24                   A.      Yes.     No provision of the agreement governs the

25           proposed disposition?             What were the provisions of this

                                        Veritext Legal Solutions
      212-267-6868                        www.veritext.com                     516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 162 of 251



                                                                    Page 161

1            agreement?

2                    Q.   Well, I think it's a legal question.          So for

3            purposes of today, let's assume this is a restriction on

4            transfer for Eder-Goodman.           I don't want to have you go

5            through the whole document.           I will represent to you to

6            assume that Eder-Goodman cannot transfer its 15 percent

7            interest without complying with this section.

8                    A.   Okay.

9                    Q.   Because there is tag-along rights.          I think

10           those are the other provisions.             Based on that, this is a

11           restriction to the marketability of those shares; fair to

12           say?

13                   A.   Under your hypothetical.

14                   Q.   Okay.   And under this hypothetical, would that

15           affect your valuation of the transaction?

16                   A.   Well, it could.       I mean I think what you're

17           basically suggesting to me that your interpretation of

18           what you're saying is that look you've got to, you know,

19           if you're going to do the most important right, you've

20           got to do all the rights and all the restrictions and do

21           valuation of all these things if they are not present for

22           the purchaser of the shares.            So I would have to do some

23           real hard thinking here to see what -- what are the

24           restrictions that would govern the sale of

25           Eber-Connecticut -- not the 15 percent interest, but all

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 163 of 251



                                                                         Page 162

1            the other shares -- the ownership interest given this

2            agreement.     And I haven't.         You know, there are other

3            marketability discounts no matter who buys these shares,

4            even if it's a block interest.              So I haven't really

5            thought about the marketability.                  I haven't taken any

6            marketability discount on any of these valuations.                  So I

7            would have to consider that and weigh all of the

8            restrictions that would normally apply to anybody who is

9            buying these shares, you know, outside of the Eder.

10                   Q.   So as compared to right of first refusal where

11           a party can transfer it, but someone else who has the

12           right of refusal can come in and take it away from them

13           to -- that impairs transfer because it makes potential

14           buyers less willing to go in for it; is that correct?

15                   A.   Yes.    I think that's fair.             In this case in

16           particular it makes it extraordinarily difficult for any

17           distribution company that wants to retain synergies by

18           acquiring Eder to do so because of the Eder right of

19           first refusal.

20                   Q.   Although since Eder is also in the wine and

21           liquor business it would have the same synergies?

22                               MR. RAMSEY:       Form.

23                   A.   Didn't they pay for it through this right of

24           first refusal?       That's the point.             Now you finally get

25           it.     That's exactly what they paid for.               They got

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 164 of 251



                                                                         Page 163

1            effectively paid a control premium because now they are

2            retaining the synergies.         I think you finally understand

3            the point.

4                    Q.   But they also can't ever get out of this

5            investment by transferring it to someone else themselves?

6                    A.   Again, I would have to take a hard look at

7            this.

8                    Q.   Let's assume that's true.            They are restricted

9            on the ability to depose of the stock.               So as long as the

10           company is going concern, they have to keep their money

11           in there.     Doesn't that affect the value of it?

12                             MR. RAMSEY:       Form.       Go ahead.

13                   A.   If there is no similar restrictions when the

14           other 85 percent interest is sold, you know, what a

15           willing buyer would be interested in paying for this is

16           going to be dictated by the other terms and conditions.

17           I am not sure whether the marketability discount would

18           apply to a buyer, too.

19                   Q.   I believe that it does say in there that in

20           order to comply with this potential thing -- if they were

21           to transfer it to their parent companies, then they have

22           to agree to the same terms as all other parties in this

23           agreement or if there is any transfer that may be allowed

24           by this for any member has to -- they have to be bound by

25           any agreement.     And I think it was mainly for Eber-Metro.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 165 of 251



                                                                      Page 164

1            But is it -- this is a restriction on transfer that says

2            the others party can simply veto it.               That's not a right

3            of first refusal, right?

4                    A.   Say that again?

5                    Q.   So assuming that this permits Eber-Metro to

6            simply say no to any potential transfer, that's a right

7            of first refusal, correct?

8                    A.   No.

9                    Q.   That's just a right of refusal?

10                   A.   Yes.

11                   Q.   Have you seen that before?

12                   A.   Yes.     In fact, it doesn't -- yes.         I have seen

13           that before.        When there is restrictions on who you can

14           sell to, when you can sell.             Restricted stock is kind of

15           like that.

16                   Q.   So for the right of first refusal you came up

17           with a percentage of 15 percent as far as what the

18           potential value is.         What percentage would you assign to

19           the right of refusal, assuming that's what this is?

20                                MR. RAMSEY:       Form.

21                   A.   You can't get control for buying 15 percent of

22           this company.        And that's what they owned is 15 percent

23           of the company.        So, again, we're sort of missing each

24           other on the level what the ROFR is accomplishing.

25                   Q.   Well, they can't transfer the ROFR either.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 166 of 251



                                                                       Page 165

1            That's the point, I guess.          Remember that's part of it.

2                    A.   Why would they have to?             The point is -- and I

3            think we just touched on this point -- is that this was

4            effectively paying a control premium.                That is what's

5            impounded in that price that they paid.                I mean, that's

6            the economics behind it.         So the essence of the value of

7            the ROFR has to do with the direct effect on obtaining a

8            control premium and some later transaction.                There is no

9            premium associated with the 15 percent.                So the same

10           logic can't apply.     Whether there is a marketability

11           restriction, possibly -- possibly.                I would have to go

12           through the entire document to understand exactly what

13           would occur and what other members are facing with regard

14           to the marketability discount vis-a-vis this document or

15           other documents for the members.                But, you know, yeah.

16           It's possible that the ultimate conclusion is that there

17           may be with some marketability discount whether that

18           applies to all shares, now we're in the realm of well

19           minority discounts and marketability discounts.                And by

20           the way, that also opens the door, I think, to

21           understanding these other rights.                You know, for example,

22           on Page 28, Line E, no major decisions shall be effective

23           binding on the company unless approved by unanimous

24           consent of all members.        They are one of the members.

25           That's a pretty substantial right, too.                That says, "Hey,

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 167 of 251



                                                                  Page 166

1            we can veto whatever we want to veto."

2                    Q.   It's limited to ten items.

3                    A.   They are pretty important items, aren't they?

4                    Q.   But none of the business decisions about the

5            direction of the company?

6                                MR. RAMSEY:       Form.

7                    A.   Or do they?      You know, selling the company.       I

8            mean, you know, look, my attempt here was to try to

9            understand the two key valuable rights in particular

10           eliminating -- in my opinion, eliminating the control

11           premium is substantial.          For a company in distress, the

12           priority rights on the preferred stock is very

13           substantial.

14                   Q.   All right.     Now, did you see anything in the

15           LLC agreement that gives Eder-Goodman any right to

16           control the day-to-day operation of the business?

17                   A.   I have to go back and look.

18                   Q.   Do you recall seeing that?

19                   A.   You know, I have a recollection, but I would

20           have go back and read the document.

21                   Q.   Does a control premium usually convey along

22           with it when someone pays that the ability to manage the

23           company?

24                   A.   Yes.

25                   Q.   And in this case, it does not, correct?        They

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 168 of 251



                                                                           Page 167

1            get one seat out of the seven on the board.

2                                MR. RAMSEY:       Form.

3                    Q.     Does that sound like control of the management?

4                    A.     Well, when you eliminate the potential for a

5            company to -- the potential to get a bidder to come in

6            and buy your company and get a control premium, you've

7            effectively limited the control premium.

8                    Q.     Now, what if in this case the Eber family that

9            owns Eber-Metro and Eber-Connecticut has no desire to

10           ever sell the business.          Does that not reduce the adverse

11           effect of the right of first refusal and also the

12           guaranteed purchase price?

13                   A.     So your question is if the Eber --

14                   Q.     If Eber-Metro has no intention to ever consider

15           selling the business.

16                               MR. RAMSEY:       Form.       Go ahead.

17                   A.     Let me see if I can explain this in terms you

18           can understand.       If someone bought an asset that you

19           owned as valuable, but you don't put a lot of value into

20           it.     But you know that they think it's valuable.                Would

21           you give it away for free?            Would you say, "I don't put

22           much value into it.        And even though you do, I going

23           number charge you for it.           Here it is.        Take it away."

24           That doesn't make sense to me.              There is an opportunity

25           there.       And so why would an economic player when money is

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 169 of 251



                                                                     Page 168

1            at stake just give away something that the buyer thinks

2            is valuable?     That, for reasons I am talking about here,

3            is why it's valuable.          Understanding full well even

4            though today I may not have interest in selling, it

5            pretty much locks me in. And I am giving that up for

6            nothing.     That doesn't make sense to me.           That's kind of

7            what you're proposing.          If I don't value it, I am going

8            to give it away.        I wouldn't.        I don't think you would

9            either.

10                   Q.   And by the same token, is it correct that if

11           Eber-Metro understood it had created a loophole in the

12           right of first refusal by allowing it to sell Eber-Metro

13           itself without triggering any of that, that would not

14           effect the valuation either?

15                                MR. RAMSEY:       Form.

16                   A.   Well, if it created a loophole and it knew it

17           created a loophole, it's not going to undercut its price

18           from Eder, right?

19                   Q.   As long as Eder doesn't see it, right?

20                   A.   You're saying they didn't see it.           Well, you're

21           making two suppositions.            One, there is a loophole and

22           the other is they didn't see it.

23                   Q.   Okay.     Assuming that was the case and perhaps

24           it was even something that was concealed from them and

25           intention to transfer Eber-Metro and the transaction was

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 170 of 251



                                                                           Page 169

1            deemed to be fraudulent, is the fact that a transaction

2            was fraudulent in terms of the intent of the seller, does

3            that affect its ability to be used as a precedent

4            transaction?

5                                MR. RAMSEY:       Form.

6                    Q.   If the buyer bought it in good faith?

7                    A.   Wow.    You lost me on this one.            I'm sorry.      I

8            don't understand the question.

9                                MR. CALIHAN:       Objection to form.

10                   Q.   So I just want to make sure I understand what

11           may come out of your mouth at trial.

12                   A.   Fair enough.

13                   Q.   If a transaction was entered into with

14           fraudulent intent by the seller, but the buyer was a

15           bonafide purchaser, would the fact that the transaction

16           had fraudulent intent on the seller's part affect the use

17           of the transaction as precedent for valuation purchases?

18                               MR. RAMSEY:       Form.       Go ahead.

19                   A.   I don't know.

20                   Q.   Me either.     I am genuinely asking.             In terms of

21           the guaranteed purchase price, for that you put in a

22           25 percent premium, correct, for Eder-Goodman?

23                   A.   The priority claims?

24                   Q.   Yes.

25                   A.   Yes.    I mean at minimum 25 percent.              The

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 171 of 251



                                                                       Page 170

1            company distress, you know, it could be substantially

2            more than that.

3                    Q.   Why wasn't that Eder-Goodman's interest ever on

4            any balance sheets listed at preferred interest?

5                    A.   I don't know.

6                    Q.   Did that affect opinion at all?

7                    A.   I mean, I looked at that contract.             That seemed

8            pretty clear to me.       They get priority.           I don't know how

9            else to interpret it.        Why that doesn't appear -- it's

10           technically not preferred stock.                I don't know what the

11           accounting rules are.        I can't tell you why it's not

12           listed as much.

13                   Q.   Now, in your experience does preferred stock

14           typically have some sort of way of accreting value beyond

15           what the common stock does prior to it being redeemed?

16                   A.   You mean like a dividend?

17                   Q.   Like a dividend or interest rate, essentially

18           that.

19                   A.   Well, preferred stock wouldn't have an interest

20           rate.

21                   Q.   Not exactly interest.         But there is a

22           percentage that it will increase overtime, say?

23                   A.   Sometimes.

24                   Q.   And there was nothing like that associated with

25           the Eder-Goodman?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 172 of 251



                                                                   Page 171

1                    A.   This was not preferred stock.         It was common

2            stock that had priority.         You know, I call it preferred

3            stock, but I say it is the similar characteristics and

4            similar economic analysis of the convertibility preferred

5            stock, but it wasn't.       It was common stock that had this

6            right attached to it.

7                    Q.   When there is preferred stock and common stock

8            and there is distribution to shareholders in a typical

9            corporation, does that money typically bypass the

10           preferred stockholders, or do the preferred stockholders

11           have some greater interest --

12                   A.   It depends.    I have seen arrangements where

13           common stockholders cannot get any distributions unless

14           the preferred stockholders are paid.            I have seen other

15           instances where that's not the case.            I don't know there

16           is any steadfast rule governing.

17                   Q.   Preferred stock is essentially a creature of

18           contract; is that fair to say?

19                   A.   A company is a nexus of contracts.         Contracts

20           with suppliers.     Contracts with employees.         Contracts

21           with stockholder, bondholders.            You know, the economic

22           term is that a firm is a nexus of contracts.

23                   Q.   But the relationship between a company and its

24           common shareholders is not something that is defined by

25           any sort of contract between the common shareholder and

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 173 of 251



                                                                         Page 172

1            the company.     It's defined by laws, correct?

2                    A.   Well, I mean, I can only tell you that when

3            economists write about the theory of a firm they call the

4            firm a nexus of contracts.          It's not a person.         It's not

5            an entity.     It's a nexus of contracts.            If you dispute

6            that, then you can talk to Professor Jensen because that

7            was his insight.

8                    Q.   With respect to preferred stock; is it correct

9            that preferred stock can have almost any terms that it

10           wants to have in there?

11                   A.   I don't know.     I have seen preferred stock with

12           different terms.     I don't know what the rules are with

13           regard to preferred stock.

14                   Q.   Do you know whether corporations owe fiduciary

15           duties to stockholders?

16                             MR. RAMSEY:       Form.       Go ahead.

17                   A.   They certainly owe a duty to the preferred

18           stockholders if the company gets into financial distress

19           because they are next in line.            I don't know whether that

20           only kicks in when the value of the equity starts to

21           diminish close to zero.        I just don't remember.

22                   Q.   In terms of the Eder-Goodman interest in

23           Eber-Connecticut, what rights did it have with respect to

24           ordinary distributions during the course of business that

25           did not occur upon a change of control or a sale of the

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 174 of 251



                                                                   Page 173

1            assets?

2                    A.   I don't remember.

3                    Q.   Okay.     I will represent to you that it received

4            a pro rata that was 15 percent of any distribution.

5                    A.   Okay.

6                    Q.   Is that consistent with your recollection?

7                    A.   I just don't remember.

8                    Q.   Does the fact that Eder-Goodman had no right to

9            a greater amount of regular distributions that didn't

10           occur upon a sale of the company or substantially all of

11           its assets affect your valuation?

12                   A.   No.     My analysis has to do with a company like

13           this in financial distress and in who is on the front

14           line, who gets paid first if any money comes in.            So if

15           you have a company that is in financial distress and it's

16           either liquidation or there is some kind of acquisition,

17           if the valuation is low with regard to its liabilities

18           and these guys get first dibs on anything that is coming

19           in on 4.5 million dollars, that is pretty substantial.

20                   Q.   So the answer to that was no?         Just making sure

21           in terms of the ordinary dividends were not a factor.

22                   A.   That did not factor into my analysis.

23                   Q.   Where did you get the 30 percent number for the

24           historical control premium that you used?

25                   A.   You know, that is a number that has been kind

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 175 of 251



                                                                   Page 174

1            of used as a general finding from the academic literature

2            on merges and acquisitions.            I think if you looked to

3            some of the papers written by Professor Gerald, Bradley

4            Desai Kim, recently papers by Professor Berneil

5            (phonetic).     Those pretty much kind of provide some rough

6            approximation of what the premiums have been.

7                    Q.   Did you actually reference that for your

8            report?

9                    A.   I don't remember if I have or not.

10                   Q.   Consistent with the general rule of providing

11           things, I request the citation for this number, wherever

12           it came from, be provided.            So in terms of going back to

13           the 2005 acquisition of Slocum, you said you did not

14           consider that because, I guess, two reasons.             One is the

15           2003 financial results indicated positive net income.

16           And because you did not have 2004 financial results; is

17           that right?

18                   A.   Yes.

19                   Q.   Would you expect to see 2004 final results as

20           something that was taken into consideration in this

21           transaction given that it was closed in April of 2005?

22                   A.   Yes.

23                               MR. RAMSEY:       Form.

24                   Q.   Do you know whether those were even available

25           before the transaction was priced?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 176 of 251



                                                                            Page 175

1                                MR. RAMSEY:        Form.

2                    A.   I don't know.

3                    Q.   Did you ask anyone?

4                    A.   Yes.

5                    Q.   What did they say?

6                    A.   They couldn't find any financials for 2004.

7                    Q.   And no one indicated to you that they will

8            related to 2004 financials when pricing the transaction;

9            is that right?

10                   A.   No.

11                   Q.   Did anyone indicate that they relied on

12           Slocum's earnings at all in pricing the transaction?

13                   A.   No.    I don't remember having that conversation.

14                   Q.   What would your opinion change in terms of

15           whether -- would any of your opinions change in your

16           report if you learned that Slocum's earnings prior to

17           being acquired did not significantly affect the purchase

18           price that Lester Eber was willing to pay for it?

19                               MR. RAMSEY:        Form.       Go ahead.

20                   A.   No.

21                   Q.   Why not?

22                   A.   Well, I am trying to establish a relationship

23           between -- however you arrive at your valuation, I am

24           trying to establish a relationship between the value and

25           profitability to apply that ratio at a later point in

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 177 of 251



                                                                             Page 176

1            time in 2012.           So, you know, if he didn't consider it and

2            the ratio was high because he thought it was valuable,

3            that would be applied in 2012.                  But I mean I just got to

4            have the numbers.           You could say that for any

5            transaction.           What did you look at?             Did you look at

6            this?        Well, you can't use the ratio.                That don't make

7            sense.

8                    Q.      I am asking specifically here if you learned

9            that Lester Eber said that whether the company made money

10           or not did not affect his decision about how much to pay

11           for the company, would that affect your opinions?

12                                   MR. RAMSEY:       Form.

13                   A.      No.     I don't think so.             I would have to think

14           about that.           I mean -- I just don't know what to do with

15           that.        You're saying there is no economic basis

16           completely detached.

17                                   MR. RAMSEY:       Don't start speculating.

18                   Q.      If the purchase was made for purely strategic

19           reasons without an expectation of necessarily generating

20           profits from the Eber-Connecticut entity itself, would

21           that affect which valuation you relied on?

22                   A.      I suppose that is another reason not to use it.

23           If it's completely divorced from the expected cash flows.

24           That there is some kind of strategic reason.                      I don't

25           know how that would apply in 2012.

                                        Veritext Legal Solutions
      212-267-6868                        www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 178 of 251



                                                                  Page 177

1                    Q.   You're familiar with the concept of goodwill in

2            an acquisition, correct?

3                    A.   I am.

4                    Q.   And do you know what the amount of goodwill

5            that was associated with the Eber-Connecticut by

6            Eber-Metro on its balance sheet?

7                    A.   I do not.

8                    Q.   Does 14 million dollars sound about right?

9                    A.   I don't remember.

10                   Q.   Does the amount of goodwill that is allocated

11           by a company after an acquisition affect your valuation

12           analysis?

13                   A.   The goodwill is the difference between the

14           purchase price and the value of the assets.          I forget

15           which kind of transaction where the value of the assets

16           grossed up.     But in large measure it's going to be the

17           difference between the book value of the assets and the

18           purchase price.      So whether the book value of their

19           assets at that time represent the market value is the

20           question.     So consequently you can have substantial

21           amount of goodwill on the books, but that can also

22           translate to the fact that assets as they're on the

23           balance sheet do not reflect market value.

24                   Q.   In order to determine -- let's step back.          If

25           you actually valued the assets of Slocum rather, you

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 179 of 251



                                                                   Page 178

1            know, saying you used the Prospect Beverages multiple

2            apply it to Slocum beforehand.            And then you get the

3            assets value and you find out the amount paid was

4            10 million dollars over that.           What do you do with that

5            10 million dollars in terms of your other valuations or

6            trying to value the company at a later date?            Does it

7            affect it at all?

8                              MR. RAMSEY:       Form.

9                    A.   I mean the steps you just went into are not

10           what I do.     Why would I apply -- I am confused.         It

11           sounds like you're saying you first have to value Slocum

12           in order to value Eber-Connecticut and value Slocum using

13           another multiple, but not the purchase price of Slocum.

14                   Q.   I am asking you, I guess, if you could test the

15           reliability of your preferred multiple by applying it to

16           that actual transaction.         The company was acquired.        And

17           saying, "Okay.     Based upon the financials at the time

18           this company should have been worth X amount the dollars,

19           but they paid Y amount of dollars more than that."               And,

20           therefore, use that as a way to test whether your

21           preferred metric is actually something that is a reliable

22           indicator of the market value of the company given there

23           is a disparity between of the actual market value for the

24           transaction and your calculation?

25                             MR. RAMSEY:       Form.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 180 of 251



                                                                    Page 179

1                    A.   Let me see.     I am having a hard time.       Let me

2            see if I can -- see if this responds to your question.

3            And I think you began with the hypothetical that the

4            price paid for Slocum far exceeds what any one

5            stand-alone valuation of Slocum would be.             Now, you

6            called strategic, but frankly nobody would pay a price

7            above a stand-alone value unless someone believed that

8            it's going to generate synergies from this acquisition.

9            So that is a proxy.        The incremental piece is a proxy for

10           what I say is given up by the ROFR.             That huge premium

11           that you're talking about is exactly my point.             That's

12           what's given up.     That's the kind of -- if that is -- if

13           what you're proposing is correct, then that's exactly

14           what I am talking about.         Somebody is paying for the

15           company a lot more than its stand-alone value because

16           they think that they are going to be able to extract a

17           lot a value from it.

18                   Q.   Sure.

19                   A.   And that's exactly what you're giving up from

20           this ROFR.

21                   Q.   It goes back to the ROFR, I guess.          But in that

22           instance does it at least call into the question the

23           other comparable based methodologies that you're using.

24           If the comp transactions that you want to use cannot come

25           close to accounting for the actual amount of money that

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 181 of 251



                                                                            Page 180

1            was paid either in the Slocum purchase by

2            Eber-Connecticut or in the Eder-Goodman acquisition,

3            which had its ROFR, doesn't that cause you -- wouldn't

4            that cause you to question the reliability of the metric

5            based on Prospect Beverages?

6                                    MR. RAMSEY:       Form.

7                    A.      No.     Quite the contrary.            I think, you know,

8            under the hypothetical that you gave me if it's correct,

9            it indicates that my adjustment based on the ROFR is way

10           too small.

11                   Q.      Okay.     So the ROFR adjustment could be larger,

12           correct, is what you're saying in that instance?

13                   A.      Yes.     I mean predicated on your conclusion that

14           is exactly what it would tell me.                     That I was too

15           conservative in assessing the value.                     And I ought to

16           increase it substantially if what you tell me about

17           Slocum is true.           You know, if the strategic alliance

18           between two companies causes Lester to pay a huge amount

19           in excess of the stand-alone value to Slocum, that's

20           presumably what would accrue to another company, but

21           that's precluded.           And I say effectively precluded by the

22           ROFR.        So that's what you're giving up.               And that's what

23           I was trying to say before.                You know, whether if Lester

24           valued it or not, if he knows they valued it and put in

25           their contract as to how many they valued that.                        So did

                                        Veritext Legal Solutions
      212-267-6868                        www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 182 of 251



                                                                        Page 181

1            Southern.     While doggone it.         I am going to charge you

2            for that.     I paid for it back here.              I am going to charge

3            you for that same.

4                    Q.   Right.

5                    A.   Now in this transaction price.              Yeah.   I mean

6            that's a very interesting point.                 And I think it does

7            provide me with a lot of comfort with regard to this

8            ROFR.

9                    Q.   Unless of course the ROFR is not applicable of

10           the sale of Eber-Metro which is ultimately the entity

11           that you were valuing, right?

12                             MR. RAMSEY:        Form.

13                   A.   Your legal construct there.

14                   Q.   Right.   So is that an agreement that that would

15           change things?

16                             MR. RAMSEY:        Form.

17                   A.   Again, I would have to go through and

18           understand that, you know, given what you said -- I've

19           got to understand the documents and make my own

20           determination of it.       If you're representing to me that

21           Metro could do whatever it wanted.                 It could sell --

22           effectively sell Eber-Connecticut and they couldn't do

23           anything about it.      Then they overpaid.

24                   Q.   But that wouldn't change it from being a

25           reliable basis for determining the actual value of

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                         516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 183 of 251



                                                                      Page 182

1            Eber-Metro with its true control just because they were

2            tricked into paying a high amount, doesn't mean that it's

3            not a fair value for the true control premium, correct?

4                                 MR. RAMSEY:       Form.

5                    A.   So --

6                    Q.   Let me rephrase.          Eder-Goodman paid the

7            high-end price because they thought it was getting a ROFR

8            that was partial control interest essentially or half of

9            a control premium in your view, correct?

10                   A.   Yes.

11                   Q.   If it turns out they were wrong about that,

12           then ultimate control rested with Eber-Metro.               So if

13           you're valuing Eber-Metro, then there shouldn't be a

14           discount based upon the earlier price by Eder-Goodman.

15           And, in fact, it would be effective of Eber-Metro would

16           be worth.

17                   A.   So the court determines that Eber-Metro could

18           effectively sell control of Eber-Connecticut.               I agree.

19           Then you can have a control premium.               I find it hard to

20           believe, but who knows.

21                   Q.   So the training comparable is the part of your

22           analysis.     You used four companies that had been

23           identified by Wendy Eber in a presentation to the PBGC?

24                                MR. RAMSEY:       Form.

25                   A.   Yes.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 184 of 251



                                                                         Page 183

1                    Q.     Why did you look at those companies?

2                    A.     As I said before, one of the things that I

3            always take into account is front-line managers.                     What do

4            they think about their company.              They typically have the

5            best view as to what they think are reasonable proxies

6            for their company.       And, you know, Wendy is a CPA.                She

7            has an MBA from the Simon School.                  She's been running

8            this company since I think 2008.                  I can't remember.      So

9            she has been involved in this company.                  She is an

10           intelligent person and she looked at these.                  I thought

11           well, okay.       And if she looked at these and she thinks

12           they are reasonable proxies, then let me do the same

13           thing.       Let me take a look at that.             Although I looked at

14           them, I felt that three out the four really didn't fit

15           the characteristics that I was looking for.

16                   Q.     You're saying that you didn't see

17           Eber-Connecticut as similar to Cisco Corporation?

18                   A.     Or Pepsi Cola.      As I said earlier, one of the

19           key determinations is, you know, market capitalization.

20           There generally is a premium associated with the high

21           market companies.       This company was in financial

22           distress.       So there was profitability.             There is

23           profitability at these other companies.                  So for those

24           financial reasons it didn't seem appropriate for me to

25           make use of those figures.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                          516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 185 of 251



                                                                       Page 184

1                    Q.   And so you did end up doing some calculations

2            based on Farmer Brothers, right?

3                    A.   Yes.   I included Farmer's.            That was a negative

4            EBITDA as of 2012.      It's not in the liquor distribution,

5            but it is a distribution company.                So there were some

6            similarities with regard to the business characteristics.

7            So I felt it was appropriate to include that.                And as I

8            said, I think that an investor would also be interested

9            in what the front-line managers have to say.                I think

10           they would have engaged in that same analysis.                And they

11           would have done that estimate based upon Farmers and

12           included that in this range of potential possible values.

13                   Q.   When did the Farmer Brothers transaction close?

14                   A.   That's not a transaction.             That's a trading

15           print up.     So that's based upon their trading multiple.

16                   Q.   And is there any indication that Farmer

17           Brothers were considered to be a comparable company at

18           the time of the transaction?

19                   A.   I don't know.

20                   Q.   So did you review the entire response that

21           Wendy Eber gave to PBGC in which these trading comps were

22           included?

23                   A.   You know, I have a vague recollection.             I

24           couldn't -- I know I put my eyes on it at one point.                  My

25           recollection is that PBGC came up with some kind of value

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 186 of 251



                                                                  Page 185

1            of like 7 million for Eber-Connecticut.         Whatever Wendy

2            gave them, that's what they came up with.

3                    Q.   And what was your sense of what Wendy -- what

4            objective Wendy had when she was communicating with the

5            PBGC and providing these trading comparables?

6                              MR. RAMSEY:       Form.

7                    A.   Well, that there was -- I mean they had these

8            liabilities.     And PBGC was looking at this as the key

9            operating company that stood behind these liabilities.

10           And I suspect that the motivation was look, we don't have

11           any money.     We can't pay these substantial liabilities.

12           That would be my sense.        And the PBGC of course and

13           looked at and said it's worth 7 million.

14                   Q.   Did that context cause you to be skeptical of

15           the comparables that she was suggesting even though she

16           is closely connected to the business?

17                             MR. RAMSEY:       Form.

18                   A.   You know, as I said, I didn't use three out of

19           the four anyway.     I thought they were inappropriate.            So

20           you know, again, there is problems with all these

21           metrics.     This was done for a particular purchase.         You

22           know, I don't think she would have provided those

23           comparables if she thought they weren't comparable.

24                   Q.   Even she was trying to avoid paying a 5 million

25           dollar liability?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 187 of 251



                                                                     Page 186

1                              MR. RAMSEY:         Form.

2                    A.   Pardon?

3                    Q.   Do you know what position Wendy Eber took with

4            PBGC about whether Eber-Connecticut was liable for the

5            pension plan?

6                    A.   I don't know.

7                    Q.   Would that affect your opinion, the reliability

8            of Farmer Brothers as a trading comp based on her

9            selection of it?

10                   A.   I don't know why.

11                   Q.   Why didn't you look for other trading comps

12           beyond the four that Wendy selected?

13                   A.   I did.    I did look for any kind of liquor

14           distribution company -- pure play liquor distribution

15           company that again was similar of size or close to the

16           size that had negative profit.              And I did not find any.

17           There are companies that engage in liquor distribution.

18           But, for example, Constellation is one, but they also

19           make their own liquor.         So it was, you know, and they are

20           profitable.     They were profitable in 2012.           I didn't find

21           any.

22                   Q.   I want to turn your attention to Page 36 of

23           your report.     You got a summary of assets there.           And you

24           list the first one the demand note receivable from

25           Pole-Bridge Bowman.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 188 of 251



                                                                   Page 187

1                    A.    Uh-uh.

2                    Q.    How did you come up with that number?        Just for

3            the record, $350,000.

4                    A.    So that was from the 2011 tax return --

5            corporate rate tax return for Eber Brothers Wine and

6            Liquor.      Well, it's Eber Brothers Wine and Liquor Metro.

7            And on Page 5 of that there is lists on Line 14 other

8            assets $350,001.

9                    Q.    So why didn't you account for any of the

10           accrued interest on that note?

11                   A.    Was there any?

12                   Q.    Yes.     The two percent number was very small,

13           but I don't know that it's so small as to not to show up

14           on the thing.

15                   A.    Yeah.     I don't see it.

16                   Q.    So from the tax return, it appears that the

17           company ignored the interest on that?

18                                 MR. RAMSEY:       Form.

19                   A.    I don't know.        You think it would be here.

20                   Q.    If the company itself did not appear to treat

21           the two percent interest under the note as an actual part

22           of the note, would that further affect your willingness

23           to reply on the Pole-Bridge Bowman transaction as a

24           legitimate arm's-length transaction?

25                                 MR. RAMSEY:       Form.

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com               516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 189 of 251



                                                                   Page 188

1                    A.   I don't know if it's further.         I told you

2            before that I have a problem with the transaction.              I've

3            got a problem with it -- a problem with all the

4            transactions, but that's an issue that I have with

5            Pole-Bridge Bowman.

6                    Q.   Prior to being engaged in this lawsuit, did you

7            know Lester or Wendy Eber?

8                    A.   No.

9                    Q.   Had you heard of Eber Brothers?

10                   A.   No.

11                   Q.   Did you know any of the lawyers at Underberg

12           and Kessler before this lawsuit?

13                   A.   Yes.

14                   Q.   Who did you know?

15                   A.   Paul Keneally.

16                   Q.   And you worked with him before?

17                   A.   I worked with him on a case back in the '90s.

18           I think he was just an associate at that point.            I don't

19           think I've had another case with him since then.

20                   Q.   Is that how you met him, or did you know him

21           separately from work?

22                   A.   No.    I think that's how I met him.

23                   Q.   Did you have any interactions with Paul

24           Keneally since then prior to this case?

25                               MR. RAMSEY:       Professional or in general?

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 190 of 251



                                                                          Page 189

1                    Q.      Professional or personal.

2                    A.      Rochester is a small town.             So, yes.   I would

3            see him on the golf course occasionally, you know, out at

4            dinner.        Things like that -- same restaurant.

5                    Q.      And when were you engaged for this case?

6                    A.      That's a good question.             I meant to look at

7            that.        I forgot.   I just don't know how long it's been.

8            Several months.

9                    Q.      Was it over a year ago?

10                   A.      I don't think so.

11                   Q.      And I understand you disclosed your hourly

12           rates and you might not have the dollar amount right on

13           you.     Approximately, how much have you been paid so far

14           for your work in this case?

15                   A.      I've been paid all that's been billed.              But I

16           don't know what the amount is.                Like I said, I meant to

17           look at the invoices.           I haven't done so.

18                   Q.      The last time I asked this question I got

19           $40,000 to $400,000.          So could you be a little more

20           specific?

21                   A.      I can't give you that range.             I just don't

22           know.        It's not 400,000.

23                   Q.      Ballpark figure is it over $100,000?

24                   A.      No.

25                   Q.      And in terms of preparing the exhibits, was

                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 191 of 251



                                                                          Page 190

1            that something that you did personally, or was that done

2            by your assistant?

3                    A.   I haven't prepared a spreadsheet in 2015 years.

4                    Q.   Okay.     So we won't blame you for the few

5            errors.

6                    A.   No.     You can blame me.             I am responsible.    I

7            will take the blame.

8                    Q.   Okay.     Do you know Judge Rosenbaum?

9                    A.   I don't think so.

10                   Q.   Did you know Elliot Gumaer, Mike Gumaer?

11                   A.   No.

12                   Q.   You've obviously testified a ton of times.

13           Have you ever had your testimony excluded by a court?

14                   A.   There was a security litigation matter in which

15           one of my opinions was excluded by Judge Rakoff in a case

16           called Lehman Brothers.           And he said that he said --

17           well, he said a lot of things.               He said that my analysis

18           was not reliable with regard to loss causation with

19           regard to how analysis recommendation affects stock

20           prices.

21                                MR. RAMSEY:       A portion of your testimony.

22                        Not the entity at of it?

23                                THE WITNESS:       Right.

24                   Q.   Any other times has your testimony been

25           excluded?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 192 of 251



                                                                        Page 191

1                    A.      Not that I can recall, no.           That was the one

2            case.        And that was, I think 2008.           Maybe 2009.

3                    Q.      Have you withdrawn from an engagement based

4            upon your belief that your client or the clients in the

5            case were misleading you?

6                    A.      Well, I've withdrawn from cases.           I don't

7            remember if it was -- I don't think it was because I felt

8            I was being misled.          It was -- the cases that I've

9            withdrawn from are cases where as the facts become known

10           to me, I felt that it was not something that I could --

11           didn't fit into the financial opinion.                 It was not

12           supported.        So, yes.     I have a number of cases.

13                   Q.      And to be clear, you don't expect that to

14           happen in this case because your opinions are all based

15           on the facts as they have been presented to you, correct?

16           You haven't attempted to engage in your own fact-finding?

17                                MR. RAMSEY:       Form.

18                   A.      That's fair.     I have not.

19                   (Whereupon, there is a short recess in the

20           proceedings.)

21                   Q.      All right.     So before we get to the exhibit.            I

22           want to ask you a little bit more about -- I am not going

23           to make you go through the documents, the way in which

24           the value of the Eber-Connecticut and Eber-Metro was

25           presented to the court in 2012 in connection with the

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 193 of 251



                                                                      Page 192

1            transaction when they were trying to get it deemed

2            commercially reasonable.              In that case, one of the things

3            they did was took the value at the date of the

4            Pole-Bridge Bowman transaction and said that's the value

5            of the company.       And they subtracted the company's

6            reported losses from that value to arrive at a current

7            valuation. Were you familiar with that methodology that

8            was put in there?

9                    A.     No, I don't remember.

10                   Q.     Does that methodology sound correct to you?

11                   A.     No.

12                   Q.     Why not?

13                   A.     Well, I mean I understand the logic, but I

14           wouldn't do it that way.              You know, as I said before,

15           ultimately the valuation is the expected future cash

16           flows.       So if you're valuing it based upon that

17           transaction and you think that's a reasonable

18           transaction, what happened that ensuing years is not

19           something I would reflect.               I would take that multiple

20           and apply it to 2012.

21                   Q.     So if the same math was done with the 2005

22           acquisition the Slocum taking 21.6 million and then just

23           subtracting the losses from the next seven years, you

24           would disagree with that valuation method?

25                   A.     Yes.

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 194 of 251



                                                                        Page 193

1                    Q.   But would it also be logical?

2                    A.   I understand why someone would think about

3            doing it.     If you think that multiple has bearing as of

4            today, then you think that the growth rate implied by

5            that multiple has equal bearing.                 And regardless of what

6            it was for the last two years, you would take that

7            multiple and apply it times to today's revenue or

8            whatever it was.      That is the general way that I think

9            about how multiples are applied.                 I'm not a fan of trying

10           to take the valuation as of that point in time and then

11           subtract out the ensuing profits or losses.                 Whatever the

12           case may be.

13                   Q.   Is that methodology something that you

14           discussed with Wendy Eber or Lester Eber?

15                   A.   No.   That's my methodology.

16                   Q.   I meant the one that was used in the court

17           proceeding?

18                   A.   No.

19                   Q.   So you never asked why did you use that

20           methodology?

21                   A.   No.

22                   Q.   Did you consider using that methodology here as

23           an alternative?

24                   A.   No.

25                   Q.   Were you aware that methodology had been used?

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 195 of 251



                                                                            Page 194

1                    A.   I may have been.          I mean I am not influenced by

2            it.

3                    Q.   You don't remember it as you sit here today?

4                    A.   Like I said, I understand the logic behind it.

5            But I would be hard pressed to find any authoritative

6            book that suggests to apply that kind of methodology to

7            do valuation.

8                    Q.   And given the credentials that Wendy Eber has,

9            would it surprise you that she would use that method for

10           a valuation like that?

11                                MR. RAMSEY:       Form.       Go ahead.

12                   A.   Like I said, I understand the logic behind it.

13           But if your valuation -- if you studied that stuff --

14           teach it, you don't do it that way.                  I mean, you know, I

15           could appreciate if you pick up a Brielle Myers textbook

16           that you may be able to rationalize using that approach.

17           But, you know, if you study this stuff, you realize

18           that's not what's done.

19                   (Whereupon, Exhibit Number 131 was marked for

20           identification at this time.)

21                   Q.   Okay.     So I've got in front of you

22           Exhibit 131, which is the December 2018 letter regarding

23           the pension liability with respect to PBGC that you

24           reference in your report.            Do you see that?

25                   A.   Yes.

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 196 of 251



                                                                      Page 195

1                    Q.   Did you have any contact with the person who

2            prepared this, Michael Gallagher?

3                    A.   I have a vague recollection of being on a

4            conference call in which he participated in.

5                    Q.   What was discussed on the conference call?

6                    A.   What the value of the pension liability was.

7                    Q.   And there was a number of contemporaneous

8            records indicating what it was believed to be at the

9            time?

10                   A.   There were some calculations I think that he

11           had done at that point in time.               But it didn't provide

12           the number of present value of these liabilities.               That's

13           my recollection.

14                   Q.   The pension liability that was listed -- that

15           was not an amount that was due and payable at the time,

16           right, that was a future funding obligation?

17                   A.   Yes.

18                   Q.   So in an event of a liquidation, it wouldn't be

19           the case that PBGC would be entitled to receive that full

20           amount that you used the 5 million dollars in such a --

21                   A.   You're asking a real question?

22                   Q.   If the amount of money is not currently due and

23           it's essentially based on actuarially estimates and it

24           could change wildly, why do you use a particular --

25                               MR. RAMSEY:       Form.

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                    516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 197 of 251



                                                                       Page 196

1                    Q.   We're almost done here.             Why do you use that

2            particular number for an insolvency analysis?

3                    A.   You've got to account for the underfunded

4            pension liabilities.       So it's the assets minus the

5            present value of future liabilities.                That's the

6            prescription.     That's what's done in valuation and

7            exercises.     You can pretty much find that in any book.

8            And I am not doing a liquidation analysis.

9                    Q.   Right.

10                   A.   So your premise is that under liquidation the

11           number would be different.           Okay.       But I am not doing a

12           liquidation analysis.        I am trying to understand what is

13           the underfunded nature of this pension plan per actuarial

14           analysis, and that's what this guy provided.

15                   Q.   Do you know whether that sort of analysis could

16           be used to file a voluntary bankruptcy petition by saying

17           that, you know, we can't fund this pension plan for the

18           next twenty years.      So therefore we're insolvent?

19                             MR. RAMSEY:        Form.

20                   A.   I don't know.

21                   Q.   This is not a liability that appears in a

22           company's balance sheet, right?

23                   A.   Well, if it did, we could have got the balance

24           sheet number.     But this was a number that he prepared as

25           you say 2018 to estimate what that underfunded pension

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                         516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 198 of 251



                                                                            Page 197

1            plan was.

2                    Q.      And do you know whether -- did you have anyone

3            check the work that was done by Michael Gallagher for

4            this?        Did any of your staff?

5                    A.      I am not an actuary.            None of the people I work

6            with are actuaries.           So I relied upon his calculations

7            for that number.

8                    Q.      You said it's typically your practice not to

9            rely on information that becomes available after the

10           event -- after the date of valuation that you're using,

11           correct?

12                   A.      Uh-huh.

13                                  MR. RAMSEY:       Yes?

14                   A.      Yes.

15                   Q.      So is it fair to say that you it is not your

16           typical practice to rely on a letter like this from a

17           third party to try to calculate the value of a contingent

18           liability from six years earlier?

19                                  MR. RAMSEY:       Form.

20                   A.      No.    That's incorrect.             He is not using

21           information beyond this year -- beyond 2012.                     So the test

22           is is it known or knowable at that point in time.                      So

23           presumably if somebody is thinking about making an

24           investment -- under due diligence they are going to say

25           what is the amount of underfunded pension liabilities.

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 199 of 251



                                                                        Page 198

1            Call Michael.      He will tell you.             So notwithstanding the

2            information was provided to me as of 2018.                 The analysis

3            itself was based upon information that was available as

4            the 2012.     So it's known or knowable as of that point of

5            time.

6                    Q.   Again, just so the record is clear here, you're

7            not someone who is qualified to perform this sort of

8            actuarial analysis, correct?

9                    A.   No.

10                   Q.   And to your knowledge, Michael Gallagher is not

11           going to be testifying as an expert alongside you,

12           correct?

13                   A.   I have no idea.

14                   Q.   All right.

15                              MR. RAMSEY:       You didn't utilize him other

16                        than this letter?

17                              THE WITNESS:       No.

18                   Q.   Did you engage him to prepare this letter?

19                   A.   No.

20                   Q.   And do you have any way of knowing whether the

21           numbers in this letter are accurate or reliable?

22                   A.   No.

23                   Q.   Now, you have done a lot of work relating to

24           PBGC in the past you said, correct?

25                   A.   Yes, several cases.

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                       516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 200 of 251



                                                                    Page 199

1                    Q.   Have you ever seen a situation where PBGC

2            insisted on taking a company's last assets in order to

3            fund a pension?

4                    A.   Now, I think general rule -- I am not sure what

5            circumstances this applies.             I think their general rule

6            is if the value of the assets is less than the

7            liabilities that they have some kind of default of taking

8            30 percent of the assets.

9                    Q.   So in this case, you determined that the value

10           of the assets was less than the liabilities, correct?

11                   A.   Yes.

12                   Q.   Did you apply any sort of discount to take into

13           account PBGC's usual conduct?

14                   A.   No.

15                   Q.   Why not?

16                   A.   I didn't think it was appropriate.          And, you

17           know, I noted that notwithstanding they had the lien of

18           30 percent.        There was a term that the remainder of the

19           employee liability in the amount of at this point

20           4 million in accordance with their demand for payment.

21                   Q.   What are you referencing?

22                   A.   A letter dated 2016 from PBGC Eber Brothers

23           Wine and Metro.

24                   Q.   Can you read the bates number on that just for

25           the record?

                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                 516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 201 of 251



                                                                     Page 200

1                    A.     EB00030922.

2                    Q.     And I am not going to make you go through the

3            process of actually giving me your entire binder and

4            making it an exhibit as I think I have the right to do.

5            Instead I am going to ask you, what is in that binder?

6                    A.     As you note in my report, I cite many, many

7            things.       Notwithstanding the 30 percent control premium

8            question.       There is lot of footnotes that cite to a lot

9            of documents.       Some internal documents, some papers, some

10           books.       So what my people do as a regular matter is they

11           put all the citations, the back-up citations behind each

12           page in my report based upon those footnotes.              So for

13           Page 11 there is a bunch of things that I reference.

14                   Q.     That's what has been -- I haven't noted it

15           every time, but just for the record, that has been

16           referenced a few times during this deposition.

17                               MR. RAMSEY:       Fair enough.

18                               MR. BROOK:      I think that is all I've got.

19                               COURT REPORTER:         Who wants a transcript?

20                               Are you each paying for your own?

21                               MR. RAMSEY: Yes.

22                               MR. BROOK: Yes.

23                   (Whereupon the deposition concluded at

24           3:32 p.m.)

25                                    ***

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                   516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 202 of 251



                                                                  Page 201

1            STATE OF NEW YORK
             COUNTY OF MONROE
2
3                    I, Leah Didsbury, a Notary Public in and for the
4            State of New York, do hereby certify:
5                    That the witness whose testimony appears herein
6            before was, before the commencement of his testimony,
7            duly sworn to testify the truth, the whole truth and
8            nothing but the truth; that such testimony was taken
9            pursuant to notice at the time and place herein set
10           forth; that said testimony was taken down in shorthand by
11           me and thereafter under my supervision transcribed into
12           the English language, and I hereby certify the foregoing
13           testimony is a full, true and correct transcription of
14           the shorthand notes so taken.
15           I further certify that I am neither counsel for nor
16           related to any parties to said action, nor in anywise
17           interested in the outcome thereof.
18                      IN WITNESS WHEREOF, I have hereunto subscribed
19           my name on this 6th day of September 2019.
20
21
22
                        <%8393,Signature%>
23                         Leah Didsbury
24
25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 203 of 251



                                                                 Page 202

1
2                    A C K N O W L E D G E M E N T
3
4
5                            I, FRANK TORCHIO, certify
6                that I have read the transcript of my
7                testimony taken under oath on AUGUST 23,
8                2019, and that the transcript is a
9                true, complete and correct record of
10               what was asked, answered and said
11               during this deposition, and that the
12               answers on the record as given by me
13               are true and correct.
14
15                                      _______________________
16                                            FRANK TORCHIO
17
18        Signed and subscribed to
19        before me, this _____ day
20        of __________________, 201_.
21        ________________________
22             Notary Public
23
24
25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 204 of 251



                                                                 Page 203

1                                     ERRATA SHEET
                               VERITEXT LEGAL SOLUTIONS
2                                330 OLD COUNTRY ROAD
                               MINEOLA, NEW YORK 11501
3                                     516-608-2400
4         NAME OF CASE: Kleeberg, et al. v. Eber, et al.
          NAME OF DEPONENT: FRANK TORCHIO
5         DATE OF DEPOSITION: 8/23/2019
6         PAGE       LINE(S)          CHANGE                   REASON
7
8        ____|_________|_________________|_________________
9        ____|_________|_________________|_________________
10       ____|_________|_________________|_________________
11       ____|_________|_________________|_________________
12       ____|_________|_________________|_________________
13       ____|_________|_________________|_________________
14       ____|_________|_________________|_________________
15       ____|_________|_________________|_________________
16       ____|_________|_________________|_________________
17       ____|_________|_________________|_________________
18       ____|_________|_________________|_________________
19       ____|_________|_________________|_________________
20       ____|_________|_________________|_________________
21                                                ______________________
                                                      FRANK TORCHIO
22
          SUBSCRIBED AND SWORN TO BEFORE ME
23        THIS___DAY OF ____________, 20__.
24
          _____________________                  _____________________
25        (NOTARY PUBLIC)                        MY COMMISSION EXPIRES:

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 205 of 251


[& - 5-200]                                                                      Page 1

          &              44:9 160:2 161:6       191:2                23rd 1:20
 & 1:13,13,14,15         161:25 164:17,21     201 202:20             25 43:16 44:2,10
   1:15 2:2,6,17         164:22 165:9         2010 94:8 101:23         157:17 169:22,25
                         173:4                  107:12 138:22        26 94:7
           1
                       16 2:11 3:10,19          139:10 140:9         27 10:16,23 13:13
 1 70:3 92:16            157:17                 141:6,6,9,24 142:2     14:4
 1.8 43:22             174 3:20                 142:13               28 165:22
 10 3:20 10:22 19:7    19 17:15,18 22:23      2011 10:18 14:5        299,000 139:2
   19:8,14 20:4        1900 2:15                138:24 141:24                 3
   22:12,14 48:20      194 3:14                 142:2,13,23 187:4
   101:22 105:10                                                     3.66 146:18
                       1970s 40:23            2012 10:18 11:5
   178:4,5                                                           3.8 72:25
                                 2              13:10 14:5 17:13
 100 2:3 49:10                                                       30 3:11 9:15 55:13
                                                21:14 23:14 59:22
   89:16               2 139:9                                         126:7 173:23
                                                59:25 60:2 63:13
 100,000 189:23        2,800 19:5,6,8                                  199:8,18 200:7
                                                66:4,6,12 70:6
 10007 2:4             2.3 138:22                                    300 1:19
                                                76:1,3 83:12
 11 200:13             20 28:24 35:9                                 31 1:19 17:7
                                                107:11,25 109:23
 11501 203:2             203:23                                      320 2:7
                                                111:18 113:20
 12 63:7               20.4 25:19                                    330 203:2
                                                138:4,7,16 139:1
 12.5 99:4             2003 174:15                                   350,000 187:3
                                                139:12,16 140:15
 120,000 139:11        2004 174:16,19                                350,001 187:8
                                                140:19 141:25
 126 3:9 8:22 10:14      175:6,8                                     36 186:22
                                                142:3,13,23
   43:22               2005 107:1,7,8                                36.5 142:13
                                                143:22 145:7
 127 3:10 16:8           160:15 174:13,21                            362,000 41:14
                                                156:16,17 157:13
   17:15                 192:21                                      3:32 200:24
                                                176:1,3,25 184:4
 128 3:11 30:20,21     2006 153:9                                             4
                                                186:20 191:25
 129 3:12 41:25        2007 22:1 138:15
                                                192:20 197:21        4 70:18 199:20
   42:2,3                138:17,19,24,25
                                                198:4                4.5 43:24 44:9,10
 130 3:13 80:21,25       139:8,16 140:25
                                              2013 142:18              173:19
   81:4,22               141:2,7,11,22
                                              2015 138:8 190:3       4.6 145:19
 131 3:14 194:19,22      142:22 156:16
                                              2016 138:8 199:22      40 18:24,25 19:7
 14 19:17 21:3         2008 42:8 138:20
                                              2018 17:7 18:23          20:3 43:17,23
   88:25 145:7 177:8     139:3,8 140:25
                                                19:17 23:10,17,20    40,000 189:19
   187:7                 141:7,11,23
                                                26:2 194:22          400,000 189:19,22
 140,000 138:20          142:18,22 183:8
                                                196:25 198:2         41 3:12
   141:2                 191:2
                                              2019 1:20 201:19       45 3:19 145:6
 14202 2:7             2008/2009 138:6
                                                202:8                         5
 14604 2:16            2009 129:13
                                              21.6 106:18 107:2      5 185:24 187:7
 14614 2:12              138:21,22 139:9
                                                192:22                 195:20
 15 19:17 20:8           139:12,18,21
                                              23 70:6 143:22         5-200 3:3
   22:14 43:16 44:2      140:15,19,22
                                                202:7
                         141:4,5,8,23 143:2
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 206 of 251


[50 - advice]                                                                  Page 2

 50 2:7 15:3 138:14   ability 111:7           52:11,15,24 53:3,6   active 116:16
 516-608-2400           113:12 163:9          54:2,7,18 55:1,21    actual 6:15 37:8
   203:3                166:22 169:3          56:2,3,12,21 57:3      42:13 83:23,23
 57 160:6             able 53:3 108:16        62:1 153:1 170:11      88:20 106:4
          6             118:18 179:16         179:25                 113:12 124:24
                        194:16              accounts 30:7            178:16,23 179:25
 6 145:9
                      absent 42:20          accreting 170:14         181:25 187:21
 600,00 157:5,10
                      absolutely 33:10      accrual 52:2           actuarial 196:13
 600,000 156:10,15
                        85:7 88:7           accrue 53:24             198:8
 620 2:11,11
                      absurd 12:6,8,19        180:20               actuarially 195:23
 65 129:14
                      absurdity 12:16       accrued 187:10         actuaries 197:6
 656,000 138:19
                      academic 174:1        accumulative 45:1      actuary 197:5
   141:2
                      accelerated 53:1        48:21                add 45:25 46:11
 687,000 138:25
                      accept 56:15          accuracy 11:7,17       added 44:9,10
 6th 201:19
                      acceptance 143:23     accurate 96:10         addition 48:2
          7           accepted 37:16          105:6 144:5            77:13 106:13
 7 185:1,13             88:15,17              198:21                 130:5
 7.1 160:19           access 19:3 58:12     accurately 23:23       additional 48:20
 7.1. 160:6           accommodate           acquire 75:1 92:23       108:6 109:13,19
 7.5 41:10,13           45:6                  94:13 95:19            130:16 158:19
 700,000 106:17       accomplish 68:15        111:24 152:6         addressed 17:3
 73 80:25             accomplished          acquired 149:11        addresses 28:25
 74 81:3,5              119:22                149:18 175:17        adhere 127:15
 79 146:18            accomplishing           178:16               adhered 45:5 48:9
          8             164:24              acquiring 72:15        adjust 42:13 53:4
 8 3:9                account 20:15,18        90:10 93:11 119:8      61:7 88:8 90:17
 8/23/2019 203:5        26:21 42:8 46:14      162:18                 124:4
 80 3:13                47:3 49:14 54:19    acquisition 1:14       adjusted 45:22
 8393 201:22            54:20 68:1,3          107:2 109:3,18         88:13
 85 163:14              75:25 82:12           160:14 173:16        adjusting 46:7
 8th 2:3                107:19 110:8          174:13 177:2,11      adjustment 102:8
                        127:5 137:19          179:8 180:2            107:21 180:9,11
          9
                        183:3 187:9 196:3     192:22               adjustments 158:8
 9 10:14 153:8          199:13              acquisitions 68:3        158:8,18,20
 90s 188:17           accountant 7:17         174:2                admissibility
 920,000 138:22       accountants 51:3      act 31:23                18:16
 9:30 1:20              53:12 56:7 62:9     acting 68:17           advantage 149:25
          a           accounted 78:20       action 64:4 144:20       150:5
 a.m. 1:20              109:14                201:16               adverse 167:10
 abdomen 113:24       accounting 7:15       actions 13:16 39:6     advice 135:5
                        7:18 51:25 52:2,4     60:9

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 207 of 251


[affairs - applied]                                                             Page 3

 affairs 107:10,11      ahead 8:24 11:10      amortized 53:9          196:12,14,15
 affect 15:7 25:2         12:2 16:25 18:3     amortizes 55:6          198:2,8
   38:1 46:20 52:11       33:17 34:4,16       amount 18:25          analysists 54:24
   53:18,20 56:21         35:2 37:20 39:16      39:24,24 40:4,5     analyzing 70:17
   57:9,13 76:25          40:10 48:6 56:19      41:17 52:13 62:24   annual 20:9
   77:20 85:17 91:10      56:24 59:19 60:17     67:16,18 68:15      answer 7:18 29:2
   91:15 96:18 97:21      67:12 72:19 73:2      72:15 74:7 79:13      40:24 47:25 56:6
   100:21 102:1           75:4 87:11 100:16     89:8 94:17 105:8      58:5 67:13 87:11
   103:18 113:1           105:2 112:16          107:13 173:9          89:13 93:5 98:20
   119:9 131:21           156:12 163:12         177:4,10,21 178:3     103:9 105:3
   132:13 147:15,19       167:16 169:18         178:18,19 179:25      131:25 173:20
   147:20,21 148:1,5      172:16 175:19         180:18 182:2        answered 26:18
   148:11,12 153:22       194:11                189:12,16 195:15      26:18 96:21
   154:6 155:15         al 203:4,4              195:20,22 197:25      106:22 147:12
   161:15 163:11        alcohol 133:5,9,10      199:19                202:10
   169:3,16 170:6       alcoholic 107:16      amounts 41:2 64:8     answers 53:5 56:3
   173:11 175:17        alexbay 1:9 5:25      analogize 42:23         150:6 202:12
   176:10,11,21           27:14 33:5 35:16    analogy 42:25         anticipate 80:13
   177:11 178:7           41:3,4 68:24        analyses 85:23        anybody 126:7
   186:7 187:22           74:24 77:4 83:12    analysis 10:11          162:8
 affidavit 11:2,9         111:25 113:23         13:3,5 18:4 20:6    anymore 33:24
   13:24,24 14:7          115:4,11,17,18,20     20:11 21:6 24:1,3   anyway 89:11
   129:2,20 145:7         136:3                 24:24 26:1 29:6       158:17 185:19
 aggressive 13:15       alexbay's 143:23        30:23 34:12,15,21   anyways 147:4
   20:1 137:13          algebraic 20:22         41:3 43:11 48:10    anywise 201:16
 ago 21:4 103:3         alliance 180:17         50:6 53:18 55:8     apparent 35:13
   189:9                allocated 177:10        61:4 62:2 64:14     appear 90:1 170:9
 agree 4:9,12 28:15     allocation 47:8         65:25 70:19 75:3      187:20
   35:7,11,21 36:4,10   allowed 58:8            76:14,25 77:20,22   appearance 97:3
   39:12 44:16 51:21      110:19 163:23         78:1,15 79:7        appearances 2:1
   68:12 69:2 72:21     allowing 168:12         84:13 87:13,14      appearing 2:4,8
   102:18 116:8         allows 36:13 72:2       88:19 103:25          2:13,17
   157:25 163:22          103:13                109:11 135:11,22    appears 20:1,11
   182:18               alongside 198:11        140:19 143:12,16      187:16 196:21
 agreed 28:4 72:10      alter 82:14 135:8       143:16,21 144:24      201:5
 agreeing 51:14         alternative 95:17       145:1 147:2,16,19   applicable 181:9
 agreement 15:12          96:1 193:23           154:18,21 156:14    applied 44:13 48:9
   33:16,21,23 83:15    amendments              157:10 171:4          52:4 60:23 86:10
   160:24 161:1           88:25                 173:12,22 177:12      107:19 176:3
   162:2 163:23,25      amortization            182:22 184:10         193:9
   166:15 181:14          54:11                 190:17,19 196:2,8

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 208 of 251


[applies - authorship]                                                           Page 4

 applies 29:6            argue 68:23             135:17 142:11       assisted 15:23
   165:18 199:5          arm 37:13 89:22         148:13              associate 188:18
 apply 34:15 46:22         91:11,18 92:14      assessed 148:6        associated 14:25
   46:23 47:13,18          95:10               assessing 23:25         165:9 170:24
   60:3 118:15 162:8     arm's 37:18 90:1        63:6 110:19,22        177:5 183:20
   163:18 165:10           91:21 92:1,5,20       111:6,10 180:15     associates 2:2
   175:25 176:25           93:1 95:7 96:7,19   assessment 7:25       assume 56:9 112:5
   178:2,10 192:20         98:25 100:22          8:9 18:18 22:8        161:3,6 163:8
   193:7 194:6             102:2,15,21           25:2 82:7 91:10     assumed 153:5
   199:12                  103:24 104:5,14       100:21 102:1,10     assuming 164:5,19
 applying 42:9             104:21 145:23         103:13 121:11         168:23
   46:25 178:15            157:19 158:1,4,17     147:10              assumption 58:22
 appraisal 37:12           187:24              asset 6:25 7:2          147:5
   39:6 60:8 110:13      arrangements            35:20,21,23 39:22   attached 85:13
 appreciate 194:15         171:12                58:13,21 69:20        171:6
 appreciated             arrive 86:3 106:11      70:9,22,23,24       attempt 11:6
   159:11                  175:23 192:6          97:14,22 99:12,18     42:19 108:24
 approach 12:25          article 1:19 131:8      109:6 116:4           143:12 144:4
   17:23,25 62:9         ascribe 50:21           146:17 167:18         149:12 166:8
   68:20 194:16          ascribed 106:1        assets 6:24 7:11      attempted 135:13
 appropriate 17:11       aside 23:19 53:7        28:20 30:12 31:3      191:16
   45:2 46:22 48:7       asked 18:4 19:1         31:4 35:1 39:15     attempting 14:22
   53:25 80:1 87:1         26:2 29:3 65:12       40:4,5,8 41:14      attention 27:9
   104:19,24 183:24        66:3,7 69:14 70:3     60:4 71:11 74:12      28:24 129:14
   184:7 199:16            125:13,14,16,20       74:21 78:22 79:4      145:8 146:15
 approval 60:13,15         126:1,2 189:18        80:6,14,18 82:24      186:22
   60:19                   193:19 202:10         83:7 84:25 85:13    attorney 91:12
 approved 165:23         asking 8:15 10:10       100:10,24 101:3       95:3
 approximate               18:8 34:7 38:3,6      113:16 114:11,18    attorneys 8:1,13
   25:15                   56:2,3 92:2 96:11     115:2,7 118:18        8:16 10:25 64:23
 approximately             96:13 108:10,22       119:18 147:18       attribute 79:11
   19:5 41:7 189:13        110:15,17 123:19      148:5 157:1 173:1   atypical 158:22
 approximation             125:12 139:3          173:11 177:14,15    auditor's 10:23
   174:6                   142:6 149:15          177:17,19,22,25     audrey 1:5
 april 174:21              169:20 176:8          178:3 186:23        august 1:20 202:7
 arcade 2:11               178:14 195:21         187:8 196:4 199:2   australian 124:10
 area 56:11 65:13        aspect 88:7             199:6,8,10          author 45:13
   152:8                 asses 144:4           assign 164:18         authoritative
 areas 22:16 55:22       assess 7:11 8:10      assignment 25:4         194:5
 arguably 56:19            48:7 54:17 71:23    assistant 190:2       authorship 95:3
                           110:6 111:9

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 209 of 251


[available - beyond]                                                            Page 5

 available 17:21       bank 1:15 2:17          176:15 181:25       belonging 82:18
   58:20 59:8 61:6      40:9,10              bates 199:24          belongs 73:21
   105:6 174:24        banker 123:20         bausch 1:19 2:15      benderson 64:1
   197:9 198:3          137:16               beach 11:3 33:7,8       66:24
 average 19:15,23      bankers 122:15          63:25 64:1,13       beneficiaries 6:12
   20:18 24:19          126:9                  65:3,4 66:21 67:6     71:20 72:4 150:16
 avoid 185:24          bankruptcy 36:8         72:23 79:13 80:12     150:19 151:3
 aware 14:24 15:4       152:11,11,15           83:10,13,14         beneficiary 6:21
   21:10 33:3 75:6      196:16               bear 137:20             6:22
   77:4,7 90:20 91:5   banks 41:15           bearing 193:3,5       benefit 31:24 33:8
   109:5 110:11,17      136:12,18            bears 151:20            34:24 35:3 92:25
   111:17 133:16       barriers 128:23       becoming 157:7          93:6 130:7
   160:1 193:25         129:3,7,9            beer 123:12,21        benefits 53:23
 awful 73:17           base 44:13 45:22        125:7,22 132:10       54:5
 awfully 142:23         47:13,19 104:25        132:16,17,19,20     berneil 174:4
           b           based 17:20 22:24       132:22              best 30:8 58:7
                        23:2 25:25 37:8      beg 17:14               59:11 103:9 120:2
 b 9:2,2 10:24
                        37:11 42:7 43:7      began 140:10            120:5,6,16 122:19
   13:13
                        46:11,25 47:2          179:3                 147:11 149:3
 back 13:9 18:20
                        49:5 59:17,18        beginning 142:14        157:20 158:1
   22:1 38:20 39:11
                        83:22 84:1,2,7       behalf 81:6             183:5
   52:8 55:3 75:5
                        95:5 96:4 102:23     behavior 137:15       better 48:22 56:14
   76:3 78:9 89:14
                        103:20 104:22        belief 126:8 191:4      70:14 95:5,22
   98:6 100:4,13
                        117:23 120:14        believe 6:20 9:1        116:21 118:9,21
   101:9,18 121:13
                        122:1 128:12           11:2 14:6 15:13       121:10 124:23
   138:23 142:4
                        131:1 132:4            18:22,24 44:15        134:8 137:22
   149:17 160:11
                        135:13 142:17          93:24,25 104:18       141:16
   166:17,20 174:12
                        145:20 161:10          104:24 108:17       beverage 105:9
   177:24 179:21
                        178:17 179:23          116:23 117:1          107:1
   181:2 188:17
                        180:5,9 182:14         123:12 126:25       beverages 107:3,6
   200:11
                        184:2,11,15 186:8      127:2 163:19          107:16 108:4
 background 13:6
                        191:3,14 192:16        182:20                109:8 120:2
   13:7,11
                        195:23 198:3         believed 57:20          121:12 123:10
 backwards 46:5
                        200:12                 66:1,10 73:6          178:1 180:5
 bad 139:13,13,13
                       basically 13:7 14:7     74:25 116:11        beyond 10:4 65:13
 baked 137:23
                        51:7 53:22 131:2       150:4 179:7 195:8     76:20 93:4 100:20
 balance 78:18
                        161:17               believes 116:11         114:20,22 118:23
   97:14 99:23,25
                       basing 49:21            135:22                152:18 154:8
   170:4 177:6,23
                       basis 13:8 24:12      believing 79:9          170:14 186:12
   196:22,23
                        24:13 65:23 79:9     belonged 82:7,10        197:21,21
 ballpark 189:23
                        79:12 104:20

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 210 of 251


[bidder - calihanlaw.com]                                                        Page 6

 bidder 167:5          bought 21:3 74:10     brook 2:2,3 3:3        buyer 8:9 59:8
 big 36:21 55:14         74:12,25 167:18       4:7 5:1 67:10          68:16 73:13 74:10
   107:25 119:1          169:6                 200:18,22              74:18,24 75:6
   138:5 140:22        bouncing 139:5        bros 1:13,14             84:12 93:8,10
   141:6,19,19,22,23     141:17,18 142:7,8   brothers 1:13            97:25 116:11
   141:24              bound 163:24            14:11 15:17 27:12      157:20 163:15,18
 biggest 5:11 14:11    bowman 89:15            41:9,11 70:5           168:1 169:6,14
 billed 189:15           90:21 94:4,9          71:15 81:7,14        buyer's 68:5
 billions 51:17          96:17 97:8 100:9      82:1,6 83:15         buyers 27:6
   106:24                100:17,23 102:2       131:18 133:21          128:17 162:14
 binder 200:3,5          103:17 104:19         148:18 156:11,15     buying 92:17
 binding 165:23          144:7 145:20,25       157:2,3,6,11 184:2     133:7,9 162:9
 bit 18:19 41:2,10       146:4,8,11 186:25     184:13,17 186:8        164:21
   68:19 90:13 120:1     187:23 188:5          187:5,6 188:9        buys 162:3
   137:8 160:13          192:4                 190:16 199:22        bypass 171:9
   191:22              boy 9:2 40:16         bruner 3:19 45:10      bypassing 112:10
 black 56:4,6            85:13,13              45:13 58:18                    c
 blame 190:4,6,7       bracket 19:7 20:4     budget 61:17,18
                                                                    c 2:3 10:24 202:2
 blank 94:17             20:5                buffalo 2:7
                                                                    c1 45:9
 blinder 140:24        bradley 174:3         building 2:11
                                                                    c4 108:5,14
 blinders 80:16        brand 123:15          builds 70:19
                                                                    calculate 197:17
 block 159:20            139:23              bunch 200:13
                                                                    calculated 43:23
   162:4               breach 32:5           burning 127:2
                                                                      44:24 45:8 46:4
 blow 51:18            break 47:8 85:19      business 14:8,24
                                                                    calculating 7:20
 board 167:1             119:23 160:8          21:20 25:6,7,11
                                                                      46:10
 board's 27:12         breaking 118:11         41:18 115:22
                                                                    calculation 43:15
 bona 88:17,18,22      brian 2:3 14:2          116:16 117:7
                                                                      45:19 48:14 49:19
   89:2,7,10             80:20 108:8 142:6     122:10 125:6,13
                                                                      54:10 178:24
 bonafide 169:15       bridge 89:15            125:14 129:10,12
                                                                    calculations
 bondholders 32:9        90:21 94:4,9          131:6,8 134:19,25
                                                                      103:19 184:1
   171:21                96:17 97:8 100:9      135:6,23 136:4,13
                                                                      195:10 197:6
 bonus 112:22            100:17,22 102:2       140:11 143:13
                                                                    calihan 2:10,10
 book 177:17,18          103:16,20 104:19      162:21 166:4,16
                                                                      14:2 34:6 41:21
   194:6 196:7           144:7 145:20,25       167:10,15 172:24
                                                                      73:9 82:9 106:7
 books 74:11 99:19       146:3,7,11 186:25     184:6 185:16
                                                                      108:8,13 117:25
   177:21 200:10         187:23 188:5        businesses 25:11
                                                                      149:23 150:2
 borrow 99:10            192:4                 100:18
                                                                      153:16 154:7
 borrowing 99:3,13     brielle 194:15        buy 92:18,24
                                                                      169:9
 borrows 99:8          bring 132:8             93:21 96:6,12
                                                                    calihanlaw.com
 bothered 16:23        broader 103:22          97:1 167:6
                                                                      2:12

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 211 of 251


[call - claimants]                                                              Page 7

 call 29:16 76:16        156:8 157:18           82:21 85:10 103:1   charge 167:23
   156:25 171:2          162:15 166:25          137:15 147:10         181:1,2
   172:3 179:22          167:8 168:23           158:3 159:11        chart 6:18,23
   195:4,5 198:1         171:15 188:17,19       172:17                34:14,14 45:1
 called 20:25 36:21      188:24 189:5,14      certainty 49:10         72:23 76:19
   58:15 73:18           190:15 191:2,5,14    certification 4:20    charts 32:21
   157:19 179:6          192:2 193:12         certify 201:4,12      check 18:19 20:1
   190:16                195:19 199:9           201:15 202:5          20:25 21:5 24:8
 canandaigua 1:15        203:4                chain 28:19 69:6        24:14,16,22 25:25
   2:17                cases 58:10 60:8         71:21 77:22 86:12     43:22 44:4 46:7
 cap 51:17 107:13        67:21 149:4,6,17       133:18                106:10 107:7
 capable 36:9            150:3,3 191:6,8,9    challenged 6:9          197:3
 capital 54:21,22        191:12 198:25          33:15               checks 106:3
   70:4 98:17,19       cash 28:17 39:24       chance 27:23          choice 52:11 53:17
   108:18,21,22,24       40:9,10,17,21          121:6 160:18          53:19
   150:20 158:13         41:17 54:17,18       chancy 121:10         choices 53:3,6
 capitalization          55:1 60:25,25        change 32:23 38:4       56:12
   122:8 183:19          61:1,3,4,5,5 97:13     44:19,24 48:1       choose 22:5
 capitalized 53:10       97:15,19,22 98:2,4     57:4 68:16 82:6     church 2:3
   53:22 54:9            102:19 134:12,13       83:11 106:21        circumstance
 care 34:10              135:14 176:23          107:20 112:20         93:19 112:13
 carol 115:21            192:15                 125:9,10 136:7      circumstances
 carrot 32:8           catastrophe              172:25 175:14,15      13:22 20:15 25:14
 carrying 129:6          127:13                 181:15,24 195:24      36:22 58:6 60:6
 case 6:9 8:8,14,17    category 19:10           203:6                 118:14 120:15,17
   9:25 10:1,1 13:22   causation 190:18       changed 6:14            134:15 135:21
   15:21 18:6,11,12    cause 40:16 130:3        52:16 134:24          158:12 199:5
   22:15,23 24:7         180:3,4 185:14       changes 18:15         cisco 183:17
   29:19 33:14 36:19   caused 38:4 90:13        30:2 50:20 60:14    citation 157:18
   36:21 37:17 38:18   causes 88:12 89:23       140:14 143:13         174:11
   39:5 59:13 61:8       180:18               changing 135:6        citations 3:20
   63:7 65:2 68:9,10   caveat 35:24           characteristics         67:18 200:11,11
   73:18 74:9,22,24    cents 81:10              108:1 121:4 122:1   cite 66:25 200:6,8
   75:14 76:1,11       ceo 156:11               122:5,23,24 127:5   cited 67:10,15
   97:8 98:11 99:12    certain 11:4 42:15       127:18 159:1        citing 67:16
   110:5,22,25           87:17 112:21           171:3 183:15        civil 1:19 4:12
   119:17 128:3        certainly 11:11          184:6               claim 36:24
   131:10 136:19         22:10 24:1 25:5      characterization      claimant 30:12,15
   138:1 149:8,16        34:17 37:16 53:19      51:15                 36:14 151:19
   150:16 151:16         61:13 66:14 72:12    characterized         claimants 31:11
   152:15 154:25         77:12,18 80:8          92:4                  152:13

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 212 of 251


[claims - company]                                                             Page 8

 claims 29:7 32:18    combination 86:2       communicating          80:18 82:19,23,23
   32:18 33:2 149:7   combine 115:2            185:4                84:12 85:9,12
   169:23               116:2,3 118:18       comp 123:6             86:10 88:5 90:3
 class 64:4           combined 43:16           179:24 186:8         92:23 97:14,17,18
 classification         44:3                 companies 7:6,7        97:18 98:7,8,8
   121:23             combining 114:11         19:3,4,5,6,8,14,15   99:3,8,9,10,13,13
 clause 112:20          114:18 119:2,8         20:19 21:6,8,10,15   99:15,17,22
 clear 28:8 35:15       130:18                 22:6 24:18,23,25     101:14 102:20
   43:4 52:3 57:24    come 5:10 11:13          25:11,25 26:5,11     106:17 109:9
   68:9 75:2 83:21      42:19,20 56:14         26:12,15,22 52:2     110:2,3,12,19
   84:21 103:15         88:4 116:7 118:18      53:1,3 60:9 61:14    111:7 113:7,12,13
   118:13 170:8         119:2 124:6,10         61:16 63:1 78:18     113:14,16,17,25
   191:13 198:6         132:20 133:6           82:2 86:21 91:3      113:25 114:3,12
 clearly 82:23          135:19 162:12          91:13 109:15         114:17,21 115:1
   135:4 151:12         167:5 169:11           115:22 121:21,25     116:12,21 117:4
 client 91:12 92:23     179:24 187:2           123:3,5 126:6        117:10,15,22
   93:1,12 191:4      comes 38:24 99:22        127:2 132:15         120:20,22 121:1,2
 client's 16:11         113:11 114:11          134:5 153:19         121:5,11,20 122:2
 clients 191:4          127:25 133:5           160:23 163:21        122:3,7,9,18,22
 close 101:24           137:8 173:14           180:18 182:22        123:21,22 124:8
   107:13,14 120:18   comfort 181:7            183:1,21,23          124:25 126:11,12
   123:3 132:20       comfortable 89:17        186:17               126:14,16,25
   172:21 179:25        89:20                company 1:15           127:1,1 130:23
   184:13 186:15      coming 52:2 149:8        2:17 5:18 7:1,2      131:19 134:9,10
 closed 150:13          173:18                 8:5,6,10 20:16       134:20,23 135:9
   174:21             command 71:22            22:8,11,13,18,21     135:11 138:2
 closely 185:16       commenced                23:11,20,23 25:1     140:9 146:13
 closer 106:25          150:13                 25:20 26:6,15,20     148:23,25 149:4
   107:3              commencement             26:24 27:6 29:8      149:11,18 151:4
 closest 54:18,25       201:6                  29:21 30:3,16        151:21,25 152:4,5
   158:17             commencing 1:20          31:6,9,9 33:21       152:6 153:25
 coal 126:18,21       commercially             34:1 36:1,20 37:1    154:16,21 155:5,7
   127:2,13             69:13 143:24           37:23 38:1,16        157:13 158:12
 code 121:18,19,19      192:2                  39:14,23 40:3        162:17 163:10
   121:21,22,24,25    commission               41:15,19,20 47:20    164:22,23 165:23
 coincidence            203:25                 52:6,11,20,24,25     166:5,7,11,23
   105:19,23,24       committed 12:23          53:12 55:3,5,6       167:5,6 170:1
 cola 183:18          common 37:4,5,12         57:5,17 58:13,21     171:19,23 172:1
 colin 2:6              45:23 149:6            61:18 64:25 65:1     172:18 173:10,12
 collusion 102:18       150:25 170:15          66:19,20 68:11       173:15 176:9,11
                        171:1,5,7,13,24,25     72:10 73:19,21       177:11 178:6,16

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 213 of 251


[company - consent]                                                               Page 9

   178:18,22 179:15       176:23              concludes 104:4          24:20 25:16 28:15
   180:20 183:4,6,8,9   complexities 55:23      154:25                 28:18,21 34:25
   183:21 184:5,17      complicated 32:17     conclusion 28:6,9        35:23 42:20 59:15
   185:9 186:14,15      comply 163:20           34:8 64:21 69:6        69:5,17,20,22 70:1
   187:17,20 192:5      complying 161:7         83:18,22 100:12        70:9,15,24 71:1,5
 company's 99:18        component 63:21         103:14 110:16          71:9,11 74:13
   101:5 192:5          components 38:25        140:25 165:16          77:8,15,22,24,25
   196:22 199:2           126:21                180:13                 78:14,19,21 79:2,2
 comparability          compound 20:9         conclusions 28:9         85:23 86:11,19
   22:16 121:15         compounded              83:11 155:11           94:16 95:18 96:2
 comparable 22:16         19:13,23            condition 123:7          98:13 105:21,25
   105:17 120:24        comprehensive         conditions 89:9          106:5 107:11,15
   121:5,15 122:15        24:1 26:1             107:20 163:16          107:22 112:9,10
   122:16 123:17,20     comps 120:25          conduct 7:15 11:6        112:14,18 113:3,6
   123:24 124:13,14       184:21 186:11         11:19 49:8 152:25      113:11,17 116:4
   126:6 127:3          compulsion 68:17        155:5 157:10           116:19 117:10
   179:23 182:21          92:18,19              199:13                 118:16 119:2,3,9
   184:17 185:23        computed 47:23        conducted 103:23         124:9,15,17 125:6
 comparables 22:3       concealed 168:24        146:4 156:14           128:4,19 129:13
   22:4 120:23,23       conceivable 34:23     conducting 7:10          129:20,22,25
   124:22,24 185:5      concept 50:25           110:4                  130:8,12,21 132:6
   185:15,23              51:8,22 53:8        conference 195:4         138:1 139:21
 compare 24:20            114:5 177:1           195:5                  143:18 145:19
 compared 162:10        concern 7:13 36:1     confession 81:6,13       146:17 147:21
 compartments             39:14,22 40:4         81:25                  148:17 152:16
   82:12 85:16            89:24 99:22         confident 74:6           157:7 161:25
 compensate 102:4         103:10 107:17       conflict 44:23           167:9 172:23
 compensation             163:10              confused 178:10          176:20 177:5
   103:17               concerned 11:3        confusing 35:4           178:12 180:2
 competition              89:21 90:3 103:2    conglomerate 8:16        181:22 182:18
   117:19 118:7           103:3 159:5         conjunctively            183:17 185:1
 competitive 13:15      concerning 27:11        132:17                 186:4 191:24
   130:21                 129:3               connected 56:16        connecticut's
 competitors 13:16      conclude 65:5           185:16                 10:17 130:22
   128:23 129:8           84:22 96:13,15      connecticut 1:14       connection 15:20
 complaint 63:24          103:23 104:3          5:18 6:14 7:3,3,24     43:2 76:10 109:2
   159:8                  117:22 119:7          7:24 13:14 14:1        156:8 191:25
 complete 109:5         concluded 128:12        14:14,15,18,22,25    consecutive 45:1
   134:19 202:9           150:17 154:15         15:3 17:7,22         consent 27:13
 completely 119:16        155:10 200:23         19:21 20:2 21:3        165:24
   129:23,25 176:16                             21:25 22:25 23:7

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 214 of 251


[consenting - correctly]                                                        Page 10

 consenting 34:24        135:3                 110:1,3,14 112:6       156:4,9 187:5
 consequently 54:3     consultant's 135:5      112:10,14,20         corporation 31:1
   67:25 119:1         consultants             114:6,8,10,10,23       31:2 81:18,20
   177:20                102:13                114:24 115:1,12        82:1 171:9 183:17
 conservative          consulting 15:12        115:14,23 116:1,7    corporations
   50:19 88:4 180:15     25:8 91:16 157:5      116:10 118:14,17       172:14
 consider 12:16,19     contact 195:1           118:24 119:1,8       correct 5:3,4,21
   21:2 24:6 25:9,12   contained 150:23        127:12,21 163:1        7:6 8:18,20 9:10
   38:9 75:19 76:20      150:23                164:21 165:4,8         9:19 11:16 14:15
   82:25 87:19 89:7    contains 149:9          166:10,16,21           17:3,24 18:7 23:1
   93:1 104:6 105:1    contemporaneous         167:3,6,7 172:25       23:8,12,17 26:7
   136:14,22 144:23      90:11 195:7           173:24 182:1,3,8,9     31:21 33:12 35:16
   146:25 155:22       contention 39:7         182:12,18,19           35:17,21 37:23
   160:14 162:7          63:3                  200:7                  39:1,15 40:1,6
   167:14 174:14       contested 144:20      controlled 109:16        41:5 43:12,14,17
   176:1 193:22          150:11                111:2,7,9,11,12,15     46:13 47:8,13
 consideration 51:9    context 110:18        controlling 73:16        49:4,5 55:9 61:10
   127:22 136:1          136:24 145:11         113:6 118:15           63:13 66:9 68:25
   174:20                146:7 185:14        controls 113:9           69:13 83:24 84:3
 considered 24:9       contingency 112:8     conversation             85:24 86:8,15
   184:17              contingent 61:23        175:13                 103:15 112:20
 considering             62:3,7 63:4 79:24   conversations 9:7        116:16 127:8
   109:22 152:18         80:2 148:6 197:17     10:2,7,25 15:24        134:9 138:2,11
 consistent 19:19      continual 22:14         16:4                   143:25 145:21
   69:3 77:9 129:17    continue 36:16        convert 151:12,17        146:20 152:23
   130:15 147:6        continues 113:8       convertibility           156:7 162:14
   153:19 173:6        contract 53:11,14       171:4                  164:7 166:25
   174:10                55:4 119:15 170:7   convertible 151:13       168:10 169:22
 consistently 55:22      171:18,25 180:25    convey 166:21            172:1,8 177:2
   138:3               contracts 55:23       conveyance 73:25         179:13 180:8,12
 consolidate 73:19       112:21 171:19,19      77:11 79:14,25         182:3,9 191:15
 constellation           171:20,20,22          80:7 83:4              192:10 197:11
   186:18                172:4,5             convince 38:12           198:8,12,24
 constitute 89:3       contractual 56:17       104:12                 199:10 201:13
   92:20 115:13        contradict 76:5       copying 94:7             202:9,13
   155:5                 147:4,9             cornell 58:18          corrected 48:4
 constitutes 114:6     contradicted          corp 1:14,14 33:9      correcting 48:3
   155:20                147:3                 35:19 81:7,14        correction 43:12
 construct 181:13      contrary 180:7          82:6 148:18          corrections 43:7
 consultant 15:5       control 42:23 43:2    corporate 148:20       correctly 30:25
   91:1,2,2,8 134:24     109:21,23,24          155:4,14,24,25,25      50:14 153:2

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 215 of 251


[cost - depends]                                                              Page 11

 cost 53:22,25 54:3      168:17                69:11,14,15 79:16   decision 27:13
 costly 127:16         creates 97:3 115:3      94:9 178:6 192:3      68:5 160:14
 couched 66:13         creature 171:17         197:10 203:5          176:10
 counsel 3:6 4:18      credentials 194:8     dated 94:7 145:7      decisions 56:21
   65:17,18 201:15     credit 99:9 151:4       199:22                113:6,11 165:22
 counterclaim          creditor 32:14        dates 105:11            166:4
   64:16                 79:24 148:24        day 1:20 79:19        declared 143:22
 country 203:2           149:12 151:16,18      80:5 100:3 166:16   declines 29:13,14
 counts 78:16            151:24 152:4,5        166:16 201:19       declining 30:13
   97:15               creditors 33:4          202:19 203:23         138:17
 county 201:1            147:19 148:17       days 17:10 94:8,8     deduction 107:19
 couple 17:1 28:8        151:11              de 30:11,15 102:18    deemed 69:12
   44:22 63:14 108:3   credits 133:24          115:9 151:18          127:3 169:1 192:1
   124:15                134:1                 159:21              default 152:10
 course 23:14          criteria 21:18        deal 53:21 100:22       199:7
   125:24 135:9        criticism 17:9          102:11,17 157:4     defendant 81:17
   158:9 172:24        critique 98:22        dealing 45:7 49:18    defendants 1:11
   181:9 185:12        cross 104:15          dealt 133:16            1:17 2:8
   189:3                 127:19              debella 3:13          define 51:7 121:22
 courses 68:2          crowe 137:11          debt 29:8 30:11,15    defined 171:24
 court 1:1 4:1,4       curious 26:3 28:25      32:1,11,19,20,21      172:1
   5:13 13:2 37:6        35:7                  32:22,25 33:1       definitely 101:14
   69:13 132:9         current 25:15           34:15,16 36:13      definition 51:4
   143:22 144:5,8,9      94:12 95:18 192:6     40:20 41:4,8,13       75:24 147:7,7
   144:12,13,14,22     currently 195:22        72:8,11,25 74:25    definitive 119:14
   144:24 147:25       customer 132:21         82:18 84:25 86:15   definitively
   182:17 190:13         132:22 133:9          143:24 151:12,17      120:16
   191:25 193:16       customers 131:20        151:24 152:6,10     degree 20:5 49:11
   200:19                132:11 133:5,7,10     152:13 153:19         49:14 50:22 118:7
 courts 58:16 83:24             d            debts 31:3 73:7       degrees 121:15
 cover 37:2 74:7                               76:22               delaware 36:21,21
                       d 2:6 10:24 202:2
   112:7                                     decades 117:4           60:9 157:2
                       d.c. 133:22
 covered 83:1                                december 129:12       demand 133:5,5
                       dalton 94:6
 cpa 50:24 183:6                               194:22                133:13 186:24
                       daniel 1:5
 cramsey 2:8                                 decent 6:18 121:7       199:20
                       darn 107:16
 crazy 31:16                                 decide 50:18 78:23    department 97:7
                       data 20:13,14
 create 114:18                                 109:19 132:9        depending 25:13
                         104:16 108:25
   115:12 128:23                             decided 44:19           50:17 55:6
                         141:15
   135:13 137:22                             decides 93:20         depends 25:4 40:7
                       date 17:9,10 30:6
 created 100:23                              deciding 40:20          40:7 62:25 171:12
                         37:7 57:7,18
   115:4 168:11,16                             41:16
                         59:21,22 60:7
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 216 of 251


[depiction - distress]                                                          Page 12

 depiction 6:18          determines 31:2       differential 129:2    discounted 44:19
 depicts 106:8             155:18 182:17       differently 47:23       61:4
 deponent 203:4          determining 24:7        53:2 102:22         discounts 48:11,16
 depose 163:9              119:15 181:25         137:21                110:14,20,20,25
 deposed 5:3,8           deterrent 109:23      difficult 40:23         111:4 162:3
 deposition 1:18         develop 134:21          58:5 158:9,13         165:19,19
   4:13 5:5 55:25        developed 86:9          162:16              discrete 48:8
   200:16,23 202:11      developing 127:6      difficulty 124:21     discuss 25:15
   203:5                 development 64:2      dig 45:15               64:20,22 128:22
 depreciation            dibs 173:18           digit 40:22 121:24      132:8
   52:25 53:1 54:12      dice 80:9             diligence 89:1        discussed 48:11
   54:20,22              dictate 117:17          197:24                68:14 94:15 95:16
 deprived 130:7            118:8 122:6 123:1   diminish 172:21         95:25 193:14
 derived 13:23           dictated 163:16       dinner 189:4            195:5
   133:12                dictates 99:9         direct 28:23 43:1     discusses 45:10
 desai 174:4             didsbury 1:20           145:8 160:5 165:7   discussing 128:7
 described 24:15           201:3,23            direction 158:21        136:10
   72:18 117:23          difference 55:17        166:5               discussion 72:8
 describing 47:12          78:24 79:5 107:18   directly 15:25          112:3 128:15
 description 3:8           123:19 125:15,22      17:2 116:5          dismissing 101:12
   144:23                  125:24,25 127:21    director 148:23       disparity 178:23
 desire 133:10             139:8 177:13,17       149:2               disposition 160:7
   167:9                 differences 52:6      directors 149:5         160:25
 detached 176:16           52:19 121:16        disagree 23:14        dispute 62:20 64:6
 determination             125:5,7 127:18        28:6 192:24           64:18 70:12 85:10
   36:18 50:17 67:5      different 4:11 38:4   disagreement            172:5
   68:6 84:6 85:3          48:9 49:12,13,15      159:10              disputed 62:5
   89:23 104:8             51:2,2 52:4,16      disburse 110:7          64:15 120:24
   181:20                  55:9 56:18 57:3     discernable 139:4     distinct 83:5
 determinations            57:22 59:9 67:6     disclosed 45:20       distinction 71:14
   183:19                  92:11 95:4,22         144:13 150:12,16      78:24 89:5 98:3,5
 determine 11:7,19         104:7 111:14          189:11                109:17 125:8,25
   12:1,4 65:14,25         114:17 120:3        disclosure 45:17      distinctions
   86:20 93:14             121:9 125:1,1       discount 27:3,6         124:21
   143:12 150:5            126:20,22 127:5,8     43:9 44:5,25        distinguishing
   153:2 157:21            127:10 131:20         48:22 60:23 62:24     149:11
   177:24                  132:22 133:1          88:19 110:10        distress 85:9,11,12
 determined 12:22          134:20 135:7,9,9      159:14,18,21          88:6 91:3,4 99:10
   17:11 83:24             136:11 151:10         162:6 163:17          153:19 154:10,11
   104:21 199:9            172:12 196:11         165:14,17 182:14      154:12,16 166:11
                                                 199:12                170:1 172:18

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 217 of 251


[distress - eber]                                                              Page 13

   173:13,15 183:22       94:1 95:12 112:23   drawing 3:11           7:1,2,3,3,24,24
 distressed 153:25        144:17 146:9,10       71:14 72:16 98:2     9:19,19 10:17
 distributed 101:6        161:5 165:12,14       98:5 155:11          13:14 14:1,11,14
   123:11                 166:20              drew 34:13             14:18,25 15:3,5,17
 distributes 124:9      documentation         drive 121:5 133:4      17:7,22 19:21
 distribution             63:17,19              155:6                20:2 21:3,25
   113:14 115:8         documents 15:23       drives 133:9           22:25 23:7 24:20
   123:3,4,21,22          63:12 66:25 67:2    driving 121:5          25:16 27:12,13,14
   125:23,23 126:16       67:7,10,15 81:1       133:11,14,14         28:15,18,21 33:4
   162:17 171:8           82:4 165:15           154:3,24             34:25,25 35:1,19
   173:4 184:4,5          181:19 191:23       drug 60:10,11,12       35:19,22,23 37:19
   186:14,14,17           200:9,9               60:22                37:22,25 41:4,9,10
 distributions          dog 76:6              dual 130:3,3 143:1     41:14 42:20 46:10
   171:13 172:24        doggone 181:1         dualed 140:1,2         59:14,15 63:9,9
   173:9                doing 30:7 37:1       duck 65:11             67:2,7 68:23 69:5
 distributor 14:9         46:4 48:15,16       due 89:1 128:18        69:7,7,17,17,20,21
   107:16 129:21,23       69:25 78:15 84:1      195:15,22 197:24     69:21,22,23,24,25
   130:1,4,5,6,6,8,10     84:18 95:12         duly 4:24 201:7        70:5,9,15,24 71:1
   130:12,14 131:4        105:18 124:18       duties 172:15          71:3,3,5,9,11,14
   132:6,22,23 133:7      126:7 127:1 135:7   duty 172:17            71:14 72:8,9,9,11
   133:15                 137:8 144:6                   e            72:11,13,15,21,24
 distributors 21:11       160:16 184:1                               73:1,6 74:5,6 75:1
                                              e 165:22 202:2,2,2
   21:17,17 128:5         193:3 196:8,11                             75:14 76:12,21,21
                                              earlier 24:13
   129:5,6 131:11       dollar 41:2 52:12                            77:5,8,14,14,15,22
                                                48:11 60:23 87:15
 distributorship          185:25 189:12                              77:24,25 78:8,8,11
                                                106:12,25 147:9
   129:4                dollars 25:20 41:8                           78:12,14,15,19,21
                                                159:13 182:14
 district 1:1,2           41:13 51:17 72:25                          78:21 79:2,2,3,11
                                                183:18 197:18
 diversion 155:25         94:17 106:19                               81:6,7,14,15,17,20
                                              earned 52:13
 diverted 156:9           107:2 142:13                               81:21,23 82:1,2,6
                                                55:11
 diverting 155:4,14       173:19 177:8                               82:7 83:15 84:6,9
                                              earning 142:4
 divide 45:3 46:1         178:4,5,18,19                              84:23,24 85:11,23
                                              earnings 137:6
 divided 44:17            195:20                                     86:11,19 90:10
                                                175:12,16
 dividend 170:16        door 165:20                                  94:7,7,18,19,24
                                              easier 41:2 137:7
   170:17               double 40:22 44:4                            95:1 96:5 98:12
                                              easiest 157:21
 dividends 173:21       downloaded 19:5                              98:13 99:4 105:21
                                              easily 55:24
 dividing 45:4          drastic 140:21                               105:25 106:5
                                              east 2:11
 divorced 176:23          141:3,18                                   107:11,15,22
                                              eb00030922 200:1
 doctrine 38:21         draw 29:5 89:5                               111:18,22 112:5,8
                                              eber 1:9,9,9,13,13
   155:24 156:2,5         100:11 103:14                              112:9,10,13,14,18
                                                1:14,14,14,15 3:13
 document 3:18 9:7        109:16 118:4                               112:19 113:3,5,6,8
                                                3:14 5:18,19,19,20
   9:21 76:15 80:23       129:14 146:15                              113:11,17,23
                                                5:24,24 6:14,23,25
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 218 of 251


[eber - entry]                                                                 Page 14

   116:4,19 118:15        71:25,25 78:25        182:18              energy 126:11,14
   118:16 119:2,8,9       85:7 93:11 96:16    effects 56:22         engage 186:17
   124:15 129:13          96:20 97:3,5        effort 11:19 14:9       191:16 198:18
   130:21 131:17,17       98:23 101:11,21     eight 41:7            engaged 102:3
   131:18 138:1           123:1 133:8         either 8:3 11:8         124:16 148:4
   139:21 140:1           167:25 171:4,21       46:23 51:7 74:8       184:10 188:6
   143:13,18,23           176:15                81:1 104:22 128:8     189:5
   144:23,24 145:7      economics 54:2          158:6 164:25        engagement 83:14
   145:19 146:17          78:10 118:25          168:9,14 169:20       191:3
   147:1,11,14,14,21      123:8,25 165:6        173:16 180:1        engaging 75:1
   148:16,17,18         economist 34:8        electric 51:17,18       100:24
   152:15,15,16           71:18                 126:15              english 201:12
   156:9,11,15,22,25    economists 51:3       electricity 126:17    enhanced 44:13
   157:2,3,6,7,11,12      56:8 172:3            126:22                46:24,25
   161:25 163:25        eder 3:12 23:3        elects 94:25          ensuing 192:18
   164:5 167:8,9,9,13     42:7,16 46:10       elements 76:2           193:11
   167:14 168:11,12       87:25 94:23,25      elevate 22:13         ensure 149:20,24
   168:25 172:23          105:12 106:2        eliminate 72:11       entails 135:16
   175:18 176:9,20        111:24 112:6,11       102:6 107:21        entered 4:15 92:22
   177:5,6 178:12         115:6 119:20          167:4                 153:3 169:13
   180:2 181:10,22        158:16,19 160:2     eliminated 41:4       entering 147:15
   182:1,12,13,15,17      160:22,23 161:4,6   eliminating 36:13     enterprise 22:7,19
   182:18,23 183:17       162:9,18,18,20        166:10,10             22:23 23:21
   184:21 185:1           166:15 168:18,19    elliot 1:9 190:10       108:16
   186:3,4 187:5,6        169:22 170:3,25     elmouji 2:15          entire 38:21 94:19
   188:7,9 191:24,24      172:22 173:8        emerge 36:9             94:21 165:12
   193:14,14 194:8        180:2 182:6,14      employed 156:11         184:20 200:3
   199:22 203:4         eelmouji 2:16         employee 199:19       entities 7:12 8:3
 ebers 90:25 91:5       effect 14:20 53:19    employees 171:20        65:6,7 66:7,11
   91:12                  60:1 119:12 165:7   encompassed             76:12 83:20
 ebitda 18:22,22,23       167:11 168:14         55:24               entitled 195:19
   18:24,25 19:6,12     effective 87:14       encompasses           entity 6:23 7:4
   19:20 21:9,16,21       94:9 165:22           121:19                14:12 69:4 73:16
   22:2,6,8 23:4,6        182:15              encounter 83:9          98:18 100:23
   24:18 54:9,17,25     effectively 20:6        133:17                101:3 113:8
   107:14 138:15          43:2 109:15 111:4   encountered             154:13 172:5
   184:4                  113:16 115:5          105:18                176:20 181:10
 economic 27:12           116:12 122:20       ended 33:4 90:10        190:22
   28:11,22 30:10         135:16 163:1          109:8               entry 128:23
   34:19,22 35:12         165:4 167:7         ends 47:19 130:10       129:3,8
   39:12 52:21 67:22      180:21 181:22

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 219 of 251


[envelope - expert]                                                            Page 15

 envelope 18:21        establish 175:22      examination 3:3        exhibits 3:6,8
 environmental           175:24                5:1                    189:25
   127:15              established 8:7       examined 4:25          exist 37:7 131:25
 equal 73:5 193:5        151:5               example 10:12          existed 109:22
 equally 87:19         establishes 146:19      25:18 26:25 36:20    existence 66:6
   136:23              establishing 115:9      55:3 56:13,15          111:16
 equals 54:22          estate 1:9 2:13         57:6 60:7 62:18      existent 63:12
   114:13              estimate 62:10          63:1 98:16 109:9     existing 98:18,19
 equation 56:22          63:2 86:22,24         115:7 123:2          exists 31:20 62:22
 equipment 54:12         87:7 88:4 134:13      134:23 148:9           64:12 119:17
 equity 29:9,12,14       184:11 196:25         155:2 165:21           121:6 132:6
   29:23 30:11,14,16   estimated 64:11         186:18               exogenous 117:18
   30:16 31:3 32:3       64:12               examples 131:24        expect 20:7 77:19
   34:10,17 36:13,16   estimates 195:23      exceed 31:3              174:19 191:13
   36:16,17 45:23      et 203:4,4            exceeds 179:4          expectation 20:19
   47:2,3 70:4 92:23   evaluations           excess 180:19            176:19
   93:11,15 94:14,16     104:11              excluded 103:25        expectations 30:8
   94:19,21 95:2,20    event 60:21 140:4       129:24 190:13,15       30:9 135:25 136:3
   96:16 97:17 98:8      143:4 195:18          190:25                 136:25
   106:17 143:18         197:10              exclusion 32:15        expected 28:16
   150:25 151:10,12    events 59:18,20       exclusive 94:18          50:18 54:6 123:1
   151:15,17,19,19       117:19                129:4,21 130:7         135:8,10,17
   172:20              eventually 17:22      excuse 20:4              137:25 176:23
 erin 2:15             everybody 60:18       exercise 29:17           192:15
 errata 203:1          evidence 63:19          94:20,22             expenditure 53:23
 error 48:3,4,14         154:14 157:20,22    exercises 196:7          54:6
   49:4,8,23 50:1        158:1,3             exercising 90:9        expenditures
   51:9                evolving 55:22        exhibit 3:9,10,11        54:21,22
 errors 190:5          exact 23:19 41:2        3:12,13,14 8:22,25   expense 53:21
 erupted 76:12           45:12 52:5 121:1      9:2 10:14 16:8         54:4,9,9
 escape 77:12            123:24 159:4          17:15 30:20,21       expenses 53:10
 esoteric 68:19        exactly 16:22           41:25 42:2,3,6         54:7 55:16
 especially 52:1         30:14 39:2 43:10      43:22 80:21,25,25    experience 9:23
 esq 2:3,6,10,15         77:19 80:12 83:8      81:3,5,22 108:5,14     12:13 36:19 55:12
 essence 87:13           106:8 113:20          108:14 129:14          61:16 67:20 68:7
   118:17 165:6          115:19 118:19         145:6 160:6            73:12,14 125:19
 essentially 17:20       119:4 122:18          191:21 194:19,22       130:9 136:17
   142:12 170:17         123:25 151:9          200:4                  170:13
   171:17 182:8          162:25 165:12       exhibited 20:2         expert 3:9 11:24
   195:23                170:21 179:11,13      21:25                  16:11 25:7,9
                         179:19 180:14                                33:19 34:9 39:3

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 220 of 251


[expert - financials]                                                           Page 16

   104:4 110:13           104:13,13 109:22      127:23 129:7        federal 4:12
   198:11                 114:11 147:22         130:20 132:21       feel 16:21 48:22
 expertise 8:4            154:15,24 155:10      137:3,10 146:5         74:5
   65:13 155:22           157:9 164:12          148:19 149:10,19    felt 183:14 184:7
 expires 203:25           169:1,15 173:8        152:25 155:13          191:7,10
 explain 29:4 88:22       177:22 182:15         157:21 158:1        fiction 52:24
   114:4,7 140:17         191:16                161:11 162:15       fide 88:17,18,23
   167:17               facto 30:12,15          169:12 171:18          89:2,7,10
 explained 140:15         102:18 115:9          182:3 191:18        fiduciary 72:14
 explaining 81:23         151:18                197:15 200:17          91:18,21,23,25
 explains 20:21         factor 14:11          fairly 24:15 67:25       92:3,8 93:16,18
   139:21 140:22          109:11 121:16         72:17 74:5             172:14
 explanation 59:12        122:11 131:23       fairness 38:21        field 120:10,13
   61:11                  132:7,8,14 144:12     69:10 150:8         fight 76:5,8,11
 explanations 90:5        173:21,22           faith 169:6           figment 132:5
   141:5                factors 123:1         fallacy 125:11        figure 189:23
 expressing 136:13        127:8 133:13        false 13:2 26:15      figures 108:17
 extensively 42:16        159:22              familiar 50:24           183:25
 extent 71:3 76:10      facts 8:10 9:25         53:8 76:11 81:3     figuring 62:6
   88:11 111:8 123:4      11:4 13:4 15:20       97:2 134:1 139:23   file 196:16
   134:12 137:22          25:13 58:6 68:18      156:4 177:1 192:7   filed 63:25 146:10
   144:6 159:3            73:13 75:6 92:18    familiarize 128:3     filing 4:20
 extinguishing            100:16 104:22       familiarized 76:13    filings 109:2
   150:24                 117:23 118:7        family 167:8          final 86:3 94:23
 extract 179:16           120:14 149:1,9      fan 193:9                174:19
 extraordinarily          156:22,24 158:11    far 22:1 36:15        finally 162:24
   22:11 162:16           191:9,15              63:17 76:5 88:25       163:2
 extreme 131:24         factual 13:8            105:20 106:4        financial 10:17
 eyes 184:24            fair 9:8 38:20,23       114:14 115:23          17:21 31:9 51:10
           f              38:25 39:1,3 44:1     117:4 142:3            54:24 57:20 85:9
                          51:8 52:7,10,20       164:17 179:4           85:11,12 88:6
 f 1:9
                          53:14 54:14 55:21     189:13                 91:3 99:10 154:10
 face 29:18 32:11
                          56:4,20 57:19       farmer 184:2,13          154:11,12,16
   147:3 153:6 158:7
                          59:13 68:11,24        184:16 186:8           155:1 172:18
 facing 130:21
                          69:1 72:13 75:8     farmer's 184:3           173:13,15 174:15
   165:13
                          75:23 77:13 83:25   farmers 90:17            174:16 183:21,24
 fact 21:2 35:20
                          84:4,25 92:9,14       108:4 184:11           191:11
   36:14 37:25 43:11
                          102:11,17,23,24     favorite 123:15       financials 11:11
   48:2 68:2 72:18
                          104:9 110:19        fda 60:13,15             11:12,17 52:12
   90:5 92:2 96:4
                          111:9,10,13 116:6   feature 149:11           57:6 58:3,4 107:8
   97:4 102:16
                          116:10,19 121:10                             116:19 138:14
   103:16,22 104:3,4
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 221 of 251


[financials - four]                                                             Page 17

   140:18 175:6,8         178:11 186:24       forecasts 61:15,17      135:2 136:16
   178:17              firsthand 73:18        foreclose 100:5         137:1,11 138:12
 find 21:16 69:9       fit 13:22 21:6,18        151:24 152:5          139:15 140:5,16
   95:4,21 100:22         56:13 122:2,3         154:16                142:5,20 143:5,15
   108:24 121:1,3         123:3 183:14        foreclosed 72:8         144:16,25 146:1
   122:17 124:8           191:11              foreclosing 148:24      146:23 148:8
   175:6 178:3         five 27:4 49:20        foreclosure 6:11        149:14,22,23
   182:19 186:16,20       80:20 81:10 84:14     149:12 150:24         150:1,2 151:14
   194:5 196:7            85:23 86:5,6 87:2   foregoing 201:12        152:1,7,17 153:15
 finder 103:22            87:19 105:4,12      forensic 7:15,18        153:16 154:1,7,19
   154:15,24              120:6 157:5,12        153:1                 155:8,17 156:12
 finding 124:21           160:8               foresee 118:13          156:19 157:15
   147:25 174:1        flat 138:17 142:12     forget 115:20           162:22 163:12
   191:16              fliers 13:16             177:14                164:20 166:6
 finds 39:9            flip 79:3              forgot 189:7            167:2,16 168:15
 fine 4:6,14 36:5      flipping 43:9 75:9     form 4:21 11:10         169:5,9,18 172:16
   58:23 86:25         floor 2:3                11:23 12:2 14:2       174:23 175:1,19
   116:13,17 134:10    flow 54:17 61:4          18:3 28:1,3 33:17     176:12 178:8,25
   143:11              flows 28:17 54:18        34:4,6 35:2 36:12     180:6 181:12,16
 finger 45:12             55:1 60:25,25         37:20 39:16 41:21     182:4,24 185:6,17
 finish 31:25 87:11       61:1,3,5,6 134:12     48:6 49:2 51:11       186:1 187:18,25
   89:13 114:23           134:13 135:14         56:1,5,24 57:23       191:17 194:11
   118:12                 176:23 192:16         59:19 67:8 69:18      195:25 196:19
 fire 126:18 127:14    focus 95:14 122:25       71:6 72:19 73:2       197:19
 firm 29:10,11,12         134:24 140:22         75:4,17 76:23       formed 18:6,9
   63:6 154:10,11      focused 70:8,15          77:2,17 78:5 82:8   forming 9:22
   171:22 172:3,4         75:7 118:5            82:9 83:16 84:10      64:21 90:20
 firms 102:14          focusing 83:10           86:17 89:4 90:2     formula 20:21
 first 4:24 5:2 7:25      115:15                91:7,20 92:6 93:3     47:6
   8:24 32:21 35:11    follow 89:25             93:13,23 95:8       formulated 15:4
   42:22 43:5,13,15       112:11 117:19         96:9 97:12,20         89:9
   46:12,14,18,19      following 4:15           99:6 101:1 102:9    formulating 87:5
   48:23 50:16 62:10      135:5 152:11          104:1 105:2,22      forth 201:10
   65:7 68:13 87:21    follows 4:25 79:19       106:7,20 110:15     forward 26:4 49:7
   88:12 90:16 94:18      80:5                  111:5,19 112:16       58:9 68:5 125:5
   94:21,23 95:15,24   footnote 10:22           113:22 116:25         134:8 137:8
   111:3 138:16           157:17                117:16,25 118:1     found 91:11
   153:3 159:9         footnotes 200:8,12       119:11 120:9        fountain 2:7
   162:10,19,24        force 76:7               125:2,18 127:9      four 65:9 94:8
   164:3,7,16 167:11   forecast 61:18           128:24 130:25         105:12 109:8
   168:12 173:14,18                             131:22 132:25         121:24 141:12

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 222 of 251


[four - going]                                                                 Page 18

   182:22 183:14       funding 136:19          179:8               glenn 3:10 16:11
   185:19 186:12         195:16              generating 36:9         17:1,6 91:11 94:4
 fourth 28:24 35:6     further 70:10           133:23 176:19         96:5,15 98:23
   35:9                  77:22 136:15        generation 126:15       102:4 103:17
 fraction 53:25          187:22 188:1        generations             140:10
   111:12 159:25         201:15                126:22              go 5:6 8:24 9:16
 frame 138:6           future 39:18,25       gentleman 90:22         9:23 10:12 11:10
 franchise 21:11         43:3 60:13,21       genuinely 169:20        12:2 16:24,25
   128:4 130:9,24        127:17 134:11,13    geographic 124:4        18:3,16 28:13
 frank 1:18 3:3          134:22 135:24       gerald 174:3            29:13 30:5,16
   4:23 202:5,16         136:14 137:24       getting 39:11           32:22 33:17 34:4
   203:4,21              141:13 192:15         48:22 56:19 99:20     35:2,9 37:20
 frankly 179:6           195:16 196:5          107:22 134:20         38:17 39:16 40:10
 fraud 12:23 38:18     fuzzy 78:11             149:21 153:13         40:17 48:6 50:3
   137:9 154:22                  g             182:7                 50:18 56:22,24
   155:13                                    gilman 2:14             59:19 63:18 67:12
                       g 202:2
 fraudulent 59:5                             give 32:8 36:19         69:5 70:10 71:21
                       gallagher 3:15
   73:25 77:10 79:14                           45:11,11 51:4         72:19 73:2 74:9
                         195:2 197:3
   79:25 80:7 83:3                             58:7 59:12 60:7       75:4,5 87:11
                         198:10
   155:1,21 169:1,2                            72:10 73:10           89:14 93:22 101:8
                       game 73:15 115:4
   169:14,16                                   101:18 136:21         105:2 108:4
                       gap 50:25 51:10
 fraudulently 59:3                             141:7,13 167:21       112:16 116:20
                       gas 126:15,19
 free 75:2 167:21                              168:1,8 189:21        122:23 156:12
                       general 17:23,25
 freeze 110:23                               given 9:13 13:1         160:11 161:4
                         36:5 39:7 50:10
 front 34:11,16                                16:16 20:1,2,7        162:14 163:12
                         51:16,18 58:10,14
   53:18 81:23 95:12                           34:1 38:11 53:25      165:11 166:17,20
                         60:5 61:23 68:20
   151:20 173:13                               59:7,8 72:14 85:6     167:16 169:18
                         72:18 85:22 89:2
   183:3 184:9                                 102:20 106:4          172:16 175:19
                         98:21 107:20
   194:21                                      111:16 114:9          181:17 191:23
                         122:1 123:1
 frontline 25:6,10                             124:20,22 130:21      194:11 200:2
                         148:22 174:1,10
 fulfill 93:12                                 144:15 148:25       goes 29:14,20
                         188:25 193:8
 full 18:18 59:12                              162:1 174:21          30:11 31:9 32:11
                         199:4,5
   62:23 103:5 168:3                           178:22 179:10,12      32:25 78:23
                       generally 12:24
   195:19 201:13                               181:18 194:8          139:13 142:4
                         22:21 27:2 28:6
 fully 95:13 154:24                            202:12                152:18 154:8,13
                         32:16 39:5 62:7
 function 158:11                             gives 166:15            179:21
                         62:11 63:5,6 98:8
   158:12                                    giving 13:7 24:4      going 7:13 15:23
                         98:14 122:6,12,23
 functions 29:9                                74:25 98:2 99:19      22:5 26:22 27:7
                         134:7 135:18,19
 fund 196:17 199:3                             99:21 151:2 168:5     29:4 30:5 31:16
                         159:18 183:20
 funded 97:9                                   179:19 180:22         32:7,8,9,18 36:1
                       generate 31:6
                                               200:3                 39:14,22 40:3
                         126:17 137:25
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 223 of 251


[going - highest]                                                               Page 19

   45:17 51:6 53:24     goodman 3:12          guarantee 33:9        hard 51:14 60:1
   55:3,8,18 57:4,9       23:3 42:7,16          76:9 123:23 131:7     93:25 99:7 161:23
   60:12,15,22 62:11      46:10 87:25 94:23   guaranteed 72:9         163:6 179:1
   67:12 70:13 71:17      94:25 105:12          167:12 169:21         182:19 194:5
   72:1 73:25 74:8        106:2 111:24        guarantor 65:8        harm 32:3
   74:17,18,19,20         112:6 119:20        guess 25:4 30:8       harris 11:3 33:7,8
   75:18,24 76:3          131:17,18 158:16      35:5 59:17 70:13      63:25 64:1,13
   77:12,19 79:21         158:19 160:23         76:16 104:7           65:3,4 66:21 67:6
   80:7,8,13,15 82:11     161:4,6 166:15        145:23 165:1          72:22 79:13 80:4
   82:12,15,21 83:8,9     169:22 170:25         174:14 178:14         80:12 83:10,13,14
   84:12 85:8,22          172:22 173:8          179:21              hays 1:5
   87:5 88:7,19 97:4      180:2 182:6,14      gumaer 1:9 2:13       heading 81:16
   99:11,22 103:4       goodman's 112:11        190:10,10           hear 137:19
   104:6,14 108:3         115:6 160:2,22      guy 196:14            heard 38:21 51:23
   110:6 113:3 114:9      170:3               guys 64:9 173:18        96:23 140:1 188:9
   114:25,25 115:1      goodwill 177:1,4               h            heck 71:19
   118:8,17,21,22,23      177:10,13,21                              held 1:18 95:2
                                              half 19:17 107:23
   118:24 120:15        gosh 32:7 141:1                               98:8,12,18
                                                133:21 182:8
   121:8,18 122:5,17    govern 161:24                               hell 78:11 80:19
                                              handles 67:24
   122:24 125:9         governing 4:13                                101:23
                                              hands 68:16
   126:8 127:14           171:16                                    help 10:13 72:6
                                                160:17
   136:20,21 137:18     governs 160:24                              helped 48:4
                                              handwritten
   137:21,21 138:10     granted 158:6                               herbert 2:18
                                                153:9,14
   141:4,8,14 142:25    gray 55:22 56:11                            hereunto 201:18
                                              happen 36:6 40:15
   145:8,10 151:8       great 74:19 123:5                           hewlett 106:23
                                                54:6 59:21 77:19
   155:19,22 161:19       123:8 141:3                               hey 101:22 165:25
                                                128:16 137:19
   163:10,16 167:22     greater 28:17                               hidden 63:16 68:3
                                                141:8,21 191:14
   168:7,17 174:12        171:11 173:9                                74:14
                                              happened 12:20
   177:16 179:8,16      grocery 132:18                              hide 76:6 80:13
                                                59:25 74:22,23
   181:1,2 191:22         133:11,17,18                              hierarchy 28:13
                                                101:13,20 111:18
   197:24 198:11        grossed 177:16                              high 19:1,2,19
                                                113:20 139:3,18
   200:2,5              grounds 148:24                                20:11,12,12,20
                                                139:20 142:23
 gold 112:22            growth 19:11,13                               22:11 24:18,19
                                                151:22 154:5
 golf 189:3               19:13,16,18,21,22                           29:10,12 99:11
                                                192:18
 good 5:2 40:6            19:23 20:2,6,8,9                            114:9 176:2 182:2
                                              happening 115:10
   67:25 107:10,17        20:19,22 24:19,20                           182:7 183:20
                                                127:13
   118:10 120:19,22       122:9,9,21 123:2                          higher 22:20
                                              happens 29:10
   120:23 121:6           125:10 135:8,10                             23:12,13 26:23
                                                30:14 114:15
   122:2,2 130:2          135:10,18 136:8                             32:19 72:24
                                                152:2
   141:7,13 169:6         138:17 141:3                              highest 19:8
                                              happy 17:4 18:12
   189:6                  193:4
                                                51:5 64:9
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 224 of 251


[highly - indications]                                                           Page 20

 highly 20:10               56:15 58:22 92:21   implications 24:4       184:22
   111:14 158:24,24         96:14 112:3 132:1   implied 19:11 20:3    including 141:11
 hire 141:17                132:5 156:25          193:4               income 51:25 52:6
 hired 134:24               161:13,14 179:3     implies 154:21          52:13 53:8 55:1,6
 historic 122:9             180:8               imply 9:6 20:6          55:7,10,15,19
   137:20                hypothetically           22:15 26:13           56:10 157:11
 historical 134:14          12:11 33:20         importance              174:15
   134:25 135:14            148:10                134:14              inconsistencies
   136:8 137:6           hypotheticals          important 13:19         19:25
   173:24                   33:20                 13:21 26:19 46:23   inconsistency 20:5
 historically 135:7                 i             47:11 65:24 71:23   inconsistent 20:12
 history 134:12,15                                86:18 92:15 95:16   incorporate 10:11
                         i.e. 151:19
   134:16,22                                      103:12 106:10       incorrect 32:4
                         icon 115:21
 hold 141:14                                      131:14 136:23         42:8 44:15 197:20
                         idea 62:15 198:13
 holder 30:16                                     161:19 166:3        incorrectly 57:13
                         ideally 120:25
   36:14 40:20 94:14                            imposed 154:23          59:2
                         identification 8:23
   95:20 151:19                                 impossible 93:24      increase 60:22
                            16:9 30:22 42:1
 holders 30:11,15                               impounded 165:5         170:22 180:16
                            80:22 194:20
   30:16 32:1,4                                 improprieties         increased 101:22
                         identified 182:23
   34:10 36:13,16,17                              155:10,11           increases 153:13
                         identify 95:17
   152:13                                       impropriety 154:3     incredible 41:16
                            96:1
 holding 41:19                                  improve 118:23        incremental 179:9
                         ignore 80:16 85:14
 holdings 41:15                                   143:14              independent
                            85:15
 holds 79:22 98:9                               improved 138:20         147:22
                         ignored 83:2
 hollow 131:7                                   improvement           independently
                            187:17
 hook 66:8,12                                     139:1,5,7,9,10        44:8
                         illegal 152:19
   74:13 84:23                                    140:21 141:1,3,18   index 3:1,6
                         image 121:2
 hourly 189:11                                    143:17,19           indicate 67:2,7
                            123:25
 huge 40:4 88:7,7                               improving 136:13        90:12 175:11
                         imagine 36:11
   142:18 179:10                                  140:19              indicated 95:10
                            101:7,19,20
   180:18                                       inability 26:24         145:1 174:15
                            102:16
 huh 36:3 45:24                                 inappropriate           175:7
                         immediate 136:6
   61:22 62:4 94:5                                185:19              indicates 19:11
                         impact 13:3,5
   99:16 112:24                                 inclined 87:6           138:16 180:9
                         impairs 162:13
   160:12 197:12                                include 9:14 15:22    indicating 144:14
                         implementing
 human 5:14                                       62:23 78:17 80:1      195:8
                            140:14
 hypothesizing                                    80:11 109:19        indication 102:6,6
                         implicate 26:13
   101:17                                         112:23 127:4,7        120:19 134:22
                         implicated 111:22
 hypothetical                                     184:7                 141:8 184:16
                            111:23
   34:20 40:25 49:17                            included 13:4         indications 103:1
                         implication 24:17
   50:8 55:24 56:10                               42:14,15 184:3,12
                            24:17 28:16
                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 225 of 251


[indicator - items]                                                            Page 21

 indicator 178:22      insolvent 31:2           161:7,25 162:1,4      119:16 125:15
 indicators 22:24        34:5 36:7 71:4         163:14 168:4          131:18 147:9
 indirectly 13:21        86:10 196:18           170:3,4,17,19,21      148:10,13,15
   63:24               instance 12:17           171:11 172:22         184:8
 individual 74:2         16:6 24:17 32:2        182:8 187:10,17     investor's 77:18
   121:25 159:16         34:1 43:13 47:7        187:21                79:18 122:19
 individually 91:13      48:23,25 49:22       interested 163:15       125:8
 individuals 6:15        53:16 60:20 66:15      184:8 201:17        investors 8:5 53:2
   11:20 12:1,22         84:5 86:18 124:25    interesting 19:10       59:5 67:23 68:1,7
   92:3 159:17           148:13 179:22          31:8 85:17 104:10     87:5 98:15 110:7
 industrial 121:23       180:12                 104:12 181:6        invoices 62:18
 industry 122:7        instances 12:24        internal 200:9          64:5,7,14,18
   128:1 134:2           44:12 52:18          interpret 96:11         189:17
 inference 23:24         171:15                 170:9               involved 39:8
   24:24               instructions 9:14      interpretation          59:16 60:8 63:1
 inflation 40:22       insufficient 84:24       96:10 161:17          70:17 89:1 100:18
 influenced 194:1      insulate 129:21        introduce 18:11         109:21 115:13
 information 10:21     insured 79:21            18:12                 122:13 132:16,18
   10:22 11:7,21       integrity 132:2,4      invalid 38:14,15        149:4,15,20 183:9
   12:5 13:11,23       intelligent 183:10       39:9                involvement 5:16
   17:21 38:17 58:13   intend 18:10           invalidated 33:22       76:3
   58:20,23 59:1,1,3   intended 115:5           33:23               involves 109:18
   59:5,7 61:13 87:9   intent 169:2,14,16     inventory 128:17      involving 60:9,10
   87:13 103:5         intention 167:14       investigators           106:5 128:14
   108:11 130:16         168:25                 52:23 75:8            146:12
   131:14 136:18       interactions           investment 41:17      iq 108:18,21,23,24
   144:5 145:16          188:23                 98:17 122:15        island 1:14
   197:9,21 198:2,3    interest 6:15 15:3       123:20 126:9        issue 13:3 39:4,12
 informative 87:8        41:16 89:6 92:23       148:11 163:5          103:8 159:18
 initial 44:14           92:24 93:11 94:13      197:24                188:4
 initially 34:18         94:16,19,22 95:1,2   investments           issued 16:10,11
   100:5 101:6           95:18,20 96:2,16       100:18              issues 5:10 6:3,5
 inquire 152:14          96:20 98:12 99:2     investor 59:8           17:1 39:7 55:20
 insider 37:22           99:9,11 101:21         62:16 68:10 74:2      98:25 105:15
 insight 172:7           104:17 109:25          75:24 79:10 80:7      155:21 158:24
 insights 24:4           110:4,9,12,20          80:13,15 82:11,15   items 10:18 42:10
 insisted 199:2          112:14 118:15          83:9 84:12,22         42:11 64:2 85:1
 insofar 13:6            136:15 146:18          85:8,15 87:22         95:9,11 108:11
 insolvency 31:24        148:17 152:22          103:4 104:16,18       166:2,3
   47:11 196:2           153:6,8,13,14,23       104:24 115:17,19
                         154:6,9,9 160:3,22     116:20 117:14,22

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 226 of 251


[jensen - largely]                                                              Page 22

            j            71:17 72:1 74:1,1      68:6,19 70:13,14       171:21 172:11,12
 jensen 172:6            74:15 75:7 76:15       71:16 73:14 74:3       172:14,19 173:25
 job 56:7                76:16 78:7 79:5        74:14 75:18,21         174:24 175:2
 john 2:18               82:15,17 87:4          76:6,8,13,16,17        176:1,14,25 177:4
 jr 1:9                  98:17 100:17           79:1,5,12,15 82:13     178:1 180:7,17,23
 judge 37:16 38:12       103:12 104:7,10        83:9,19 84:13          181:18 183:6,19
   39:9 75:18 155:18     104:12 118:4           85:14 87:7,21          184:19,23,24
   190:8,15              121:24 122:5,24        88:9,16 89:5,6,18      185:18,20,22
 judgment 81:6,13        126:14 133:17          90:22 91:8,8 93:5      186:3,6,10,19
   81:25                 137:17 138:23          96:25 98:6,15,18       187:13,19 188:1,7
 judiciary 32:5          151:6,8,13 152:8       98:20 99:7 100:17      188:11,14,20
   75:14                 152:12 155:2,9,14      100:19,19 102:6        189:3,7,16,22
 jump 90:19 142:4        158:14 164:14          102:10,16,17,20        190:8,10 192:14
 jumping 100:15          168:6 173:16,25        104:23 105:4,11        194:14,17 196:15
 justice 97:7            174:5 176:24           107:9,12,21,23,24      196:17,20 197:2
 justification 35:12     177:15 179:12          108:19 109:22          199:17
                         184:25 186:13          112:1,3,4,22         knowable 197:22
           k
                         194:6 199:7            113:13 119:16,19       198:4
 k 1:9 202:2           kinds 21:8 32:21         119:19 120:5,15      knowing 198:20
 keep 30:19 32:8         50:5 60:16 74:14       120:17,23 122:4,8    knowledge 68:18
   36:16 44:7 82:10      87:3 122:12,25         122:11 123:2           73:13 74:1 92:18
   84:14 101:10          127:19 134:21          124:7 125:15           103:5 198:10
   163:10              kleeberg 1:5 203:4       126:5,6 127:17       knowledgeable
 keneally 188:15       knew 84:2 168:16         128:6,25 131:10        8:9
   188:24              know 5:13 6:6 8:6        131:15 133:1         known 59:5,18
 kessler 1:19 2:6        8:21 10:4 12:18        134:4 135:3            60:17,18 63:16
   9:19 15:19 188:12     14:19 19:11 20:10      137:12,15,18           191:9 197:22
 key 22:16 50:3,4        21:13,15 24:8          138:8 139:7,18,20      198:4
   50:15,18 133:6        25:6 26:17 27:3        140:11 143:7,8       knows 80:15
   144:12 158:3          27:16,23 28:3,7        144:9 145:5,18         180:24 182:20
   159:6,6 166:9         30:7 32:2,7 33:6       146:2,6,22 147:5,6             l
   183:19 185:8          35:22 36:15 37:5       148:12 150:15,24
 kick 29:15                                                          l 202:2
                         40:13,18,23 41:22      151:1,3,23 152:19
 kicks 172:20                                                        labeled 151:12
                         42:25 45:13 46:9       154:3,25 155:3,9
 kim 174:4                                                           lack 35:12 110:14
                         49:3,12 50:24          156:2 158:9,25
 kind 7:21 15:15                                                     land 113:1
                         51:3,4,16 53:4         159:3,24,25
   29:15 30:13 40:24                                                 landscape 124:22
                         55:12,23 58:5,10       161:18 162:2,9
   51:22 52:9 53:2,5                                                 language 201:12
                         59:24 60:1,5,10,14     163:14 165:15,21
   53:7 54:1 58:15                                                   large 61:16 113:13
                         60:16 61:1 62:2        166:7,8,19 167:20
   59:12 61:25 62:8                                                    159:20 177:16
                         62:25 65:7,23          169:19 170:1,5,8
   62:11 68:1,20                                                     largely 5:23
                         66:13 67:1,20          170:10 171:2,15
                                                                       133:23
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 227 of 251


[larger - line]                                                                  Page 23

 larger 180:11           68:6 71:17 72:1        145:2,7 147:14          62:3,5,7,11,22,24
 law 1:19 2:10 76:2      72:12 74:3,19          148:10 151:4            62:25 63:3,4,5
   83:23 110:11          76:17 79:5 82:8        153:10,23,24            64:3,21 65:6 67:2
   119:6,13 128:19       83:17,22 85:3          154:12,15 156:9         67:7 73:17,21
   129:25 130:9          91:9,16 92:12          156:22,25 157:12        74:21 77:16,21
   131:5                 93:12,16 110:16        175:18 176:9            78:19,20 79:9,24
 laws 128:4,22           113:8 119:19           180:18,23 188:7         80:2 81:8 82:5,7
   129:20 130:24         124:22 147:5,7,7       193:14                  185:25 194:23
   131:3 172:1           152:9 161:2          lester's 33:11 34:2       195:6,14 196:21
 lawsuit 5:15,17,23      181:13 203:1           75:22 129:2             197:18 199:19
   6:3 62:12,13,18     legally 51:3 66:7        152:22               liable 73:7 186:4
   64:3,4 79:13,25       73:5 74:3 86:15      letter 3:13,14         liebman 3:10
   188:6,12            legitimacy 33:15         96:12 150:21,22         16:11 17:1,6,23
 lawsuits 33:6         legitimate 64:7,24       150:23 194:22           25:19 26:4 27:10
   79:15                 75:11 120:18,20        197:16 198:16,18        27:15 35:12 43:8
 lawyer 8:3 91:4,6       187:24                 198:21 199:22           44:16 48:3 49:4
   92:22,24 93:19,20   lehman 190:16          level 12:15 20:1          67:1 98:23 123:18
   94:6 96:6 112:5     length 37:13,18          28:18 77:24 78:18       124:7
   113:14                90:1 91:11,18,21       113:7 119:17         lien 77:5,8 199:17
 lawyers 10:3            92:1,5,14,20 93:1      164:24               lieu 97:13 98:2
   15:19 146:10          95:7,10 96:7,19      liabilities 6:25 7:5   life 53:14
   188:11                98:25 100:22           7:12,21,23 8:2,6     liked 120:4,5
 lay 113:1               102:2,15,21            8:12 28:17,19        likelihood 60:22
 layered 68:6            103:24 104:5,14        29:18,22 39:23,25       83:3
 layers 6:12             104:21 145:23          40:17,19 60:4        limit 43:2
 lead 11:4 52:1          157:19 158:1,4,17      63:8,20 64:23,25     limited 6:7 21:15
 leading 19:16           187:24                 66:16,18 67:23          22:5 95:3 128:17
 leads 158:15          lengths 89:22            68:3 69:23 70:17        130:19 166:2
 leah 1:20 201:3,23    lesser 88:11             71:12,15 72:22          167:7
 learn 102:3           lester 1:9,9 6:20        73:22,23 74:11,15    limiting 139:17
 learned 64:15           6:21 10:5 11:1,2,7     76:19 77:1,23        limits 160:21
   175:16 176:8          13:24 15:5,16,18       78:13,17 80:6,14     line 3:18 13:11
 left 14:12 39:23        15:25 16:4 25:16       80:19 81:11 83:8        21:20 29:11 34:11
   41:7 84:24 95:15      25:18 33:21 35:1       83:24 84:6,9            35:10,10 52:25
   100:16 121:3          37:18,22,25 41:4       85:13 146:20            56:20 72:16 82:25
   151:8                 64:23 72:8,13          147:10 148:6            95:15 108:11
 leg 115:8               73:1 75:14,21          173:17 185:8,9,11       122:10 138:16
 legal 8:1,2,7,11,19     94:6,7 96:5 99:4       195:12 196:4,5          146:16 151:4,20
   9:4,18 34:7 36:15     128:8 129:17,20        197:25 199:7,10         165:22 172:19
   36:18 38:9 65:11      130:19 140:13        liability 40:4            173:14 183:3
   65:12 67:9,12         143:12 144:23          55:20 61:21,24          184:9 187:7 203:6

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 228 of 251


[lines - lunch]                                                                   Page 24

 lines 65:8,9,9             121:8 174:1           38:12 43:21 49:7      143:9 183:15
    155:7                litigation 11:3          50:15 58:24 60:6      185:8
 liquidation 7:13           24:10 55:13 58:9      62:13 68:13 70:18   looks 6:19 30:13
    128:16,17 173:16        64:13 75:16           76:4 80:12 82:15      81:3 122:12
    195:18 196:8,10         136:15 150:6          83:19 87:5,22         136:20 139:6
    196:12                  190:14                88:5,16 101:17        141:16 142:15,22
 liquor 1:13,14          little 5:12 6:4          102:10 103:4          142:23
    5:19,20,25 6:24         31:16 41:2,9          105:4,5,11 106:23   loophole 119:21
    7:1,7 9:19 21:11        70:14 78:10 82:12     107:21 109:2          119:22 168:11,16
    21:16,17 25:7           90:13 93:25 104:7     112:4 113:14          168:17,21
    27:14 29:19 33:4        120:1 137:7           114:8,25 116:20     lose 131:7
    35:19 41:9 63:9         160:13 189:19         118:20 121:17,18    losing 117:11
    65:4,10,15,15           191:22                121:25 122:5          129:21
    66:22,24 69:7,21     llc 1:9,9,14,14,15       123:18,21 124:19    loss 139:2 140:22
    69:24,25 70:5,23        94:13,14 95:18,19     126:6 136:17          141:5,6 142:18
    71:3,12,15,23 72:3      95:21 96:2 99:19      137:22 138:13         190:18
    72:3,10 76:21           99:19 100:19,20       139:7,10,16         losses 138:3,5
    77:14 78:9,12           101:9 166:15          140:24,25 141:1,4     192:6,23 193:11
    81:7,14,17,20 82:1   llp 2:6                  141:5,5,12 145:3    lost 67:14 108:9
    82:6 83:15 84:24     loaded 51:1              148:15 160:7          141:2,2 169:7
    113:23 123:4,14      loan 33:25,25            161:18 163:6        lot 20:14 52:21
    123:17 124:23           148:25 151:3,10       166:8,17 176:5,5      54:23 61:15 63:11
    125:23 128:4,14         153:9 154:17          183:1,13 185:10       80:17,19 88:25
    131:11 132:11,23     loaning 99:15,17         186:11,13 189:6       89:9 108:5 128:14
    133:12 134:5         loans 33:11,24           189:17                140:6 148:20
    147:14 148:18           34:2,3 72:16        looked 7:5 8:25         167:19 179:15,17
    152:16 162:21           152:4,22 153:2        18:8 21:5 61:1        181:7 190:17
    184:4 186:13,14      locations 124:5          64:10 107:12          198:23 200:8,8
    186:17,19 187:6,6    locks 168:5              144:14 156:8        loves 115:22
 lisa 1:5                logic 165:10             170:7 174:2         low 23:17,23
 list 104:15 186:24         192:13 194:4,12       183:10,11,13          106:2 140:4
 listed 10:19 63:4,8     logical 193:1            185:13                173:17
    67:16 72:25 95:10    lomb 1:19 2:15         looking 20:16         lower 21:2 22:20
    170:4,12 195:14      long 35:25 39:14         22:11 24:22 32:17     22:22 23:15 26:23
 listen 25:5                52:9 78:14 163:9      59:14 62:17 70:2      26:25 32:19 35:13
 lists 187:7                168:19 189:7          71:18 81:5,22         79:3 130:22
 literally 124:8         longer 31:5 40:3         83:17,21 108:4      lowest 48:17,24
 literature 45:5,8       look 9:3 11:11           121:24 122:3,20       49:1 105:20
    48:10 49:5,7            13:13 18:15 19:12     123:3 138:14        lunch 118:11
    52:21,22,23 120:6       19:20 21:19 24:16     139:12 140:20,23      119:23
    120:7,10,11,15          28:14 30:4 35:5       141:10 142:7,21

                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 229 of 251


[m - merger]                                                                Page 25

         m            mark 8:24 30:20        78:25 80:17 97:23    180:13 181:5
 m 202:2              marked 8:22 16:8       98:21 100:9          182:2 185:7
 machination           30:21 41:25 42:3      115:16 119:6,13      192:13 194:1,14
  71:17                80:21,24,25           125:9 140:18        meaning 130:4
 main 2:11 7:1,1,2     129:13 145:6          162:3 190:14        meaningful 25:12
 maine 1:15            160:6 194:19          200:10              means 4:11 51:2
 maintain 48:4        market 20:13,14       matters 26:8          57:1 114:12 115:9
  151:7                51:17 60:23 70:4      78:11 80:17,17,19    146:5,7 157:22
 major 165:22          75:9,23 92:9          91:17 122:8,9,10    meant 119:5 189:6
 majority 130:11       102:11,17,23,24       122:10               189:16 193:16
 making 41:16          104:9 107:13,20      maximize 31:10       measure 75:23
  50:19 113:11         122:8 145:24          31:17,19 154:22      89:17 105:7 121:7
  117:11 133:8         146:4,5,5,6 157:21   maximum 31:11         158:9 177:16
  143:13 168:21        158:2 177:19,23      mba 183:7            measurements
  173:20 197:23        178:22,23 183:19     mean 7:7 9:6,23       86:6 87:22
  200:4                183:21                9:25 11:22 12:14    measures 49:13,16
 malpractice 64:16    marketability          13:5 19:18 20:20     87:2
 malt 123:14           26:21 27:2,5          24:14,16 30:4       median 19:15,17
 man 124:11            110:10,21 159:13      36:5 40:7,16 43:4   meet 84:25
  125:12               159:17,18,21          53:19 54:15 63:24   meets 24:8
 manage 116:12,21      160:2 161:11          68:13 73:3 76:3     member 94:13
  118:9 166:22         162:3,5,6 163:17      78:9 82:17 83:19     95:19 163:24
 managed 116:24        165:10,14,17,19       84:13,17 86:22      members 150:19
  117:2,15,18,23      marketing 130:13       87:7 88:8,22 89:2    165:13,15,24,24
 management 25:5      martin 2:19            90:7 91:22 93:5     memo 94:3,12
  25:6 61:2,6 66:10   matched 107:6          96:12 97:13,13,15    95:6
  68:10 84:8 135:22   matches 81:10          98:10 101:7         mention 146:19
  135:25 136:25        122:18 123:24         102:14 103:8,24     mentioned 9:9
  137:7 149:18        material 51:20         105:9,11 106:6       34:13 63:21 65:8
  150:7 155:20,21      57:16 158:24          113:4,14 117:1,18    72:23 73:11
  167:3               materiality 50:25      118:20 119:13        106:12 155:7,13
 management's          51:1,8                120:14 124:6,10     merge 113:13,16
  25:1 136:3          materials 9:1,9,14     124:11 131:1,7,24    113:16
 managers 25:10        9:17 52:19            137:12,22 139:7     merged 74:12
  183:3 184:9         math 47:17 192:21      140:20 144:6         114:1
 march 145:7          matter 4:7,8 25:8      147:5,20 149:3      merger 36:22 37:2
 margin 22:12 49:8     26:10,11 36:5         154:20 159:7         37:3,4,10,11 109:6
  49:22 50:1 51:9      38:9,10 39:8          161:16 165:5         110:18,23 111:8,8
  140:4                51:13 58:10,15        166:8 169:25         114:16 115:7
 margins 22:14         60:5 61:23 65:13      170:7,16 172:2       119:18
                       71:4,8 78:6,13,25     176:3,14 178:9

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 230 of 251


[mergers - necessarily]                                                          Page 26

 mergers 38:24             112:13,19 113:5,8     165:19              monies 64:9
 merges 68:2               119:8 144:24         minus 138:22         monopoly 115:10
  126:10 174:2             146:19 147:1,11       196:4               monroe 201:1
 merging 109:15            148:16 152:15        minute 98:7 103:3    months 189:8
  110:2                    163:25 164:5          160:8               morning 5:2 95:16
 merton 30:23              167:9,14 168:11      mirror 121:1           95:25
 met 188:20,22             168:12,25 177:6       123:24              motivation 185:10
 method 50:1 105:1         181:10,21 182:1      mischaracterized     mouth 169:11
  157:21 192:24            182:12,13,15,17       125:3               move 68:5
  194:9                    187:6 191:24         misconduct 155:6     movement 15:14
 methodologies             199:23                155:15              multiple 19:12,20
  52:4 179:23             metro's 118:15        misinterpreted         20:3,7,22 22:20,24
 methodology 42:9          143:23 146:17         125:4                 23:11,21 45:7
  45:2,20 48:7            michael 195:2         misleading 191:5       87:23 178:1,13,15
  192:7,10 193:13          197:3 198:1,10       misled 191:8           184:15 192:19
  193:15,20,22,25         microeconomic         mismanagement          193:3,5,7
  194:6                    133:13                155:20              multiples 20:20
 methods 87:19,23         microeconomics        misrepresenting        21:9,23,23 24:19
 metric 120:16             121:4,13,14           55:14,18              26:14,20 122:16
  178:21 180:4            mid 156:17            missed 9:4 120:11      193:9
 metrics 103:11           middle 67:3,4         missing 92:10        multiplied 44:8
  106:9,11 185:21         midpoint 86:25         99:14 105:13          45:3
 metro 1:14,15            mike 3:15 190:10       108:5,11 148:3      multiply 46:17
  5:19,24 7:1,2,8         million 25:19 41:8     164:23              multiplying 46:15
  9:19 27:13 29:19         41:10,13 43:22,24    mistake 48:12        myers 194:15
  34:25 35:19,22           44:9,10 72:25         55:11                         n
  41:11,14 59:14           106:18 107:2,23      mistaken 144:11
                                                                     n 146:8 202:2,2
  63:9 65:4,9,16           138:22 139:9         model 133:8
                                                                     name 201:19
  66:21 67:2,7             142:13 145:19        modified 81:24
                                                                       203:4,4
  68:23 69:7,17,21         146:18 173:19        money 53:17
                                                                     named 90:22
  69:23 70:5,22            177:8 178:4,5         62:21 73:23 83:14
                                                                     narrowed 127:25
  71:3,11,14,23 72:9       185:1,13,24           97:4,17 98:1 99:3
                                                                     nasdaq 19:4
  72:11,11,15,21,24        192:22 195:20         99:8,11,15,17
                                                                     national 1:15 2:17
  73:6 74:5,6 75:1         199:20                101:23 117:11,11
                                                                       133:18
  76:21 77:5,14           mind 145:10 149:8      136:22 151:3,7
                                                                     natural 113:2
  78:8,12,14,15,21        mineola 203:2          152:4 157:2
                                                                     nature 5:14
  79:3,11 81:15,21        minimal 131:2          163:10 167:25
                                                                       196:13
  82:7,13,24 84:6,9       minimis 159:21         171:9 173:14
                                                                     necessarily 13:5
  84:23 85:11 94:20       minimum 169:25         176:9 179:25
                                                                       52:19 93:18 98:5
  94:22,24 98:12          minority 109:25        185:11 195:22
                                                                       102:15,21 103:18
  111:18,22 112:5,8        110:4,9,12,20
                                                                       114:2 116:15
                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 231 of 251


[necessarily - occasionally]                                                 Page 27

   117:20 156:24          134:5,21 135:24    122:17 198:1           155:1 176:4
   176:19                 145:16,18 150:20   199:17 200:7           198:21
 necessary 7:11           157:1 201:1,4     nuclear 126:19,21     nuts 73:24
   16:21 106:14           203:2              126:25 127:1,11      nyse 19:4
 need 95:17,25          newly 80:25         number 3:20 7:23                o
   109:13 159:14        nexus 171:19,22      8:14,22 10:5,10,18
                                                                  o 202:2
   160:8                  172:4,5            16:8 18:24 20:25
                                                                  oath 4:19 202:7
 negative 21:16         night 79:19 80:5     21:3,25 23:19
                                                                  object 58:14 67:8
   22:2,2,6,9,14 23:4   noble 30:24          30:21 36:7 39:6
                                                                  objection 14:2
   28:21,22 29:24       nominal 1:17         41:25 47:22 48:17
                                                                    34:6 37:20 41:21
   35:14,15 107:14      non 94:17 102:21     48:24 49:1,12
                                                                    67:13 73:9 82:9
   138:7,8,19,20,23       104:21             53:24 54:18 55:22
                                                                    83:17 106:7
   138:24 139:2,9,11    nonbinding           56:18,23 57:4,9
                                                                    153:16 169:9
   141:22,23,23,23        112:19             58:9 60:8 62:6,19
                                                                  objections 4:21
   141:24,24 142:2,2    nonrecourse 99:25    63:5,8 66:25
                                                                  objective 185:4
   142:3 184:3            100:7 101:4        67:21 76:2 80:21
                                                                  obligation 31:6,10
   186:16               norm 21:7            81:10,11 85:3,6
                                                                    31:19,23 32:1,10
 negatives 141:19       normal 41:18         86:3 108:1,10,13
                                                                    32:11 36:16 65:14
   141:19,20,20         normally 27:5        121:9 122:14
                                                                    67:12 82:13 83:11
 negotiated 95:7          162:8              130:20 135:23
                                                                    92:8 93:12,17
 negotiates 157:4       northeast 128:13     149:19 159:17
                                                                    98:1 195:16
 negotiating 157:1        128:21             167:23 173:23,25
                                                                  obligations 7:12
 neither 68:17          notary 1:21 201:3    174:11 187:2,12
                                                                    29:8,15 67:21
   94:24 201:15           202:22 203:25      191:12 194:19
                                                                    68:1,4,8 72:14
 net 35:13,15           notation 153:14      195:7,12 196:2,11
                                                                    74:4 75:2,25 76:8
   174:15               note 94:17 97:9,13   196:24,24 197:7
                                                                    79:20,23 80:10
 netted 78:21             97:25 98:1,3 99:2  199:24
                                                                    82:16,17,18,25
 never 100:13             99:20 100:1,7     numbers 10:24
                                                                  obligor 67:17 77:1
   121:2 122:17           101:4,4,10,24      23:14,15,16 26:4
                                                                    77:15
   137:25 140:6           107:18 151:13      28:14 38:4 41:1
                                                                  obligors 32:1
   193:19                 186:24 187:10,21   44:10 51:25 52:5
                                                                    76:20
 new 1:2,20 2:4,4,7       187:22 200:6       52:16 53:20 54:2
                                                                  obtain 43:2 108:16
   2:12,16 4:24 14:9    noted 134:7          55:16 56:22 57:3
                                                                  obtained 42:15
   14:12,12,20 15:14      199:17 200:14      57:12,20,22,22
                                                                  obtaining 15:20
   51:22 59:1 94:13     notes 16:3,5,6       62:13 63:11,15
                                                                    165:7
   94:14,15,19,25         201:14             64:11 67:19 78:2
                                                                  obtains 49:15
   95:2,19 98:15,19     notice 201:9         84:3 86:14 87:16
                                                                  obtuse 84:20
   109:9 110:11         notion 129:4         87:16 106:13
                                                                  obvious 158:16
   117:7 124:2 125:6      157:18             108:5,19 134:14
                                                                  obviously 190:12
   130:5,10,12 131:3    notwithstanding      136:8 137:7,20
                                                                  occasionally 189:3
   131:4 132:10,24        78:12 85:16        140:23 143:9

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 232 of 251


[occur - owned]                                                                  Page 28

 occur 60:21              41:13 43:19 44:1    operations 113:12      opposed 75:8
   102:13 143:6           46:3,8,19 55:3        138:15,18,24           147:7 149:12
   165:13 172:25          59:5 61:8 65:5,18   opining 69:9           opposite 92:7
   173:10                 65:22,24 66:7       opinion 7:10 8:1,7     optimism 136:13
 occurred 13:9            78:1 85:19,22         8:11,15,19 9:5,18    optimistic 136:19
   22:25 37:18 54:7       90:9 94:2,11          12:25 13:12,20,21    option 29:6,16
   57:18 90:5 118:8       97:24 101:9           15:4,7 17:2,6 18:9   order 42:19 48:25
   138:5                  104:15 109:11         18:10,16 22:18         71:21 115:10
 occurring 12:17          112:2,12 114:7        23:10,20 25:1          131:25 143:22
 occurs 57:25             116:15 119:22         26:1 28:21 34:23       163:20 177:24
   121:3                  129:7,16 130:18       35:15 36:25 38:2       178:12 199:2
 odd 44:4                 136:11 138:13         38:6 47:11,14        orders 134:4
 offense 123:16           140:8,22 143:11       48:1,5 60:1 65:18    ordinary 172:24
 offer 15:2,3 23:3        145:6,9,12,13         66:3,4,5 68:22         173:21
   24:10 86:1,7           146:14 148:2          69:5,9 70:3 71:10    original 130:6,6
   88:11,11,13,14,16      149:3 161:8,14        74:3,20 75:13,15       130:14
   88:17,18,23 89:2,6     168:23 173:3,5        77:14 78:8 80:1      originally 44:18
   89:7,8,10,15 90:16     178:17 180:11         82:4,8,14 85:15,18     47:18 48:16
   152:21                 183:11 190:4,8        86:1,7 87:6 90:20    ought 180:15
 offered 74:17 97:6       194:21 196:11         91:19 96:18          outcome 62:8
   130:13               old 105:10,12,12        103:16 119:9           101:17 201:17
 offering 98:10,11        105:14 203:2          131:21,23 132:3,4    outcomes 59:25
   98:14 151:6,10,11    once 8:7 23:10,20       132:7,13,14          outline 95:4
 offers 24:7 87:24        31:1,8 39:22 40:3     147:13,20 148:1      outrageously
 officer 148:23           46:3 53:9,12 55:7     148:14 150:9           132:1
   149:2                  56:11 101:14          152:21 153:22        outside 9:17 21:7
 officers 149:5         open 145:24 146:4       159:12 166:10          104:3 155:4 162:9
 official 28:2            146:5,6 149:2         170:6 175:14         overall 68:22
 officially 8:25        opens 165:20            186:7 191:11           138:10
 offset 28:20 54:20     operate 21:11         opinions 9:22          overpaid 181:23
 oftentimes 52:1          133:23                11:25 18:6 28:1,3    overtime 170:22
 oh 85:13 101:9         operates 77:10          91:9 97:6 175:15     oviatt 2:14
   141:1                operating 5:18 7:2      176:11 190:15        owe 97:25 172:14
 ohio 157:1               14:14 35:20,21,23     191:14                 172:17
 okay 6:13 8:8,11         69:20 70:22,23,24   opportunities          owed 41:8 64:5
   8:18 9:1,8,16 10:6     79:4 80:6 113:7       155:4,14,25 156:1      67:23 73:1 83:13
   10:15 11:6 12:21       113:25,25 114:3     opportunity 16:16      owned 5:18,19,20
   16:25 17:19 18:5       117:4 185:9           31:20 150:20           5:21 6:12 35:22
   27:25 28:12 29:18    operation 41:18         151:3 155:24           38:1 72:9 133:20
   31:23 35:8 39:9        166:16                156:5,9 167:24         164:22 167:19
   39:11 40:10 41:11

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 233 of 251


[owner - percent]                                                             Page 29

 owner 94:4             14:13,13 28:24        166:9 185:21          73:23,24 74:8
 owners 26:24           35:6,8,9,10 70:3      195:24 196:2          75:22 76:5,7,12,14
   90:21                70:18 75:5 81:24     particularly 80:10     77:5,7,10 79:8,21
 ownership 6:14,15      129:15 130:2,14       80:18 85:9 102:14     80:10 82:22
   70:24 108:7 152:6    130:15,17 138:14      128:20                182:23 184:21,25
   154:17 162:1         145:9                parties 4:16,19        185:5,8,12 186:4
 owns 6:24 73:16       pardon 17:14           47:7 102:13           194:23 195:19
   167:9                18:23 124:3 186:2     115:16 163:22         198:24 199:1,22
           p           parent 7:5,7 82:19     201:16              pbgc's 199:13
                        86:21 113:18,19      partners 90:21       pc 2:10
 p.m. 200:24
                        160:23 163:21         96:17               peek 58:8 59:20
 pabst 123:12,14
                       part 7:15 14:10       party 83:13            60:17
 packard 106:23
                        18:17 20:24 27:10     162:11 164:2        peeking 58:15
 page 3:2,8,18
                        27:15 42:16 51:15     197:17              pending 60:10,11
   10:14 17:15,17
                        54:10 64:21 102:3    pat 94:6 95:16       pension 33:8 67:5
   22:23 27:16,18
                        103:17 111:13        patrick 2:19           67:20 68:4,8
   28:24 35:9 63:7
                        114:21 120:12        pattern 157:9          72:22 73:20 74:4
   68:13 92:16
                        143:11,21 156:23     patterns 72:18         74:7,21 75:2 76:8
   108:13 157:17
                        159:11 165:1         paul 188:15,23         77:15,25 79:20,21
   165:22 186:22
                        169:16 182:21        pay 7:13 41:16         82:18,22 83:11
   187:7 200:12,13
                        187:21                73:23 74:13 76:7      186:5 194:23
   203:6
                       partial 182:8          99:11 100:8           195:6,14 196:4,13
 pages 88:2
                       participants 57:21     101:10 114:19         196:17,25 197:25
 paid 15:5 37:14
                       participate 150:20     115:1,22,25           199:3
   46:11 47:1 53:12
                       participated 195:4     118:21,24 152:5     people 11:25 19:1
   55:4 62:20,20
                       particular 10:9        162:23 175:18         44:20 51:2 58:17
   64:5,6,9 107:7
                        12:17 13:3,11         176:10 179:6          59:15 84:2 125:13
   111:12,15 114:21
                        20:15,16 24:8         180:18 185:11         130:20 197:5
   116:11 151:25
                        25:13 30:6 32:2      payable 195:15         200:10
   157:11 162:25
                        42:18 47:8,21        paying 47:4 99:8     pepsi 183:18
   163:1 165:5
                        50:22 52:22 53:23     163:15 165:4        perceive 67:23
   171:14 173:14
                        54:1,5,5 55:19        179:14 182:2        percent 15:3 19:8
   178:3,19 179:4
                        57:17 58:12,19,21     185:24 200:20         19:17,24 20:8
   180:1 181:2 182:6
                        60:11,15 61:2        payment 15:16          22:13 43:16,16,17
   189:13,15
                        62:10,13,17,18,19     79:13 83:20           43:23 44:2,2
 paper 79:1
                        66:15 69:15 88:6      156:20 199:20         48:20 49:10 89:17
 papers 144:15
                        93:19 115:16         payments 152:10        94:16 95:18 96:1
   174:3,4 200:9
                        122:6 130:11         payoff 29:9,16         96:7,16 99:2,4
 paperwork 89:1,8
                        135:23 146:15        pays 166:22            146:18 153:8
 parachute 112:22
                        148:13 150:22        pbgc 33:9 34:11        160:2 161:6,25
 paragraph 10:16
                        158:10 162:16         67:21,24,24 73:15     163:14 164:17,21
   10:23 13:13 14:4
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 234 of 251


[percent - preference]                                                         Page 30

   164:22 165:9          picked 69:11           114:4 118:11        possibilities 118:4
   169:22,25 173:4       picture 29:5 60:14     119:19 124:20         118:5
   173:23 187:12,21      piece 13:11,23         134:10 151:22       possibility 39:25
   199:8,18 200:7          62:14 158:3 179:9    158:15 162:24         83:5 101:12
 percentage 22:14        place 1:19 2:15        163:3 165:1,2,3     possible 36:11
   108:7 164:17,18         92:9 102:22          175:25 179:11         39:21 40:14
   170:22                  132:10 153:3         181:6 184:24          101:17 129:11
 percentile 19:7,14        201:9                188:18 193:10         165:16 184:12
   20:3,4                placed 134:4           195:11 197:22       possibly 77:3
 perfect 60:7 121:1      plaintiffs 1:7 2:4     198:4 199:19          89:21 165:11,11
 perfectly 51:15           33:15               pointed 43:8 45:3    post 79:16
 perform 11:16           plan 67:5 129:12       48:3 49:4 99:1      potential 36:1
   69:15 106:3,10          140:11 186:5        pole 89:15 90:21       39:13,18,20 62:24
   198:7                   196:13,17 197:1      94:4,9 96:17 97:8     86:14 125:10
 performed 69:3          plants 126:18,19       100:9,17,22 102:2     135:10 160:22
 period 14:3,6             127:11,14,16,20      103:16,20 104:19      162:13 163:20
   23:22 24:5,21         plausible 23:24        144:7 145:20,25       164:6,18 167:4,5
   53:14 54:4 157:12       41:23 117:5          146:3,7,11 186:25     184:12
 periods 23:4            play 21:17 73:15       187:23 188:5        potentially 36:8
 permeates 128:1           122:18 123:4         192:4                 39:13 57:10
 permits 164:5             137:7 186:14        policies 52:11       power 95:3 126:11
 permitted 110:13        player 167:25         policy 52:15           126:18,19
 person 93:8             playing 79:20         pony 151:7           powers 127:19
   116:11 125:14         plaza 2:7             poor 14:8 155:20     practice 1:19 9:11
   153:12 172:4          please 4:3 10:14      poorly 117:18          9:15 11:24 16:3,5
   183:10 195:1            18:16 88:22 108:9   portion 7:22           135:15 197:8,16
 personal 189:1          pllc 2:2               190:21              practitioner
 personally 190:1        plus 44:17 46:1,16    pose 92:21             159:19,19
 perspective 67:22         46:17 71:11         posed 8:13 34:18     pratt 26:17 58:17
   70:19 71:18 72:7        114:13               66:2                pre 24:21
   77:18 79:6,19         poaching 131:20       position 58:11       precedent 169:3
   85:7 104:7 122:20     point 7:6 10:8         62:16 73:12           169:17
   125:8                   21:24 27:16 30:6     107:15 137:13       precise 49:9 105:6
 petition 196:16           31:5 40:5,11         151:7 186:3         precluded 180:21
 pharmaceutical            52:22 53:6 58:12    positive 21:21         180:21
   60:9                    58:19 59:9 60:15     22:9 28:15 36:2,9   predicated 12:25
 phonetic 174:5            61:2 62:17 78:7      39:14,18 40:12        38:15 70:1 134:11
 phrase 58:16              78:16 79:1,6,18      41:20 47:22           154:10 180:13
 phrases 51:2              80:11 83:20 86:22    137:23,24 138:11    predict 142:17
 pick 69:14 73:24          86:24 87:7 95:14     140:15 143:18       preference 34:2
   194:15                  103:22 104:16        157:14 174:15

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 235 of 251


[preferred - professional]                                                     Page 31

 preferred 36:23        prescribed 26:16        97:10 107:6 108:6   probability 63:20
   36:24 37:3,3 44:2    prescription 196:6      108:12,20,25          65:25 122:10
   45:25 46:2,4,12,14   present 2:18 28:16      110:7 165:5           148:6
   46:18 88:6 130:5       28:19 134:11          167:12 168:17       probable 62:14,21
   130:10,12 159:1        161:21 195:12         169:21 175:18         62:23 63:22 64:12
   166:12 170:4,10        196:5                 177:14,18 178:13      64:19,20 80:2
   170:13,19 171:1,2    presentation            179:4,6 181:5       probably 53:13
   171:4,7,10,10,14       182:23                182:7,14              54:18 123:9
   171:17 172:8,9,11    presented 137:16      priced 174:25         problem 55:14
   172:13,17 178:15       191:15,25           prices 190:20           74:20 88:1,8,9
   178:21               presenting 136:19     pricing 175:8,12        90:15,15 103:10
 preliminary 89:6       president 156:11      pride 95:3              105:9 107:24
 premise 196:10           157:6,7             primary 69:16           188:2,3,3
 premium 42:9,23        pressed 194:5           128:18              problematic
   43:3,9,23 44:2,3     pressures 130:21      principal 7:3 58:8      121:20
   44:12,17,19,23,25    presumably 159:2        90:23 100:20        problems 18:2
   45:25 46:1,15,16       180:20 197:23         128:15                50:4 56:7 87:3,4
   46:18,24,24 47:1,4   pretend 71:24         principally 5:17        87:23,24 89:16,18
   47:5,5 108:6         pretty 6:18 107:16      6:25 8:3 67:18        103:6,7,11 105:8
   111:2,3,7,9,11,12      121:6 131:6         principles 26:14        105:15 123:6
   111:15 112:15          138:18 149:1          50:10                 185:20
   114:6,8,10,10,23       159:21 165:25       print 184:15          procedural 149:20
   114:25 115:1,12        166:3 168:5 170:8   prior 6:17 48:10      procedure 4:12
   115:14,23 116:1,7      173:19 174:5          49:20 124:16,24     proceeding 193:17
   116:10 118:14,17       196:7                 170:15 175:16       proceedings 36:8
   118:25 119:1         prevent 115:5,5,10      188:6,24              85:21 119:25
   163:1 165:4,8,9        118:19 119:5,7,18   priority 32:17,19       160:10 191:20
   166:11,21 167:6,7    prevented 129:23        32:20 34:9,17       proceeds 37:4
   169:22 173:24        preventing 115:9        36:24 149:7           74:6
   179:10 182:3,9,19    prevents 92:3           166:12 169:23       process 39:1,4,6,8
   183:20 200:7           129:25                170:8 171:2           39:9 75:10 121:17
 premiums 43:16         previously 80:24      pristine 90:14          150:5 200:3
   44:25 45:8 46:11       129:13 145:6        private 26:12,15      producers 132:19
   47:2,8,13,19,23        160:5                 26:20,21,24 27:6    product 64:3
   48:8,8 174:6         price 27:7 29:17        61:14 149:5,18        129:22,24 130:8
 prepare 61:17,17         37:2,14 39:7        privately 98:8          130:11 134:21
   198:18                 42:13,16,17 44:13   prize 30:24           productive 72:7
 prepared 190:3           44:13 45:3,22,22    pro 173:4             products 123:10
   195:2 196:24           46:7,11,15 74:16    probabilities           129:6 135:9
 preparing 61:15          74:17,18 79:22        66:11               professional
   189:25                 83:7 85:8 90:4                              188:25 189:1

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 236 of 251


[professor - question]                                                         Page 32

 professor 172:6         prospects 151:21      publicly 19:4 21:6    62:16 67:19 72:2
   174:3,4               protect 27:7 74:18     21:8,10 24:23,25     72:3,6 77:5,7,21
 profile 132:21,23         79:22 85:8           25:25 26:5,6,9,11    78:13 80:16 82:12
 profit 22:2,12,14       protecting 130:24      29:7                 85:16 102:21
   57:13 138:15,24       protection 130:9      publiclytraded        110:9 115:2,12
   140:7 143:20            131:1                26:14 122:4          125:5 134:10
   186:16                protections 149:20    purchase 42:13,16     137:3 140:24
 profitability 22:12     proven 38:18           42:17 74:16,17       167:19,21 169:21
   22:17 136:5,7         provide 8:1 13:8       94:18,21,24 97:10    180:24 184:24
   138:18 142:22           16:16 63:2 70:3      134:4 149:13         192:8 200:11
   143:14 175:25           134:8,16 174:5       167:12 169:21       puts 70:18 72:4
   183:22,23               181:7 195:11         175:17 176:18       putting 14:8 23:19
 profitable 21:24        provided 8:11          177:14,18 178:13     53:7 73:12 135:22
   22:19,20,21 23:1        11:8 12:7 17:6       180:1 185:21                  q
   23:11,17,20             34:12 57:12,13      purchased 106:18
                                                                    qualified 198:7
   101:15,16 135:24        61:12 65:19 66:3    purchaser 84:8
                                                                    qualitative 137:18
   138:2 186:20,20         66:4,5 75:24         95:17 96:1 146:25
                                                                    quantification
 profits 133:24            76:15 86:4 99:13     158:6 161:22
                                                                     67:19
   137:22,24,25            144:5 147:5,8        169:15
                                                                    quantify 50:1
   143:17 176:20           150:19 174:12       purchases 94:15
                                                                    quasi 115:10
   193:11                  185:22 196:14        97:17 169:17
                                                                    question 4:22 5:12
 programming               198:2               purchasing 96:16
                                                                     7:19 8:13 10:9
   130:13                provides 12:5 87:9    pure 21:17 122:17
                                                                     26:12,18 27:25
 projected 61:2            87:12 111:8          123:4 186:14
                                                                     29:2 34:18 35:4
 projections 61:9          130:16 134:12       purely 176:18
                                                                     50:14 52:8 53:5
   61:12 134:8           providing 11:20       purport 51:7
                                                                     55:24 56:2,25
   135:12,13,19,20         11:24 16:19 17:21   purpose 6:7
                                                                     58:5 59:4,6,9,12
   137:8,14,17,17          38:16 57:3 91:15     147:14,17,18
                                                                     66:2,13 67:9,14
 proper 49:5               97:25 102:19         154:23
                                                                     72:12 85:11 93:5
 property 68:15            136:18 174:10       purposely 154:3
                                                                     96:3,4 98:21
 proposal 94:12            185:5               purposes 92:25
                                                                     102:24 103:8,10
   95:19                 provision 160:24       93:4,6 100:24
                                                                     104:2,23 105:3
 proposed 160:25         provisions 160:25      128:3 148:5 161:3
                                                                     106:22 108:9
 proposing 168:7           161:10              pursuant 1:18
                                                                     120:21 121:20
   179:13                proxies 183:5,12       201:9
                                                                     126:1,2,2 142:6
 prospect 105:8,16       proxy 54:25 95:2      pursuing 79:25
                                                                     157:9 159:7 161:2
   107:1,3,6,12 108:4      179:9,9             purview 152:20
                                                                     167:13 169:8
   109:8 120:1           public 1:21 19:15      155:12,18
                                                                     177:20 179:2,22
   121:12 123:10           26:20 201:3         put 19:7,9 26:4
                                                                     180:4 189:6,18
   178:1 180:5             202:22 203:25        28:2 43:1 45:12
                                                                     195:21 200:8
                                                51:24 52:4 58:11

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 237 of 251


[questioning - recall]                                                        Page 33

 questioning 90:13      123:15 125:2,18        153:14 154:9,10       80:1 95:16 100:4
   100:11               127:9 128:24           170:17,20 187:5       105:7,24 125:9
 questions 11:14        130:25 131:22          193:4                 131:6 139:13
   16:14 40:24 73:11    132:25 135:2         rates 19:16 24:19       147:25 148:1
   86:14                136:16 137:1           24:20 41:16           159:22 162:4
 quick 9:3              138:12 139:15          135:10,10 152:22      183:14
 quite 20:1 108:1       140:5,16 142:5,20      153:6,19,23 154:6   realm 61:25 92:13
   127:12 180:7         143:5,15 144:16        189:12                165:18
 quote 13:14 35:25      144:25 146:1,23      ratio 18:22,22        reason 40:20
   36:6 74:14           148:8 149:14,22        19:6 22:19 107:19     45:17 54:16 64:8
 quotes 130:3           150:1 151:14           107:25 175:25         71:22 81:23
           r            152:1,7,17 153:15      176:2,6               102:24 116:23
                        154:1,19 155:8,17    rational 106:16         117:1 134:25
 radio 22:22
                        156:12,19 157:15     rationale 28:11,22      137:3 176:22,24
 raise 80:12 98:19
                        160:16 162:22          28:23 29:4 30:10      203:6
 raising 150:20
                        163:12 164:20          34:19,23 45:18      reasonable 25:3
 rakoff 190:15
                        166:6 167:2,16       rationality 27:12       25:20 51:16 54:23
 ramsey 2:6 4:3,5
                        168:15 169:5,18        39:12                 56:12 68:18 69:13
   4:14 11:10,22
                        172:16 174:23        rationalize 194:16      79:10 84:22 87:8
   12:2,11 18:3
                        175:1,19 176:12      ratios 19:6 107:6       87:12 88:18
   27:19 29:2 33:17
                        176:17 178:8,25      rcalihan 2:12           115:17,19,21
   34:4 35:2 37:20
                        180:6 181:12,16      reaction 53:5           116:20 117:14,21
   39:16 44:6 48:6
                        182:4,24 185:6,17      113:3                 118:5,6 123:5
   49:2 50:8 51:11
                        186:1 187:18,25      read 4:1,5 27:16        143:24 148:12,14
   56:1,5,24 57:2,23
                        188:25 190:21          27:19,21 63:24        153:24 183:5,12
   59:19 67:8,11
                        191:17 194:11          67:1 69:19 76:17      192:2,17
   69:18 71:6 72:19
                        195:25 196:19          81:2 94:3 95:13     reasonableness
   73:2 75:4,17
                        197:13,19 198:15       95:24 128:7           152:22 154:6,8
   76:23 77:2,17
                        200:17,21              130:15,18 131:2     reasons 75:11 98:7
   78:5 80:20 82:8
                      range 49:15 50:23        145:10 166:20         98:16 127:11
   83:16 84:10 86:17
                        86:4,5,9 87:8,12       199:24 202:6          134:21 168:2
   87:11 89:4 90:2
                        87:17 103:11,13      reading 129:1,19        174:14 176:19
   91:7,20 92:6,12
                        104:11 127:6         real 45:23 57:22        183:24
   93:3,13,23 95:8
                        184:12 189:21          66:18 97:5 161:23   rebuttal 16:17,20
   96:3,9,21 97:12,20
                      rata 173:4               195:21                16:23
   99:6 101:1 102:9
                      rate 19:11,13,13       reality 132:5         recall 12:14 14:19
   104:1 105:2,22
                        19:21,22,23 20:2,8   realize 100:15          15:2 17:6 23:2
   106:20,22 110:15
                        20:9,19,22 99:2,9      194:17                76:24 128:10,11
   111:5,19 112:16
                        99:12 122:21         really 19:2 25:13       128:11 133:25
   113:22 116:25
                        125:10 135:18          51:13 60:1 67:8       139:22 166:18
   117:16 118:1,10
                        136:8 141:3 153:8      70:14 72:5 78:13      191:1
   119:11 120:9,11
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 238 of 251


[receivable - remaining]                                                      Page 34

 receivable 186:24     recourse 94:17        reflecting 82:5         90:25 91:12,18,19
 receive 41:20           101:5                 109:24 145:3          91:21,22,24 92:3
   97:17 112:14        redeemed 170:15       reflects 49:11          130:1 171:23
   195:19              reduce 77:24            105:25 143:16,17      175:22,24
 received 156:10         167:10              refresh 17:16         relationships 22:4
   173:3               reduced 40:19           27:23 144:18        relative 26:5 78:20
 receives 97:19          42:17,18 139:1      refusal 42:23 43:5      111:10
   130:12              reduces 129:9           46:13 88:12 90:16   relatively 6:7
 receiving 83:7        reducing 138:3          94:18,21,23 111:3   relevant 22:10
   153:23 156:15       reduction 42:9          159:9 162:10,12       58:13 68:18 71:19
   157:7                 43:17                 162:19,24 164:3,7     73:13 75:3,15,19
 recess 85:20          refer 10:16 93:8        164:9,16,19           75:19,20 86:15
   119:24 160:9          116:13                167:11 168:12         88:21 92:18
   191:19              referee 4:19          refusing 141:11         112:18 122:11
 recession 138:6       reference 8:18 9:4    regard 24:24            135:21 136:25
   139:19                67:15 146:11,12       42:10 58:1 89:15      137:2 147:2
 recognize 42:3          174:7 194:24          90:17 97:1 98:25      159:22
 recollect 12:17         200:13                120:25 123:8        reliability 178:15
   15:16 81:4 109:4    referenced 10:23        144:7 165:13          180:4 186:7
 recollection 11:1       58:3 200:16           172:13 173:17       reliable 86:2 87:20
   17:16 18:20,21      referencing             181:7 184:6           108:19,21,21
   33:13 98:24 128:6     199:21                190:18,19             135:1 136:14
   128:7 129:5 136:6   referred 24:13        regarding 63:20         154:18 178:21
   138:9 144:18          75:7 108:13           70:4 194:22           181:25 190:18
   150:18 152:9          114:22              regardless 193:5        198:21
   166:19 173:6        referring 6:11        regional 133:19,20    relied 8:4,19 9:1,5
   184:23,25 195:3       17:13,13 23:6       regular 173:9           9:9,17,18 10:9
   195:13                28:9 33:7 43:1        200:10                12:21 65:16 67:11
 recommendation          61:4 65:7 81:16     regularity 127:12       144:8,9 175:11
   190:19                87:15 138:21          127:21                176:21 197:6
 record 35:11 43:4       145:24 151:1,2      regulation 128:14     rely 9:22 10:6
   53:17 80:24 84:21   refers 14:4,14 23:4   regulations 124:23      11:25 12:7 61:9
   121:22 187:3        reflect 42:14,18        127:15 130:22         93:14 104:19
   198:6 199:25          44:18 53:25 54:4    related 66:5 175:8      122:15 123:8
   200:15 202:9,12       59:6 74:2 80:8        201:16                144:2 197:9,16
 recorded 54:7           81:25 82:21         relates 54:2          relying 108:22
   56:10                 147:10 177:23       relating 198:23         121:9
 records 55:7 195:8      192:19              relation 33:5         remain 40:17
 recount 11:4          reflected 35:19       relationship 13:25    remainder 199:18
 recounted 11:12         61:6,7 130:16         14:24 20:21,23      remaining 157:6
   13:1                                        21:22 22:3 56:18

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 239 of 251


[remains - right]                                                              Page 35

 remains 36:1            92:16 108:15          18:4 40:23 50:14    retail 132:16,17
 remarkable 41:17        120:17 134:7          59:11                 133:9 134:2
 remedy 151:23           145:2 152:21        responding 27:11      retain 95:1 162:17
 remember 14:19          157:17 174:8        responds 179:2        retained 3:6 6:6
   14:22 15:6,14,17      175:16 186:23       response 58:7           140:9 155:23
   16:22 17:8 33:18      194:24 200:6,12       184:20              retaining 163:2
   43:18 117:5         reported 52:6,12      responsibility        return 136:7
   128:15,25 129:1       55:7 58:25 59:2,3     37:6                  187:4,5,16
   134:3 144:19,20       192:6               responsible 50:16     returning 136:4
   144:21 145:2,15     reporter 1:20 4:1       153:24 190:6        revenue 22:7,19
   150:21,22 153:17      4:4 5:13 200:19     rest 73:24              23:11,21 55:15
   159:4 160:4 165:1   reporting 51:10       restated 57:12          56:14,16 107:19
   172:21 173:2,7        55:10,16,17           58:4 84:3             108:17 138:15,16
   174:9 175:13        reports 54:24         restatement 57:11       142:9,12 193:7
   177:9 183:8 191:7   represent 33:19         57:24 58:23,24      revenues 107:14
   192:9 194:3           62:14 112:2         restates 57:6         review 27:14
 removed 17:10           146:10 161:5        restaurant 189:4        98:22 160:18
   39:22                 173:3 177:19        rested 182:12           184:20
 removing 111:2        representation        restricted 112:6      reviewed 11:2
 reoccur 143:4           112:25                163:8 164:14          16:15 18:1 143:21
 reorganization        representing          restriction 159:13    revised 42:8 45:1
   152:12                181:20                160:6 161:3,11        45:9
 reorganize 140:10     repurchased 90:4        164:1 165:11        revolved 70:25
 repaid 101:4          request 45:16,18      restrictions          revue 22:24
 repeat 35:3 52:8        174:11                128:18,19 131:19    reward 122:6,21
   108:8               requests 3:17           158:21,23 159:4,5     151:21
 rephrase 35:5         require 101:5           160:2 161:20,24     reynolds 2:11
   52:10 93:7 117:21     102:8                 162:8 163:13        rhode 1:14
   182:6               required 42:12          164:13              ridiculous 124:12
 reply 187:23            95:1                restructure 36:8      right 5:10 9:20
 report 3:9,10 6:18    requires 45:6           36:23 140:10          10:12 16:10,17
   7:22 8:20 9:5,9     reread 27:17          restructuring           18:2,7 20:16 22:9
   10:14,23 11:13      reserved 4:22           36:12,12,15           29:25 30:3 31:12
   13:4 16:10,11,16    residual 30:12,15     result 6:16 13:15       31:13,25 32:24
   16:17,20,23,24        33:2 36:14 151:18     47:22 48:24 52:5      40:7 41:11 42:22
   18:14 27:10,15        152:13                72:12 127:16          42:24 43:5,13,21
   28:2 41:9 43:8      respect 172:8,23      resulted 48:17          43:24 46:6,12,12
   44:14,18 51:20        194:23              results 26:25 49:1      47:1,5 48:13,17,19
   53:13 63:8 67:1     respective 4:16,19      86:5 105:20 134:9     53:10 54:8,10
   69:19 70:2,17       respond 11:15           134:25 174:15,16      55:21 59:10,13
   75:21 85:22 88:2      12:3 13:2 17:5        174:19                61:9 66:8,23

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 240 of 251


[right - see]                                                                  Page 36

   68:11 70:2,7,9,21    rising 12:19          running 78:2            168:20 176:15
   71:2,5,9 72:6        risk 73:17 122:6        183:7                 178:1,11,17
   75:12 76:17 78:2       122:20 127:10,11              s             180:12 183:16
   79:17 81:9,11          127:11,13,14,18                             196:16
                                              s 203:6
   83:23 85:5 86:13       129:21 151:21                             says 35:18,25 37:6
                                              sake 56:9 112:2
   88:12 90:6,16        riskiness 122:22                              45:8 74:4 81:17
                                              salary 157:8
   94:3,18,20,21,22       125:9 127:8,24                              81:20,24 82:14,14
                                              sale 93:22 109:6
   94:23,25 99:1,21       128:1 129:9                                 93:20 95:21
                                                109:21 112:19
   99:22 100:2,5,7      risks 127:19                                  104:13 120:6
                                                129:24 149:13
   101:15 105:15        road 60:13 203:2                              130:2 145:23
                                                157:1 161:24
   107:1,3 111:2,24     robert 2:10 30:23                             146:16 157:18
                                                172:25 173:10
   114:15 115:16,19     rochester 1:20                                164:1 165:25
                                                181:10
   117:3,8 118:16         2:12,16 4:24                              scc 109:2
                                              sales 128:14
   119:6 124:20           123:16 189:2                              scenario 117:6
                                                132:16,17 133:6,8
   129:22 133:3         rofr 43:2,4 44:2                              128:16,18
                                                133:14 145:23
   138:4 142:13           46:17,19 109:22                           scenarios 143:19
                                              sanity 18:19 20:1
   143:4,14 147:16        111:16,21 112:18                          school 126:9 183:7
                                                20:25 21:5 24:8
   148:18 149:10          115:5 116:3                               screwed 119:20
                                                24:14,16,22 25:25
   151:11 156:18          118:19 119:5,7,17                         se 98:20
                                                46:6 106:3,10
   160:13 161:19          158:25 164:24,25                          search 21:13
                                                107:7
   162:10,12,18,23        165:7 179:10,20                           seat 167:1
                                              sat 7:23,24
   164:2,3,6,9,16,19      179:21 180:3,9,11                         seats 109:9
                                              satisfaction
   165:25 166:14,15       180:22 181:8,9                            second 32:9,9
                                                143:24
   167:11 168:12,18       182:7                                       45:11 48:24 59:17
                                              satisfied 64:24
   168:19 171:6         roles 72:14                                   62:14 63:21 90:18
                                              saw 76:15 100:13
   173:8 174:17         roll 80:9                                     129:15
                                                123:18
   175:9 177:8 181:4    rose 12:15                                  secondary 98:10
                                              saying 21:7 24:23
   181:11,14 184:2      rosenbaum 190:8                               98:11,14 122:25
                                                37:5 45:16 46:9
   189:12 190:23        rough 174:5                                 section 13:6 28:5
                                                49:22,24 53:22
   191:21 195:16        roughly 41:3                                  160:6,19 161:7
                                                57:2,5 70:15
   196:9,22 198:14      round 96:23,25                              secured 32:20,22
                                                82:10,11 89:5
   200:4                  97:2,11                                     33:1,12,24 34:16
                                                93:16,18 96:5
 rights 42:15,18,21     row 117:12                                    34:20 94:16
                                                97:16,25 98:4,6
   42:22 48:9 88:2,3    rule 171:16 174:10                          security 33:16,21
                                                101:18,20 111:13
   88:4 106:1 108:6       199:4,5                                     33:23 54:24 55:12
                                                111:14 112:18
   109:13,19 112:11     rules 1:19 4:12                               64:4 97:1 137:9
                                                117:20 118:25
   151:6 158:6,11,19      170:11 172:12                               190:14
                                                124:8 125:14
   159:1,6,9 161:9,20   run 25:10,11                                see 5:9 9:4 10:19
                                                131:20 142:19
   165:21 166:9,12        73:17 117:7                                 13:17 18:2 19:2
                                                151:16 154:2,11
   172:23                 118:20 154:21                               19:24 21:19 23:5
                                                154:14 156:21,24
                                                                      26:4 29:13 30:13
                                                159:20 161:18
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 241 of 251


[see - simplified]                                                             Page 37

   36:2 40:11 46:6       159:16,24 164:14    settlement 24:6,10     shortcut 92:16
   47:17 50:6,6,20       164:14 167:10         76:16                shorthand 201:10
   52:23 53:2 63:19      168:12 181:21,22    setup 52:9 148:22        201:14
   64:6 67:6 76:4,5      182:18              seven 167:1            show 94:1 129:12
   79:6 81:5,13 82:2   seller 68:16 92:17      192:23                 144:17 187:13
   82:3 90:11 97:10      158:7 169:2,14      shafted 149:21         showed 22:1
   107:5 112:21        seller's 169:16       shannon 58:17          showing 19:18
   115:11 117:5        selling 83:7 98:17    share 159:23             42:2 80:24
   121:13,19 123:17      98:17,19 113:18     shareholder 31:6       shows 138:14
   125:16,22 129:16      113:19 130:10         31:10,17,19 36:9     sic 121:18,19,19
   139:4,6 140:21        133:11 157:20         40:6,12 154:22         121:21,22,24,25
   141:18 142:9,10       159:20,23 166:7       171:25                 122:7
   142:10,11,12,14       167:15 168:4        shareholders           side 50:17 79:3
   142:14,16 143:9     sells 123:21,22         31:24 32:7,12          156:20 157:4
   143:10 144:13         124:9 125:6           34:24 36:25 41:19    sign 4:2,5
   150:18 156:14       sense 12:9 24:24        51:20 149:7,21,24    signature 201:22
   157:10,22 160:21      26:5 70:16 71:25      150:4,13 154:23      signed 11:2 13:24
   161:23 166:14         71:25 85:7 99:4       171:8,24               81:6 202:18
   167:17 168:19,20      101:11,19 103:12    shares 26:25 27:4      significant 52:5
   168:22 174:19         167:24 168:6          27:8 45:23 98:15       72:17 88:1 109:23
   179:1,2,2 183:16      176:7 185:3,12        98:17,18,19 99:19      146:17 159:8
   187:15 189:3        sensitivity 50:5        99:21 100:4,13       significantly 35:13
   194:24                87:13,14              101:6,8,9,11,18,22     72:24 118:23
 seeing 49:7 145:15    sentence 35:18,25       101:25 159:20,23       157:13 175:17
   166:18                36:6 95:24            159:25 161:11,22     silly 58:16
 seen 16:12 73:17      sentences 44:22         162:1,3,9 165:18     similar 36:22
   74:9 80:25 81:2     separate 47:4         sheet 78:18 97:14        54:23 122:22
   116:18 145:14         56:17 74:21 80:6      99:23 177:6,23         123:2 124:1
   148:21 150:21       separately 126:21       196:22,24 203:1        128:19 130:23
   153:12 164:11,12      188:21              sheets 170:4             138:25 139:2
   171:12,14 172:11    september 201:19      shell 73:15 115:4        142:23 163:13
   199:1               series 6:8 32:20      shield 147:18            171:3,4 183:17
 segment 122:7           140:20 142:15,15    shielding 148:5,16       186:15
 selected 186:12       serious 80:9          shift 134:19           similarities 97:10
 selection 186:9       seriously 77:11       shocked 61:19            107:9,10 111:3
 sell 27:3,7 92:19     services 91:16,16     shocking 61:20           123:7 124:17
   97:1 98:8,15          102:4               shopping 48:19           184:6
   109:23 112:8,9      session 27:9          short 40:19 41:15      simon 183:7
   113:5 129:22        set 73:17 131:24        85:20 119:24         simple 24:22 93:7
   130:5 131:5           156:22 201:9          160:9 191:19         simplified 54:21
   132:18 133:2                                                       132:1

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 242 of 251


[simply - statements]                                                          Page 38

 simply 52:15             159:17,25 180:10    sound 41:11 90:6      spit 56:23
   153:5 164:2,6          187:12,13 189:2       95:6 96:7 167:3     spoke 10:4
 single 14:10 94:13     smaller 40:5            177:8 192:10        spreadsheet 190:3
   95:19 149:8          snapshot 141:7,13     sounds 12:6,8,9       spreadsheets
 sit 74:19 194:3        sold 73:21 74:6         34:7 113:15           44:21
 site 3:19 45:12          96:17 98:12           178:11              staff 10:4 15:22,25
 sitting 41:22            132:10 140:6        southern 1:2            61:16 197:4
   144:18                 163:14                13:16 14:1,6,7,17   stagflation 41:15
 situation 10:17        sole 35:19,21           14:20 15:1,2,5,16   stake 168:1
   12:14 13:9 29:20     solely 93:12            23:3 88:11,11,13    stand 34:11,16
   31:14 33:1 41:19       100:24 102:23         88:14,16 106:2        45:4 46:15 114:20
   45:7 53:21 82:24       104:19,25 123:9       115:7 119:3,3,7       114:22 118:24
   83:6 114:24          solutions 203:1         156:10,16 157:3,5     147:22 179:5,7,15
   158:14 199:1         solvency 7:10 69:6      181:1                 180:19
 situations 29:23         78:8,15 147:20      southern's 15:13      standard 9:11
   58:24                solvent 47:20 69:7    spanish 124:9           121:23
 six 94:16 95:17          86:20,21            speak 15:19,25        standards 55:22
   96:1,6,16 105:14     somebody 27:4         speaking 15:18        standpoint 115:6
   117:11 197:18          179:14 197:23         33:20               start 19:24 28:19
 size 122:7 133:17      someone's 12:15       specific 6:4 9:25       50:19 79:19 87:24
   186:15,16            someplace 29:22         10:1 11:13,14         87:25 121:18
 skate 75:22            someway 38:12           13:10 16:14 17:4      176:17
 skeptical 185:14       somewhat 19:24          22:3 28:25 36:20    starting 46:7
 skirt 76:6 131:3         138:17                40:24 41:1 59:25    starts 32:22 133:8
 slight 141:23          sons 1:15               64:4 75:8 148:11      172:20
 slightly 138:20        sorry 5:21 14:4,16      149:1 154:20        state 14:10,12,12
   141:19,20,22,24        23:18 37:21 39:17     189:20                14:20 15:14 70:10
   142:1,2,3              50:12 90:7 108:14   specifically 10:8       101:7,20 107:10
 sliver 29:25             131:4 152:3           14:23 16:22 50:13     107:11 130:23
 slocum 1:15 107:1        160:17 169:7          65:12,15 69:4,19      132:6,23 201:1,4
   107:7,8 160:15       sort 7:15 49:19,25      76:24 82:18 93:20   stated 9:2 35:20
   174:13 177:25          51:10 73:10 106:3     110:9 128:10,11       48:10 153:2,6
   178:2,11,12,13         139:2,5 153:1         145:8 176:8         statement 12:15
   179:4,5 180:1,17       155:6 157:10        speculate 30:4          36:4,10 55:2 58:1
   180:19 192:22          158:15 164:23       speculating             68:12 134:9
 slocum's 175:12          170:14 171:25         125:17 176:17         136:25 146:25
   175:16                 196:15 198:7        speculation             157:25
 slow 5:12                199:12                125:19 135:16       statements 12:22
 small 39:24 51:12      sorts 124:18          spend 61:15 70:16       28:4 35:6 136:11
   51:18,19,21 61:14      131:19              spin 137:3              136:14,15 155:2
   102:14 127:12

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 243 of 251


[states - synergy]                                                             Page 39

 states 1:1 19:9       store 133:12,18       substantially         suppose 12:14,18
   21:12 35:12 94:12   stores 48:21            170:1 173:10          49:17 56:6 176:22
   128:13,20,20          132:18 133:2,17       180:16              supposedly 97:16
 stay 54:8 90:18         133:20              subtract 69:23        suppositions
 stayed 138:7          straight 52:25          193:11                168:21
 steadfast 171:16      strange 40:25         subtracted 192:5      sure 5:13 6:6 7:20
 stein 1:5               113:15              subtracting             11:22 12:3 29:3
 step 38:20 98:6       strategic 134:24        192:23                30:25 31:18,22
   121:13 149:17         176:18,24 179:6     successful 148:16       34:11,19 36:11
   152:10 177:24         180:17              successfully 79:25      41:1 44:12 45:4
 steps 150:7,10,10     straw 124:11          sue 83:19               45:21 46:6 52:9
   152:9 178:9           125:11              sued 37:5 55:14,18      56:13 57:14 67:15
 steurm 90:22          street 2:3,11           64:10 79:14 83:13     69:1 75:25 76:1
   91:12 94:4 96:5     stress 31:9             137:9                 79:4 81:3 91:14
   96:15 100:19        strike 102:17         suffered 13:15          91:16,22 92:8
   101:21 102:4        strong 21:22          sufficient 45:17        96:9 97:15 106:6
   103:18 140:10       strongest 22:4          102:5 121:4           106:21,21 112:17
   141:17              structural 92:25      suggest 121:8           117:17 118:6
 stick 160:18            93:4,6              suggested 159:8         134:17 136:22
 stipulated 4:18       structure 38:11,14    suggesting 47:21        137:5 145:12
 stipulations 4:4,10     95:4,22 158:13        86:13 114:2           146:6,9 147:13
   4:11,15             studied 194:13          152:19 161:17         152:8 163:17
 stock 6:11 37:3,3,4   study 194:17            185:15                169:10 173:20
   37:5,12 70:4 88:6   stuff 18:21 38:13     suggests 45:6 49:6      179:18 199:4
   94:24 102:12,20       72:1 194:13,17        194:6               surprise 194:9
   120:22 143:23       subject 58:14         suing 33:5 62:12      surrogate 54:25
   158:21,23 163:9       131:19              suite 2:7,11          surrounding 58:6
   164:14 166:12       submitted 144:22      summary 76:19         suspect 185:10
   170:10,13,15,19     subpar 14:13            81:11 186:23        switch 48:25
   171:1,2,3,5,5,7,7   subscribed 201:18     sun 12:18             sworn 4:24 201:7
   171:17 172:8,9,11     202:18 203:22       supervision             203:22
   172:13 190:19       subsequent 59:18        201:11              synergies 114:12
 stockholder           subsidiary 82:20      supplier 129:25         114:12,16,19,19
   171:21              substance 97:3,5        130:3,4 131:3,5       114:21 115:3,3,13
 stockholders            98:23 123:19        supplier's 130:11       116:6 119:1
   171:10,10,13,14     substantial 19:11     suppliers 171:20        162:17,21 163:2
   172:15,18             19:18 88:2,3 89:8   support 45:19           179:8
 stood 185:9             127:12,17 136:7       130:13              synergy 116:14
 stop 17:12 31:15        158:5 165:25        supported 191:12
   56:20                 166:11,13 173:19    supports 69:8
                         177:20 185:11

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 244 of 251


[t - think]                                                                    Page 40

              t          120:1 128:25          163:16,22 167:17      127:25 133:2
 t 202:2                 133:18 159:12         169:2,20 172:9,12     136:22 153:18
 tag 161:9               168:2 179:11,14       172:22 173:21         161:21 174:11
 tail 139:23 140:3     talks 58:18,18          174:12 175:14         181:15 183:2
   142:25 143:2,8        92:17                 178:5 189:25          189:4 190:17
 tailed 65:11          target 114:20         test 157:20 178:14      192:2 200:7,13
 take 9:3 16:3,5,6     task 69:16 84:16        178:20 197:21       think 5:7,9 6:17
   19:12 26:21 32:16   taught 122:13         testified 4:25          13:22 14:10 15:22
   40:20 43:21 45:22     126:9                 159:13 190:12         17:8 18:14,15
   46:16 48:20 60:11   tax 187:4,5,16        testify 201:7           21:1 22:1 24:1,2
   62:8,9 64:7 68:3    teach 68:2 194:14     testifying 142:5        24:15 29:15,16,17
   68:13,21 73:10      teamsters 67:5          198:11                31:15 33:6 36:23
   75:25 77:10 80:20     79:9,21 80:11       testimony 190:13        39:5 40:15 41:12
   82:11 85:19 86:24     81:8 82:22            190:21,24 201:5,6     41:18,22 43:1
   101:24 104:7        technically 170:10      201:8,10,13 202:7     44:16 45:10,11
   110:8,20 114:17     telephonically        testing 132:2           47:6,21 50:2 51:6
   114:19 119:23         2:18                textbook 194:15         58:15 59:21 63:25
   127:4 137:19        tell 8:16 18:16       textbooks 26:17         70:10,12 71:19
   138:13 154:17         34:8,9 36:18        thank 50:12             72:6 76:14 77:9
   160:7,8 162:12        66:17 74:2 128:9    theory 29:7 172:3       77:11 78:4,6
   163:6 167:23          140:3 170:11        thereof 201:17          79:12,22 81:2,16
   183:3,13 190:7        172:2 180:14,16     thing 14:21 24:2        83:6,17 85:10
   192:19 193:6,10       198:1                 26:19 27:20 28:25     87:8,10,12,24
   199:12              telling 75:19,22        30:13 32:10 38:14     88:20,24 89:18
 taken 53:9 54:10        84:18 115:25          45:21 53:7,10         91:4,14 92:7,8,12
   127:22 131:6        ten 123:23,23           74:1 87:5 88:18       94:8 95:14 101:2
   149:4,24 150:4,7      166:2                 93:7 100:3 105:5      102:5 103:3 104:2
   162:5 174:20        tends 158:11            105:6 112:3 124:6     104:14,16 105:8
   201:8,10,14 202:7   term 76:17 91:2         124:18 140:24         106:14 113:2
 takes 51:8              91:23 92:14,15        156:20 158:4,9        114:5 117:14,14
 talk 58:17 66:14        171:22 199:18         159:5 163:20          117:21 118:7,14
   107:12 172:6        terminating 130:1       183:13 187:14         119:12,21 120:2
 talked 41:23          terms 6:14 34:22      things 10:10 11:5       123:12,20 125:3,4
   122:23                37:22 43:8 47:10      20:14 38:17 41:23     125:10 129:1,3
 talking 5:11 6:5        48:16 51:25 52:6      42:12 44:17 50:5      130:2,14 131:24
   12:11 45:21 49:17     52:12 57:10 60:3      51:2 52:2 60:16       132:8 133:20,21
   50:10,13 51:24        66:11 68:14 90:9      62:15 67:24 74:15     135:15,25 136:17
   52:1 59:22 61:21      94:15 103:19          76:18 87:3,22         137:18 138:7,21
   64:1 75:6 79:8        121:12 127:6          88:10 89:9 91:15      141:15 142:25
   85:1 88:3 93:19       131:19 136:4          92:19 99:1 104:9      145:24 146:5
   102:12 115:20         137:13 144:22         108:3,7 122:12        147:12,23 148:9

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 245 of 251


[think - transactions]                                                           Page 41

   148:12,14,15,19       tightest 105:17        today's 193:7          59:16 63:13,15
   149:3,10 151:1,2      time 4:22 5:2,8,22     token 141:10           65:20 66:1 69:8
   154:9 159:7,9           8:23 14:1,3,6 16:9     168:10               69:12 73:6 74:9
   161:2,9,16 162:15       21:24 23:4 24:21     told 86:10 119:20      75:1 88:1,20
   163:2,25 165:3,20       25:21 29:25 30:2       128:12 129:18        89:16,22 90:12,14
   167:20 168:8            30:2,22 35:14,16       130:19 143:3         90:14 91:11,25
   174:2 176:13,13         40:17 42:1 51:14       188:1                92:1,4,5,9,20,22
   179:3,16 180:7          53:10,18 54:3        ton 190:12             93:2,14 94:10
   181:6 183:4,5,8         56:11 57:12,20       top 6:19 68:6          95:6 96:7,19,24,25
   184:8,9 185:22          58:3,12,20 59:9,16   topics 17:2            97:2,9,11 100:25
   187:19 188:18,19        60:16 61:2,6,15      torchio 1:18 3:3       102:2,15,21,22
   188:22 189:10           62:17 63:12 65:19      4:23 108:14 202:5    103:4,17,20,23,25
   190:9 191:2,7           66:1,12 73:5 77:7      202:16 203:4,21      104:5,6,20,23,25
   192:17 193:2,3,4,8      80:22 83:6,12        total 78:19 108:6      105:10,19 106:25
   195:10 199:4,5,16       84:2,8 99:3,7          108:12,25 159:25     107:1 108:12
   200:4,18                105:10 106:21,25     totally 47:4           109:16,25 110:3
 thinking 27:4             107:3,17,18 112:4    touched 165:3          112:7 114:9
   150:3 161:23            120:18 126:10        town 189:2             115:11 120:18,20
   197:23                  130:4 131:11         track 67:14            122:4 135:12
 thinks 85:17 168:1        135:12 136:3,12      tracked 153:20         136:12 144:12
   183:11                  138:6 150:8          traded 19:4,8,15       145:21 146:4,11
 third 6:20,20,20          151:22 157:8           21:6,8,10 24:23,25   147:15,24 148:4
   6:21,21,22 77:1         158:17 176:1           25:25 26:5,6,9,11    148:15,22 149:6
   197:17                  177:19 178:17          29:7                 150:8,12,15
 thought 8:21              179:1 184:18         trading 122:16         156:23 157:19
   25:19 57:22 75:21       189:18 193:10          123:6 184:14,15      158:1,4,5,7,16,17
   115:15 118:13,20        194:20 195:9,11        184:21 185:5         161:15 165:8
   144:11,11 158:23        195:15 197:22          186:8,11             168:25 169:1,4,13
   158:24 162:5            198:5 200:15         trados 36:21           169:15,17 174:21
   176:2 182:7             201:9                train 118:12           174:25 175:8,12
   183:10 185:19,23      times 10:5 18:24       trained 4:8,9          176:5 177:15
 three 19:13,16,19         18:25 44:9,10        training 120:25        178:16,24 181:5
   19:22,24 20:8           46:15,17 67:3,4        182:21               184:13,14,18
   24:21 53:11,13          84:14 101:23         transaction 3:12       187:23,24 188:2
   55:4 65:9 67:3,4        141:21 190:12,24       5:25 6:10,16,17      192:1,4,17,18
   78:18 107:23            193:7 200:16           11:5 15:15 23:3    transaction's
   114:13 183:14         timing 79:15             27:13 34:19 37:9     69:10
   185:18                today 81:1 106:12        37:10,11,13,18     transactions 6:8
 ties 56:18                107:25 144:18          38:16 42:7,10,14     87:25 98:23
 tight 108:2 123:7         145:14 161:3           42:14 49:20 57:18    102:13 103:7
                           168:4 193:4 194:3      57:19,21 58:4        105:16,17 106:5

                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 246 of 251


[transactions - underfunded]                                                    Page 42

   108:20 122:14,14    trial 4:22 16:24       trying 14:21 22:13     typically 130:10
   122:16 124:16,19      132:7 169:11           26:1 27:3 46:5         151:11 170:14
   124:24 146:12       tricked 182:2            54:17 55:20 56:25      171:9 183:4 197:8
   148:21 179:24       tried 18:19 49:3,4       57:18 58:11,19                 u
   188:4                 73:20 80:5             59:17 68:14,19,20
                                                                     uh 36:3 45:24 57:8
 transcribed           trier 104:2,4,13,13      70:13 72:20 77:11
                                                                       57:8 61:22 62:4
   201:11                147:22 155:10          84:11,15,20,21
                                                                       94:5 112:24
 transcript 4:20       tries 152:5              95:9 98:15 111:9
                                                                       160:12 187:1,1
   31:16 90:19         trigger 112:22           114:24 118:19
                                                                       197:12
   200:19 202:6,8      triggering 168:13        121:2,3 122:21
                                                                     ultimate 46:20
 transcription         trip 96:23,25 97:2       142:10 151:24
                                                                       47:10,14 56:23
   201:13                97:11                  159:16,23 175:22
                                                                       57:9 71:20 74:16
 transfer 5:24         truck 51:18              175:24 178:6
                                                                       77:20 90:13 104:8
   26:25 32:12,14      true 47:1,3 49:3         180:23 185:24
                                                                       133:13 165:16
   33:5 35:16 41:3       54:19 79:22 101:5      192:1 193:9
                                                                       182:12
   68:23,24 69:1,2       111:6 124:2 133:4      196:12
                                                                     ultimately 7:25
   77:5 83:12 84:24      147:23 157:19        tube 136:21
                                                                       8:15 29:14 69:21
   111:18,22 131:12      163:8 180:17         turn 5:19 10:14
                                                                       72:4 87:17 102:12
   136:4 161:4,6         182:1,3 201:13         17:15 27:9 186:22
                                                                       132:7 133:4
   162:11,13 163:21      202:9,13             turned 138:2
                                                                       181:10 192:15
   163:23 164:1,6,25   truly 62:7             turning 63:7
                                                                     un 87:13
   168:25              trust 1:15 2:17          135:23
                                                                     unanimous 165:23
 transferees 160:22      6:12,19,21,22 7:25   turns 13:1 28:21
                                                                     uncertain 88:10
 transferred 34:25       35:1 38:1 71:20        105:23 182:11
                                                                     uncertainly 87:15
   100:5 157:3           72:5 150:16,19       twenty 196:18
                                                                     uncertainty 49:11
 transferring 82:19      151:2                two 33:3 38:25
                                                                       49:14 50:16,22
   163:5               trustee 38:1 76:7        42:9,11,12 43:16
                                                                       51:22 60:21,24
 transfers 148:23      trustworthy 12:1         44:10 46:11 60:13
                                                                       127:17
 translate 177:22        12:4                   62:15 64:2 65:6,7
                                                                     uncommon 61:14
 transparent 95:13     truth 201:7,7,8          85:6 88:2 92:3
                                                                       131:9
   149:13              truthfulness 11:20       94:8,8 99:2
                                                                     uncontested
 transported           try 11:15 27:7           107:23 127:2
                                                                       144:15
   107:24                49:13,13 51:7          136:23 158:23
                                                                     underberg 1:19
 treat 68:7 187:20       58:7 59:20,25          159:3,6,6,23 166:9
                                                                       2:6 9:18 15:19
 treating 44:23          73:14,14 76:6          168:21 174:14
                                                                       188:11
 trend 138:10            80:13 88:3,8           180:18 187:12,21
                                                                     underbergkessle...
   139:4 140:15,17       107:5 111:24           193:6
                                                                       2:8
   141:12,16 142:3       122:1,18 131:25      type 112:3
                                                                     undercut 168:17
   142:11,11,24          135:17,19 166:8      typical 65:6
                                                                     underfunded
   143:10                197:17                 151:23 171:8
                                                                       196:3,13,25
                                                197:16
                                                                       197:25
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 247 of 251


[underlies - value]                                                          Page 43

 underlies 42:6       units 112:8             167:19,20 168:2,3    169:17 173:11,17
 underlying 45:18     unpaid 62:18            176:2                175:23 176:21
 understand 5:23      unprofitability       valuating 57:17        177:11 179:5
  6:2,7,10,19 10:13     23:22                 134:8 148:21         192:7,15,24
  28:1 30:25 33:14    unrestated 58:3       valuation 5:17         193:10 194:7,10
  37:17 49:13 56:25   unsecured 32:19         17:9,10,22 18:18     194:13 196:6
  58:19 68:22 70:14     32:21,25 33:4,25      18:20,25 19:17,25    197:10
  71:13,22,24 72:17     34:2,15,20            21:14,23 24:3,5,8 valuations 49:12
  79:4 84:11 91:23    unwinding 90:13         24:18 25:2,9,20      49:16 50:3,4,23
  95:9 111:20         unwound 90:8            26:2,14,16 27:1      53:4 104:25
  112:17 113:10       upfront 55:4            30:6,7,9 31:3 34:9   105:18 106:9,21
  114:5 116:3 122:1   upheld 58:9             37:7,8,11 38:5,10    121:9 126:5
  122:21 141:16       upper 19:7,14           38:13,14 39:4,10     132:18,19 162:6
  145:21 147:13         20:4                  39:10 42:7,19,20     178:5
  158:18 159:24       upshot 52:22            47:22 49:8,9,11,18 value 7:11 17:7
  163:2 165:12        use 24:12 26:14,20      49:21,23 50:1,11     18:22,23 22:7,19
  166:9 167:18          41:1 51:5 54:25       50:21,22 53:18,20    22:24,25 23:11,21
  169:8,10 181:18       57:19,21 58:2         55:8 56:23 57:6      23:23 25:15,19
  181:19 189:11         62:6 88:18 122:15     57:10,14 58:8,14     26:12,15,22 28:15
  192:13 193:2          124:23 158:7          59:4,7,14,21,22      28:16 29:10,11,12
  194:4,12 196:12       169:16 176:6,22       60:2,7 62:15 63:6    29:12,13,18,18,19
 understanding          178:20 179:24         69:3,11,14,15,22     29:21,21,23,23
  5:14,16 6:13 8:5      183:25 185:18         69:23,25 70:1,20     30:2,5,10 31:7,10
  9:13 10:16 13:9       193:19 194:9          70:20,25 71:8        31:17,19 32:11,22
  13:14,25 14:17        195:24 196:1          75:8,15,20 77:20     35:13,15 36:2,10
  15:11 30:18 31:1    useful 134:16           77:24 79:16 83:22    36:17 37:2,10,12
  33:11 67:22,25      usual 4:4,10,11         84:1,19 85:23        39:1,14,18,25 40:6
  68:7 71:16 84:7       199:13                86:2 88:10,13        40:12 41:20,20
  87:4 90:24 91:1     usually 5:10 152:2      92:15 103:13,19      42:18 45:23 46:16
  106:15 111:21         166:21                103:25 104:4,11      46:17,20,24,25
  122:19 136:2,9      usurp 155:24            105:1 106:11         47:1,2,3,13,19
  146:3 147:1         utilize 198:15          110:1,1,5,13 113:1   50:18 51:19 52:19
  165:21 168:3                 v              118:23 119:10        57:19 62:10,12
 understood 14:7                              120:10,13 134:11     68:24 69:1,17
                      v 203:4
  59:15 69:16                                 135:11 137:23,25     70:4 71:5,10,19
                      vague 71:16 129:4
  168:11                                      144:7 145:1,3        72:13,15,24 75:9
                        184:23 195:3
 undone 147:24                                147:16,21 154:13     75:23 79:2 84:15
                      valid 5:25 38:13
 unilaterally                                 154:18 155:16        86:8,19,20 87:2,17
                        38:15,16 153:5
  153:13                                      156:17 157:12        88:5 89:17 92:10
                      validly 153:3
 united 1:1 19:9                              159:19 160:15        93:15 97:22 98:3
                      valuable 42:15
                                              161:15,21 168:14     98:3 101:8,14
                        158:25 166:9
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 248 of 251


[value - willing]                                                            Page 44

   102:7,11,17,23,25     192:16                      w             104:22 105:3,23
   104:9,20 105:7,20   vanishes 31:24        w 1:9 202:2           106:2 116:7 119:4
   105:25 106:1        variable 50:20        wait 32:9,9           134:8 144:2
   107:17 108:17       variables 50:15,19    waiting 62:8          148:16 153:17
   109:20,24 110:12      125:1               waived 4:20,21        165:20 170:14
   110:19 111:10,10    variety 98:16         walk 121:17           178:20 180:9
   111:13 114:20,22      127:10              want 4:1 9:3 12:3     191:23 192:14
   118:22,24 120:19    various 29:7 72:14     18:13 27:9,19        193:8 194:14
   121:2,11 126:20     vendor 56:17           28:3 43:21,22        198:20
   133:14 134:11         133:24 134:1         45:20 51:4 60:17    ways 36:7 97:4
   143:18 146:6,19     verbally 11:8          83:21 84:15 86:24    129:5
   147:1 154:4,22,24   verify 11:17           87:6 89:13,14       wealth 32:12,14
   155:6,23 157:22     veritext 203:1         90:18 92:24 93:20   wedge 72:2,3,4
   158:2,10,12 159:2   veto 164:2 166:1,1     95:13,14 96:6,12    weigh 121:16
   159:2,7,8 163:11    view 8:5,5 45:21       102:10,16 115:6      136:22 155:19,22
   164:18 165:6          60:12 63:15 64:10    129:14 136:19,21     162:7
   167:19,22 168:7       67:1 70:8 75:22      140:21 146:15       wendy 1:9 3:13,14
   170:14 172:20         77:9 84:12,18,22     151:6 160:13         10:5,25 11:8
   175:24 177:14,15      86:9 87:7 88:17      161:4 166:1          15:18 16:1,4
   177:17,18,19,23       89:10 91:15 92:20    169:10 179:24        25:16 64:23 66:14
   178:3,6,11,12,12      103:24 104:8         186:22 191:22        66:15 81:6,23
   178:22,23 179:7       105:17 108:1        wanted 26:3 54:8      84:16 85:16 90:9
   179:15,17 180:15      124:4 137:18         119:3 147:13         94:6,7,17 96:5
   180:19 181:25         148:11,11 155:5      154:12,15 181:21     128:8 129:17
   182:3 184:25          159:15 182:9        wants 99:10           130:19 136:10,11
   191:24 192:3,4,6      183:5                162:17 172:10        140:13 143:13
   195:6,12 196:5      viewed 58:16           200:19               182:23 183:6
   197:17 199:6,9        64:19               way 6:23 14:8         184:21 185:1,3,4
 valued 7:4 53:1       vincent 3:13           15:7 25:13 26:18     186:3,12 188:7
   55:5 58:21 61:24    virginia 133:21        28:18 29:13 38:2     193:14 194:8
   71:2 84:16 126:11   vis 7:11,11 24:18      38:7 39:24 40:11    went 19:2 101:14
   146:18 177:25         24:18 71:23,23       40:15 41:18,23       113:23 142:1
   180:24,24,25          165:14,14            44:24 45:5,8,9       143:2 178:9
 values 28:16 31:11    volatile 138:19        46:9,23 47:12,12    west 12:19
   49:15 50:20 86:4    volume 140:6           47:18 48:16,23,25   whatnot 149:19
   86:5 101:22         voluntary 196:16       49:5,25 50:21        153:1
   107:22 127:6        vote 95:2              51:24 56:19 59:11   whereof 201:18
   184:12              vs 1:8                 62:9 66:14 71:7     white 56:4,6 73:18
 valuing 8:4 26:19                            78:2 83:12 84:15    wildly 195:24
   69:4,4,22 145:18                           89:23 93:4 100:12   willing 8:9 59:8
   181:11 182:13                              100:13 103:9         68:16 73:13 75:6

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 249 of 251


[willing - à]                                                                Page 45

  84:12 92:17,17       words 124:7             165:15 181:5                à
  157:20,20 162:14       150:24                187:15              à 24:18 71:23
  163:15 175:18        work 7:15,16,18       year 5:9 19:1
 willingness 187:22      7:21 11:16 18:5       24:21 52:3 53:11
 winded 52:9             21:14 28:18 60:24     53:13 54:1,5,6
 window 38:17            70:8,25 76:10         55:4,5,11,19 84:3
 wine 1:13,14 5:19       91:3 92:15 110:17     103:13 138:3
  5:20,24 6:24,25        134:1 153:1 157:8     139:13 140:23
  7:7 9:19 21:11         188:21 189:14         156:10,15 157:5
  25:7 27:14 29:19       197:3,5 198:23        157:12 189:9
  33:4 35:19 41:9      worked 8:17 67:21       197:21
  63:9 65:4,9,15,15      73:18 132:15        years 9:15 19:13
  66:21,24 69:7,21       188:16,17             19:16,19,22 20:8
  69:24,25 70:5,23     workout 91:2            21:3,25 53:24
  71:3,12,15,23 72:2   works 5:6 31:1          55:13 60:13
  72:3,9 76:21           46:6 95:5,22          105:10,12,12,14
  77:14 78:8,11        world 49:18 50:9        106:18 117:11
  81:7,14,17,20 82:1     54:21 65:11 101:8     126:7 139:12
  82:6 83:15 84:24       101:21 132:5          141:12 157:5
  113:23 123:17,22     worth 25:2 106:17       190:3 192:18,23
  124:9,23 125:7,23      106:23,24 144:24      193:6 196:18
  128:5 129:22,24        151:15,17 178:18      197:18
  131:11 132:11,23       182:16 185:13       yellow 139:23
  133:12 134:5         wow 169:7               140:3 142:25
  139:24 140:4         write 20:20 172:3       143:2,8
  143:6 147:14         written 9:7,9,14      yield 60:12
  148:18 152:15          9:17,21 44:18       yields 69:6
  162:20 187:5,6         100:14 174:3        york 1:2,20 2:4,4
  199:23               wrong 103:16            2:7,12,16 4:24
 wines 124:10,10         142:1 182:11          14:9,12,12,20
 winter 10:18 14:4     wrote 84:17,17          15:14 110:11
 withdrawn 191:3                x              117:7 124:2 125:6
  191:6,9                                      132:10,24 134:5
                       x 178:18
 witness 3:1 190:23                            157:1 201:1,4
  198:17 201:5,18               y              203:2
 won 30:24             y 178:19                        z
 wondering 27:21       yardstick 134:13
                                             zero 29:14,23,24
 woods 2:14              134:16 135:1
                                               30:11 36:17 37:5
 woodsoviatt.com       yeah 28:14 57:5
                                               37:7 151:15,17
  2:16                   82:10 83:19 88:8
                                               172:21
                         127:6 136:17

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 250 of 251



                    Federal Rules of Civil Procedure

                                    Rule 30



       (e) Review By the Witness; Changes.

       (1) Review; Statement of Changes. On request by the

       deponent or a party before the deposition is

       completed, the deponent must be allowed 30 days

       after being notified by the officer that the

       transcript or recording is available in which:

       (A) to review the transcript or recording; and

       (B) if there are changes in form or substance, to

       sign a statement listing the changes and the

       reasons for making them.

       (2) Changes Indicated in the Officer's Certificate.

       The officer must note in the certificate prescribed

       by Rule 30(f)(1) whether a review was requested

       and, if so, must attach any changes the deponent

       makes during the 30-day period.




       DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

       ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

       THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

       2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

       OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:16-cv-09517-LAK-KHP Document 277-7 Filed 12/06/19 Page 251 of 251

                 VERITEXT LEGAL SOLUTIONS
       COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

  Veritext Legal Solutions represents that the
  foregoing transcript is a true, correct and complete
  transcript of the colloquies, questions and answers
  as submitted by the court reporter. Veritext Legal
  Solutions further represents that the attached
  exhibits, if any, are true, correct and complete
  documents as submitted by the court reporter and/or
  attorneys in relation to this deposition and that
  the documents were processed in accordance with
  our litigation support and production standards.

  Veritext Legal Solutions is committed to maintaining
  the confidentiality of client and witness information,
  in accordance with the regulations promulgated under
  the Health Insurance Portability and Accountability
  Act (HIPAA), as amended with respect to protected
  health information and the Gramm-Leach-Bliley Act, as
  amended, with respect to Personally Identifiable
  Information (PII). Physical transcripts and exhibits
  are managed under strict facility and personnel access
  controls. Electronic files of documents are stored
  in encrypted form and are transmitted in an encrypted
  fashion to authenticated parties who are permitted to
  access the material. Our data is hosted in a Tier 4
  SSAE 16 certified facility.

  Veritext Legal Solutions complies with all federal and
  State regulations with respect to the provision of
  court reporting services, and maintains its neutrality
  and independence regardless of relationship or the
  financial outcome of any litigation. Veritext requires
  adherence to the foregoing professional and ethical
  standards from all of its subcontractors in their
  independent contractor agreements.

  Inquiries about Veritext Legal Solutions'
  confidentiality and security policies and practices
  should be directed to Veritext's Client Services
  Associates indicated on the cover of this document or
  at www.veritext.com.
